Exhibit 10.1

 

 

 

CREDIT AGREEMENT

 

 

--------------------------------------------------------------------------------

 

Dated as of April 6, 2005

 

--------------------------------------------------------------------------------

 

 

by and among

 

 

ARC HOUSING LLC
as a Borrower

 

 

and

 

 

ARC HOUSINGTX LP
as a Borrower

 

 

and

 

 

MERRILL LYNCH MORTGAGE CAPITAL INC.
as the Lender

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

ARTICLE I

 

 

 

 

DEFINITIONS AND ACCOUNTING MATTERS

 

 

 

 

Section 1.01

Certain Defined Terms

 

Section 1.02

Accounting Terms and other Definitional Provisions

 

 

 

 

 

ARTICLE II

 

 

 

 

LOANS, NOTE AND PREPAYMENTS

 

 

 

 

Section 2.01

Loans

 

Section 2.02

Note

 

Section 2.03 [a05-6249_2ex10d1.htm#Section2_03]

Procedure for Borrowing [a05-6249_2ex10d1.htm#Section2_03]

 

Section 2.04 [a05-6249_2ex10d1.htm#Section2_04]

Taxes [a05-6249_2ex10d1.htm#Section2_04]

 

Section 2.05 [a05-6249_2ex10d1.htm#Section2_05]

Limitation on Types of Loans; Illegality [a05-6249_2ex10d1.htm#Section2_05]

 

Section 2.06 [a05-6249_2ex10d1.htm#Section2_06]

Repayment of Loans; Interest [a05-6249_2ex10d1.htm#Section2_06]

 

Section 2.07 [a05-6249_2ex10d1.htm#Section2_07]

Mandatory Prepayments / Maximum Credit Reductions
[a05-6249_2ex10d1.htm#Section2_07]

 

Section 2.08 [a05-6249_2ex10d1.htm#Section2_08]

Optional Prepayments [a05-6249_2ex10d1.htm#Section2_08]

 

Section 2.09 [a05-6249_2ex10d1.htm#Section2_09]

Extension of Termination Date [a05-6249_2ex10d1.htm#Section2_09]

 

Section 2.10 [a05-6249_2ex10d1.htm#Section2_10]

LIBOR Rate Lending Unlawful [a05-6249_2ex10d1.htm#Section2_10]

 

Section 2.11 [a05-6249_2ex10d1.htm#Section2_11]

Deposits Unavailable [a05-6249_2ex10d1.htm#Section2_11]

 

Section 2.12 [a05-6249_2ex10d1.htm#Section2_12]

Increased LIBOR Rate Loan Costs, etc. [a05-6249_2ex10d1.htm#Section2_12]

 

Section 2.13 [a05-6249_2ex10d1.htm#Section2_13]

Replacement Index [a05-6249_2ex10d1.htm#Section2_13]

 

 

 

 

 

ARTICLE III [a05-6249_2ex10d1.htm#Articleiii]

 

 

 

 

PAYMENTS; COMPUTATIONS; ETC. [a05-6249_2ex10d1.htm#PaymentsComputationsEtc_]

 

 

 

 

Section 3.01 [a05-6249_2ex10d1.htm#Section3_01]

Payments [a05-6249_2ex10d1.htm#Section3_01]

 

Section 3.02 [a05-6249_2ex10d1.htm#Section3_02]

Computations [a05-6249_2ex10d1.htm#Section3_02]

 

Section 3.03 [a05-6249_2ex10d1.htm#Section3_03]

Requirements of Law [a05-6249_2ex10d1.htm#Section3_03]

 

Section 3.04 [a05-6249_2ex10d1.htm#Section3_04]

Non-usage Fee [a05-6249_2ex10d1.htm#Section3_04]

 

Section 3.05 [a05-6249_2ex10d1.htm#Section3_05]

Loan Fees [a05-6249_2ex10d1.htm#Section3_05]

 

 

 

 

 

ARTICLE IV [a05-6249_2ex10d1.htm#Articleiv]

 

 

 

 

CONDITIONS PRECEDENT [a05-6249_2ex10d1.htm#ConditionsPrecedent_]

 

 

 

 

Section 4.01 [a05-6249_2ex10d1.htm#Section4_01]

Initial Loan [a05-6249_2ex10d1.htm#Section4_01]

 

Section 4.02 [a05-6249_2ex10d1.htm#Section4_02]

Initial and Subsequent Loans [a05-6249_2ex10d1.htm#Section4_02]

 

 

i

--------------------------------------------------------------------------------


 

 

ARTICLE V [a05-6249_2ex10d1.htm#Articlev]

 

 

 

 

REPRESENTATIONS AND WARRANTIES
[a05-6249_2ex10d1.htm#RepresentationsAndWarranties_]

 

 

 

 

Section 5.01 [a05-6249_2ex10d1.htm#Section5_01]

Organization, etc. [a05-6249_2ex10d1.htm#Section5_01]

 

Section 5.02 [a05-6249_2ex10d1.htm#Section5_02]

Due Authorization, Non-Contravention, etc. [a05-6249_2ex10d1.htm#Section5_02]

 

Section 5.03 [a05-6249_2ex10d1.htm#Section5_03]

Government Approval, Regulation, etc. [a05-6249_2ex10d1.htm#Section5_03]

 

Section 5.04 [a05-6249_2ex10d1.htm#Section5_04]

Validity, etc. [a05-6249_2ex10d1.htm#Section5_04]

 

Section 5.05 [a05-6249_2ex10d1.htm#Section5_05]

Financial Information [a05-6249_2ex10d1.htm#Section5_05]

 

Section 5.06 [a05-6249_2ex10d1.htm#Section5_06]

Litigation, Labor Controversies, etc. [a05-6249_2ex10d1.htm#Section5_06]

 

Section 5.07 [a05-6249_2ex10d1.htm#Section5_07]

Subsidiaries [a05-6249_2ex10d1.htm#Section5_07]

 

Section 5.08 [a05-6249_2ex10d1.htm#Section5_08]

Ownership of Properties [a05-6249_2ex10d1.htm#Section5_08]

 

Section 5.09 [a05-6249_2ex10d1.htm#Section5_09]

Taxes [a05-6249_2ex10d1.htm#Section5_09]

 

Section 5.10 [a05-6249_2ex10d1.htm#Section5_10]

Pension and Welfare Plans [a05-6249_2ex10d1.htm#Section5_10]

 

Section 5.11 [a05-6249_2ex10d1.htm#Section5_11]

Environmental Matters [a05-6249_2ex10d1.htm#Section5_11]

 

Section 5.12 [a05-6249_2ex10d1.htm#Section5_12]

True and Complete Disclosure [a05-6249_2ex10d1.htm#Section5_12]

 

Section 5.13 [a05-6249_2ex10d1.htm#Section5_13]

Margin Regulations [a05-6249_2ex10d1.htm#Section5_13]

 

Section 5.14 [a05-6249_2ex10d1.htm#Section5_14]

Solvency [a05-6249_2ex10d1.htm#Section5_14]

 

Section 5.15 [a05-6249_2ex10d1.htm#Section5_15]

Anti-Terrorism Law [a05-6249_2ex10d1.htm#Section5_15]

 

Section 5.16 [a05-6249_2ex10d1.htm#Section5_16]

ARC Communities [a05-6249_2ex10d1.htm#Section5_16]

 

Section 5.17 [a05-6249_2ex10d1.htm#Section5_17]

Unit Leases [a05-6249_2ex10d1.htm#Section5_17]

 

Section 5.18 [a05-6249_2ex10d1.htm#Section5_18]

Master Leases [a05-6249_2ex10d1.htm#Section5_18]

 

Section 5.19 [a05-6249_2ex10d1.htm#Section5_19]

Bank Accounts [a05-6249_2ex10d1.htm#Section5_19]

 

 

 

 

 

ARTICLE VI [a05-6249_2ex10d1.htm#Articlevi]

 

 

 

 

AFFIRMATIVE COVENANTS [a05-6249_2ex10d1.htm#AffirmativeCovenants_]

 

 

 

 

Section 6.01 [a05-6249_2ex10d1.htm#Section6_01]

Financial Information, Collateral Reports, etc.
[a05-6249_2ex10d1.htm#Section6_01]

 

Section 6.02 [a05-6249_2ex10d1.htm#Section6_02]

Existence, etc. [a05-6249_2ex10d1.htm#Section6_02]

 

Section 6.03 [a05-6249_2ex10d1.htm#Section6_03]

Maintenance of Properties [a05-6249_2ex10d1.htm#Section6_03]

 

Section 6.04 [a05-6249_2ex10d1.htm#Section6_04]

Insurance [a05-6249_2ex10d1.htm#Section6_04]

 

Section 6.05 [a05-6249_2ex10d1.htm#Section6_05]

Books and Records [a05-6249_2ex10d1.htm#Section6_05]

 

Section 6.06 [a05-6249_2ex10d1.htm#Section6_06]

Environmental Law Covenant [a05-6249_2ex10d1.htm#Section6_06]

 

Section 6.07 [a05-6249_2ex10d1.htm#Section6_07]

Future Guarantors, Security, etc. [a05-6249_2ex10d1.htm#Section6_07]

 

Section 6.08 [a05-6249_2ex10d1.htm#Section6_08]

Required Filings [a05-6249_2ex10d1.htm#Section6_08]

 

Section 6.09 [a05-6249_2ex10d1.htm#Section6_09]

Bank Accounts [a05-6249_2ex10d1.htm#Section6_09]

 

Section 6.10 [a05-6249_2ex10d1.htm#Section6_10]

Withdrawal of Funds from the Concentration Account
[a05-6249_2ex10d1.htm#Section6_10]

 

Section 6.11 [a05-6249_2ex10d1.htm#Section6_11]

Notices [a05-6249_2ex10d1.htm#Section6_11]

 

 

 

 

 

ARTICLE VII [a05-6249_2ex10d1.htm#Articlevii]

 

 

 

 

NEGATIVE COVENANTS [a05-6249_2ex10d1.htm#NegativeCovenants_]

 

 

 

 

Section 7.01 [a05-6249_2ex10d1.htm#Section7_01]

Business Activities [a05-6249_2ex10d1.htm#Section7_01]

 

Section 7.02 [a05-6249_2ex10d1.htm#Section7_02]

Indebtedness [a05-6249_2ex10d1.htm#Section7_02]

 

 

ii

--------------------------------------------------------------------------------


 

Section 7.03 [a05-6249_2ex10d1.htm#Section7_03]

Limitation on Liens [a05-6249_2ex10d1.htm#Section7_03]

 

Section 7.04 [a05-6249_2ex10d1.htm#Section7_04]

Limitation on Distributions [a05-6249_2ex10d1.htm#Section7_04]

 

Section 7.05 [a05-6249_2ex10d1.htm#Section7_05]

Investments [a05-6249_2ex10d1.htm#Section7_05]

 

Section 7.06 [a05-6249_2ex10d1.htm#Section7_06]

Issuance of Capital Stock [a05-6249_2ex10d1.htm#Section7_06]

 

Section 7.07 [a05-6249_2ex10d1.htm#Section7_07]

Prohibition of Fundamental Changes [a05-6249_2ex10d1.htm#Section7_07]

 

Section 7.08 [a05-6249_2ex10d1.htm#Section7_08]

Permitted Dispositions [a05-6249_2ex10d1.htm#Section7_08]

 

Section 7.09 [a05-6249_2ex10d1.htm#Section7_09]

Transactions with Affiliates [a05-6249_2ex10d1.htm#Section7_09]

 

Section 7.10 [a05-6249_2ex10d1.htm#Section7_10]

Restrictive Agreements, etc. [a05-6249_2ex10d1.htm#Section7_10]

 

Section 7.11 [a05-6249_2ex10d1.htm#Section7_11]

Sale and Leaseback [a05-6249_2ex10d1.htm#Section7_11]

 

Section 7.12 [a05-6249_2ex10d1.htm#Section7_12]

Manager [a05-6249_2ex10d1.htm#Section7_12]

 

Section 7.13 [a05-6249_2ex10d1.htm#Section7_13]

Anti-Terrorism Law; Anti-Money Laundering [a05-6249_2ex10d1.htm#Section7_13]

 

 

 

 

 

ARTICLE VIII [a05-6249_2ex10d1.htm#Articleviii]

 

 

 

 

EVENTS OF DEFAULT [a05-6249_2ex10d1.htm#EventsOfDefault_]

 

 

 

 

 

ARTICLE IX [a05-6249_2ex10d1.htm#Articleix]

 

 

 

 

REMEDIES UPON DEFAULT [a05-6249_2ex10d1.htm#RemediesUponDefault_]

 

 

 

 

 

ARTICLE X [a05-6249_2ex10d1.htm#Articlex]

 

 

 

 

NO DUTY OF LENDER [a05-6249_2ex10d1.htm#NoDutyOfLender_]

 

 

 

 

 

ARTICLE XI [a05-6249_2ex10d1.htm#Articlexi]

 

 

 

 

MISCELLANEOUS [a05-6249_2ex10d1.htm#Miscellaneous_]

 

 

 

 

Section 11.01 [a05-6249_2ex10d1.htm#Section11_01]

Waiver [a05-6249_2ex10d1.htm#Section11_01]

 

Section 11.02 [a05-6249_2ex10d1.htm#Section11_02]

Notices [a05-6249_2ex10d1.htm#Section11_02]

 

Section 11.03 [a05-6249_2ex10d1.htm#Section11_03]

Indemnification and Expenses [a05-6249_2ex10d1.htm#Section11_03]

 

Section 11.04 [a05-6249_2ex10d1.htm#Section11_04]

Amendments [a05-6249_2ex10d1.htm#Section11_04]

 

Section 11.05 [a05-6249_2ex10d1.htm#Section11_05]

Assignments and Participations [a05-6249_2ex10d1.htm#Section11_05]

 

Section 11.06 [a05-6249_2ex10d1.htm#Section11_06]

Successors and Assigns [a05-6249_2ex10d1.htm#Section11_06]

 

Section 11.07 [a05-6249_2ex10d1.htm#Section11_07]

Survival [a05-6249_2ex10d1.htm#Section11_07]

 

Section 11.08 [a05-6249_2ex10d1.htm#Section11_08]

Captions [a05-6249_2ex10d1.htm#Section11_08]

 

Section 11.09 [a05-6249_2ex10d1.htm#Section11_09]

Execution in Counterparts, Effectiveness, etc.
[a05-6249_2ex10d1.htm#Section11_09]

 

Section 11.10 [a05-6249_2ex10d1.htm#Section11_10]

Governing Law [a05-6249_2ex10d1.htm#Section11_10]

 

Section 11.11 [a05-6249_2ex10d1.htm#Section11_11]

Submission To Jurisdiction; Waivers [a05-6249_2ex10d1.htm#Section11_11]

 

Section 11.12 [a05-6249_2ex10d1.htm#Section11_12]

WAIVER OF JURY TRIAL [a05-6249_2ex10d1.htm#Section11_12]

 

Section 11.13 [a05-6249_2ex10d1.htm#Section11_13]

Acknowledgments [a05-6249_2ex10d1.htm#Section11_13]

 

Section 11.14 [a05-6249_2ex10d1.htm#Section11_14]

Management of Units and Unit Leases [a05-6249_2ex10d1.htm#Section11_14]

 

Section 11.15 [a05-6249_2ex10d1.htm#Section11_15]

Periodic Due Diligence Review [a05-6249_2ex10d1.htm#Section11_15]

 

Section 11.16 [a05-6249_2ex10d1.htm#Section11_16]

Set-Off [a05-6249_2ex10d1.htm#Section11_16]

 

Section 11.17 [a05-6249_2ex10d1.htm#Section11_17]

Guarantee Provisions; Joint and Several Liability
[a05-6249_2ex10d1.htm#Section11_17]

 

 

iii

--------------------------------------------------------------------------------


 

Section 11.18 [a05-6249_2ex10d1.htm#Section11_18]

Treatment of Certain Information [a05-6249_2ex10d1.htm#Section11_18]

 

Section 11.19 [a05-6249_2ex10d1.htm#Section11_19]

Confidentiality [a05-6249_2ex10d1.htm#Section11_19]

 

Section 11.20 [a05-6249_2ex10d1.htm#Section11_20_223526]

Prescribed Laws [a05-6249_2ex10d1.htm#Section11_20_223526]

 

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

SCHEDULE 1

Filing Jurisdictions and Offices

 

 

SCHEDULE 2

Litigation

 

 

SCHEDULE 3

Subsidiaries

 

 

SCHEDULE 4

Environmental Matters

 

 

SCHEDULE 5

ARC Communities; ARC Real Estate Subsidiaries; Master Leases

 

 

SCHEDULE 6

Representations and Warranties as to Units

 

 

SCHEDULE 7

Representations and Warranties as to Unit Leases

 

 

SCHEDULE 8

Corporate Structure

 

 

SCHEDULE 9

Investments

 

 

SCHEDULE 10

Existing Indebtedness

 

 

SCHEDULE 11

Existing Liens

 

 

SCHEDULE 12

Representations and Warranties as to Master Leases

 

 

SCHEDULE 13

Bank Accounts

 

 

SCHEDULE 14

CMBS Master Lessors

 

 

SCHEDULE 15

ARC Communities owned by CMBS Master Lessors

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

EXHIBIT A

Form of Promissory Note

 

 

EXHIBIT B

Form of Notice of Borrowing

 

 

EXHIBIT C

Form of Solvency Certificate

 

 

EXHIBIT D-1

Form of Weekly Borrowing Base Report

 

 

EXHIBIT D-2

Form of Monthly Borrowing Base Report

 

 

EXHIBIT E-1

Form of Preliminary Margin Adjustment Certificate

 

 

EXHIBIT E-2

Form of Compliance Certificate

 

 

EXHIBIT F

Form of Custodial Agreement

 

 

EXHIBIT G-1

Form of ARC LP Guarantee

 

 

EXHIBIT G-2

Form of Parent Guarantee

 

 

EXHIBIT G-3

Form of Subsidiary Guarantee

 

 

EXHIBIT H-1

Form of Parent Pledge Agreement

 

 

EXHIBIT H-2

Form of Borrower Pledge and Security Agreement

 

 

EXHIBIT H-3

Form of Subsidiary Pledge and Security Agreement

 

 

EXHIBIT I

Form of Intercompany Subordination Agreement

 

 

EXHIBIT J

Form of Manager Notice and Agreement

 

 

EXHIBIT K

Form of Assignment and Acceptance

 

 

EXHIBIT L

Form of Rent Roll

 

 

EXHIBIT M

Form of Aged Pending Title Report

 

 

EXHIBIT N

Form of Master Lease Estoppel Certificate and Agreement

 

 

EXHIBIT O-1

Form of Account Control Agreement (Concentration Account)

 

 

EXHIBIT O-2

Form of Account Control Agreement (Operating Account)

 

 

EXHIBIT O-3

Form of Account Control Agreement (Feeder Account)

 

 

EXHIBIT P

Form of Section 2.04 Certificate

 

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

CREDIT AGREEMENT, dated as of April 6, 2005 (as amended, restated, supplemented
or otherwise modified and in effect from time to time, this “Agreement”), by and
among ARC HOUSING LLC, a Delaware limited liability company (“Housing LLC”), ARC
HOUSINGTX LP, a Delaware limited partnership (“HousingTX LP”, together with
Housing LLC, collectively, the “Borrowers”, each, a “Borrower”), and MERRILL
LYNCH MORTGAGE CAPITAL INC. (the “Lender”).

 

RECITALS

 

WHEREAS, each Borrower has requested that the Lender make available from time to
time certain loans on a revolving basis to each Borrower;

 

WHEREAS, the Lender has agreed to make available such loans to each Borrower
upon the terms and subject to the conditions of this Agreement.

 

NOW, THEREFORE, each Borrower and the Lender hereby agree, in consideration of
the mutual premises and mutual obligations set forth herein, the receipt and
sufficiency of which is hereby acknowledged, as follows:

 


ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS.


 


SECTION 1.01           CERTAIN DEFINED TERMS.  AS USED HEREIN, THE FOLLOWING
TERMS SHALL HAVE THE FOLLOWING MEANINGS (ALL TERMS DEFINED IN THIS SECTION OR IN
OTHER PROVISIONS OF THIS AGREEMENT IN THE SINGULAR TO HAVE THE SAME MEANINGS
WHEN USED IN THE PLURAL AND VICE VERSA):

 

“Accelerated Amortization Event” shall, on any date of determination, mean the
occurrence of any of the following:

 

(a)           (i) an amount equal to the Real Estate Net Segment Income for the
two (2) Fiscal Quarters preceding such date of determination shall be less than
90% of (ii) an amount equal to the Real Estate Net Segment Income for the four
(4) Fiscal Quarters preceding the Fiscal Quarters described in clause (i) above,
divided by two (2);

 

(b)           The Aggregate ARC Community Occupancy Ratio shall be less than
79.00% at the end of any Fiscal Quarter of ARC LP; or

 

(c)           The Interest Coverage Ratio shall be less than 1.25 : 1.00 for any
Fiscal Quarter;

 

provided, that an Accelerated Amortization Event shall be deemed to be
continuing until (x) the Borrowers shall have delivered financial statements
(together with a Compliance Certificate) to the Lender pursuant to
Section 6.01(a) through (c) for any Fiscal Quarter following the occurrence of
an Accelerated Amortization Event, and (y) the Lender shall have thereupon

 

--------------------------------------------------------------------------------


 

determined that an Accelerated Amortization Event no longer continues to exist
and shall have promptly so notified the Borrowers.

 

“Account Control Agreement” shall mean an Account Control Agreement with respect
to each Bank Account, substantially in the form of Exhibits O-1, O-2 and O-3 to
this Agreement or in such other form as shall be approved by the Lender, as the
same may be amended, restated, supplemented or otherwise modified and in effect
from time to time.

 

“Additional Fee Letter” shall mean the confidential fee letter, dated April 6,
2005, among each Borrower and the Lender, as amended, restated, supplemented or
otherwise modified and in effect from time to time.

 

“Adjusted Eligible Collateral Value” shall mean, as of any date of
determination, the sum of the Value of Eligible Units, plus, the Value of
Eligible Unperfected Units; provided, that the Value of Eligible Unperfected
Units included in the determination of Adjusted Eligible Collateral Value shall
not exceed an amount equal to (i) if such date of determination is prior to the
date that is six (6) months after the Closing Date, the quotient of the Value of
Eligible Units divided by 0.85, minus the Value of Eligible Units, or (ii) if
such date of determination is on or after the date that is six (6) months after
the Closing Date, the quotient of the Value of Eligible Units divided by 0.90,
minus the Value of Eligible Units.

 

“Affiliate” shall mean, as to any Person, any other Person (other than a
Subsidiary) which, directly or indirectly, is in control of, is controlled by,
or is under common control with, such Person; provided that no Person shall be
determined to be an Affiliate solely on the basis of their status as a REIT
Shareholder.  For purposes of this definition, “control” of a Person (including,
with its correlative meanings, “controlled by” and “under common control with”)
means the power, directly or indirectly, either to (a) vote 20% or more of the
securities having ordinary voting power for the election of directors of such
Person or (b) direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.

 

“Aggregate ARC Community Occupancy Ratio” shall mean, on any date of
determination, for ARC and its Subsidiaries, the ratio of (a) occupied Unit
Sites to (b) aggregate Unit Sites.

 

“Aggregate Borrower Lease Occupancy Ratio” shall mean, on any date of
determination, the ratio of (a) the total leased Units of the Borrowers to
(b) the Lease Pool.  For purposes of this definition, “Lease Pool” shall mean
(i) the aggregate number of Units owned by the Borrowers less (ii) vacant Units
owned by the Borrowers with a model year four years or more prior to the
calendar year of the date of determination.

 

“Applicable Law” shall mean, with respect to any Person, all provisions of
statutes, rules, regulations and orders of governmental bodies or regulatory
agencies applicable to such Person, and all binding orders and decrees of all
courts and arbitrators in proceedings or actions in which the Person in question
is a party or is subject.

 

“Applicable Margin” shall mean, with respect to all Loans, (a) commencing as of
(i) the Closing Date or (ii) the Applicable Margin Adjustment Date following an
Applicable Margin Increase Event, and for each Fiscal Quarter thereafter until
the occurrence of an Applicable Margin Reduction Event, seven percent (7.00%) or
(b) commencing as of the Applicable Margin Adjustment Date following an
Applicable Margin Reduction Event and for

 

2

--------------------------------------------------------------------------------


 

each Fiscal Quarter thereafter until the occurrence of an Applicable Margin
Increase Event, three and ¼ percent (3.25%).

 

The Applicable Margin shall be adjusted downward on the Applicable Margin
Adjustment Date upon the delivery of a Preliminary Margin Adjustment Certificate
for the prior Fiscal Quarter; provided, that, as of the date of delivery of such
Preliminary Margin Adjustment Certificate, no Default has occurred or is
continuing, provided, further that in the event (x) the Preliminary Margin
Adjustment Certificate in support of the downward adjustment of the Applicable
Margin is inaccurate or otherwise misleading, as determined by the Lender in its
sole discretion in good faith based upon a review of the Compliance Certificate
and the Borrowers’ financial statements for such Fiscal Quarter upon receipt
thereof, and (y) such downward adjustment in the Applicable Margin would not
have been made had such Compliance Certificate and the Borrowers’ financial
statements for such prior Fiscal Quarter been used to adjust the Applicable
Margin, then each Borrower shall pay to Lender, within five (5) calendar days of
such determination such additional interest on the Loans that would have been
payable hereunder had the Applicable Margin been so adjusted (or not adjusted)
on such basis and the Applicable Margin shall be readjusted in accordance with
such Compliance Certificate as of the prior Applicable Margin Adjustment Date.

 

“Applicable Margin Adjustment Date” shall mean the date which is the first
Payment Date following the date on which a Preliminary Margin Adjustment
Certificate is delivered to the Lender pursuant to Section 6.01(c) of this
Agreement.

 

“Applicable Margin Increase Event” shall mean, as of any date of determination,
the failure of any of the conditions or events set forth in clauses (a) through
(c) of the definition of “Applicable Margin Reduction Event” to exist following
the occurrence of an Applicable Margin Reduction Event.

 

“Applicable Margin Reduction Event” shall mean, as of any date of determination,
the initial occurrence of each of the following within the same relevant time
period (i) after the Closing Date or (ii) after the occurrence of any Applicable
Margin Increase Event:

 

(a)           with respect to each applicable period set forth below, ARC LP and
its Affiliates shall have in the aggregate completed sales not less than the
corresponding number of Units for the corresponding period; provided that, to
the extent that the sales of ARC LP or its Affiliates during any period exceeds
the corresponding number of Units to be sold for such period, no amount may be
carried forward to any succeeding period; and provided further, that the failure
of ARC LP and its Subsidiaries to sell the minimum required Units in any one
period shall not affect the ability of ARC LP and its Affiliates to sell the
minimum number of Units in a later period:

 

Period

 

Minimum Units
in Period Sold

 

March 1, 2005 through June 30, 2005

 

900

 

July 1, 2005 through September 30, 2005

 

450

 

October 1, 2005 through December 31, 2005

 

450

 

January 1, 2006 through March 31, 2006

 

450

 

 

3

--------------------------------------------------------------------------------


 

Period

 

Minimum Units
in Period Sold

 

April 1, 2006 through June 30, 2006

 

550

 

July 1, 2006 through September 30, 2006

 

550

 

October 1, 2006 through December 31, 2006

 

550

 

January 1, 2007 through Termination Date

 

550

 

 

(b)           commencing for the Fiscal Quarter ending June 30, 2005, the
Interest Coverage Ratio as of the last day for the preceding Fiscal Quarter
shall not be less than 2.00:1.00.

 

(c)           commencing as of the Fiscal Quarter ending June 30, 2005, the
Aggregate Borrower Lease Occupancy Ratio as of the last day for the preceding
Fiscal Quarter shall be equal to or greater than 86.00%.

 

“ARC” shall mean Affordable Residential Communities Inc., a Maryland
corporation.

 

“ARC Community” shall mean any community owned by an Affiliate of ARC which has
been designed and improved with homesites for the placement of Units.

 

“ARC Dealership” shall mean ARC Dealership, Inc., a Colorado corporation.

 

“ARC Distribution Requirement” shall mean distributions reasonably necessary for
ARC to maintain its REIT Status and not be subject to corporate level tax based
on income or to excise tax under Section 4981 of the Code.

 

“ARC GP” shall mean ARC Housing GP, LLC, a Delaware limited liability company.

 

“ARCHC” shall mean ARCHC LLC, a Delaware limited liability company.

 

“ARC LP” shall mean Affordable Residential Communities LP, a Delaware limited
partnership.

 

“ARC LP Guarantee” shall mean the ARC LP Guarantee, dated as of April 6, 2005,
executed and delivered by ARC LP in favor of the Lender, substantially in the
form of Exhibit G-1 to this Agreement, as the same may be amended, restated,
supplemented or otherwise modified and in effect from time to time.

 

“ARCMS” shall mean ARC Management Services, Inc., a Delaware corporation.

 

“Assignment and Acceptance” shall mean a Lender Assignment Agreement
substantially in the form of Exhibit K to this Agreement.

 

“Bank Account” shall mean a deposit, custody, money-market or other similar
account (whether, in any case, time or demand or interest or non-interest
bearing) maintained by a Borrower with a financial institution, including
without limitation, each Feeder Account, the Concentration Account, each
Operating Account and the Interest Reserve Account.

 

4

--------------------------------------------------------------------------------


 

“Bankruptcy Code” shall mean the United States Bankruptcy Code of 1978 as
codified under 11 U.S.C. § 101 et seq., and as from time to time hereafter
amended, and any successor or similar statute.

 

“Borrower” and “Borrowers” shall have the meaning provided in the introductory
paragraph of this Agreement.

 

“Borrower Pledge and Security Agreements” shall mean each Borrower Pledge and
Security Agreement, dated as of April 6, 2005, among each Borrower and the
Lender, substantially in the form of Exhibit H-2 to this Agreement, as the same
may be amended, restated, supplemented or otherwise modified and in effect from
time to time.

 

“Borrowing Base Amount” shall mean, on any date of determination, an amount
equal to fifty-five percent (55%) (the “BB Factor”) of Adjusted Eligible
Collateral Value, as certified by each Borrower pursuant to Section 4.02(b) and
pursuant to Section 6.01(e) of this Agreement in connection with the delivery of
the applicable Borrowing Base Report; provided that (x) the “Borrowing Base
Amount” shall be adjusted on the date of delivery of each Borrowing Base Report
by reducing the BB Factor in increments of 0.50% for each one percentage point
(rounded up) by which the Default Percentage exceeds 6.0%.

 

“Borrowing Base ARC Community” shall have the meaning set forth in
Section 4.02(b) of this Agreement.

 

“Borrowing Base Report” shall mean the Weekly Borrowing Base Report and Monthly
Borrowing Base Report, as applicable.

 

“Business” shall have the meaning provided in Section 5.11(b) of this Agreement.

 

“Business Day” shall mean any day other than (i) a Saturday or Sunday or (ii) a
day on which the New York Stock Exchange, the Federal Reserve Bank of New York
or the Custodian is authorized or obligated by law or executive order to be
closed.

 

“Capital Expenditures” shall mean, without duplication, for any period, the
aggregate amount of (a) all expenditures of each Borrower and its Subsidiaries
for fixed or capital assets made during such period which, in accordance with
GAAP, would be classified as capital expenditures and (b) Capital Lease
Obligations incurred by each Borrower and its Subsidiaries during such period.

 

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all similar ownership interests in a Person (other than a corporation) and
any and all warrants or options to purchase any of the foregoing.

 

5

--------------------------------------------------------------------------------


 

“Cash Equivalents” shall mean cash and (a) direct obligations of, or obligations
the principal of and interest on which are unconditionally guaranteed by, the
United States (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States), in each case maturing
within one (1) year from the date of acquisition thereof, (b) certificates of
deposit and eurodollar time deposits with maturities of 270 days or less from
the date of acquisition and overnight bank deposits of any commercial bank
having capital and surplus in excess of $100,000,000, (c) repurchase obligations
of any commercial bank satisfying the requirements of clause (b) of this
definition, having a term of not more than thirty (30) days with respect to
securities issued or fully guaranteed or insured by the United States
Government, (d) commercial paper of a domestic issuer rated at least A-1 or the
equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s and in
either case maturing within 90 days after the day of acquisition, (e) securities
with maturities of 270 days or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s,
(f) securities with maturities of 270 days or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
requirements of clause (b) of this definition, or (g) shares of money market,
mutual or similar funds which invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition.

 

“Change in Control” shall mean the failure of (i) ARC at any time to directly or
indirectly own (beneficially and of record on a fully-diluted basis) not less
than 75% of the Capital Stock of ARC LP, (ii) ARC at any time to be the sole
general partner of ARC LP, (iii) ARC LP at any time to directly or indirectly
own beneficially and of record on a fully diluted basis 99% of the outstanding
Capital Stock of each Parent Guarantor, (iv) ARCHC at any time to directly or
indirectly own beneficially and of record on a fully diluted basis 100% of the
outstanding Capital Stock of Housing LLC, or (v) ARC GP and ARCHC, collectively,
at any time to directly own beneficially and of record on a fully diluted basis
100% of the outstanding Capital Stock of HousingTX LP, in each case such Capital
Stock to be held free and clear of all Liens (other than Liens granted under any
Loan Document).

 

“Chattel Paper Commitment Documents” shall mean the documents and instruments
contemplated by the Commitment Letter between the Lender and Enspire Finance,
LLC entered into in connection with a proposed amendment to the Chattel Paper
Facility.

 

“Chattel Paper Facility” shall mean that certain Master Repurchase Agreement,
dated as of February 18, 2004, between the Lender and Enspire Finance LLC, and
all documents executed and delivered in connection therewith, in each case as
the same may be amended, supplemented, restated, amended and restated or
otherwise modified subsequent to the date hereof.

 

“Certificate of Title” shall mean, with respect to a Unit, a certificate of
title or other documentation (i) evidencing ownership of such Unit and (ii) with
respect to which, under applicable state law, a security interest must be
indicated on such certificate of title as a condition or result of the security
interest’s obtaining priority over the rights of a lien creditor with respect to
such Unit.

 

6

--------------------------------------------------------------------------------


 

“Closing Date” shall mean the date upon which the conditions precedent set forth
in Section 4.01 and Section 4.02 of this Agreement shall have been satisfied.

 

“Closing Date Certificate” shall have the meaning set forth in Section 4.01(f)
of this Agreement.

 

“CMBS Master Lessor” shall mean the Master Lessors which have entered into
commercial mortgage-backed securities transactions with a third-party lenders as
listed on Schedule 14 attached hereto.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall have the meaning provided in the applicable Pledge and
Security Agreement.

 

“Combined Interest Expense” shall mean, for any Fiscal Quarter with respect to
the Borrowers, the amount which, in conformity with GAAP, would be set forth
opposite the caption “interest expense” or any like caption (including without
limitation, imputed interest included in payments under Capital Lease
Obligations) on the combined income statement of the Borrowers for such period
excluding the amortization of any original issue discount and excluding any
amortization of loan origination costs less Combined Interest Income.

 

“Combined Interest Income” shall mean, for any Fiscal Quarter with respect to
the Borrowers, the amount of interest income of the Borrowers calculated on a
combined basis in accordance with GAAP.

 

“Combined Net Income” shall mean, for any period, the net income of the
Borrowers on a combined basis as determined in accordance with GAAP.

 

“Combined NOI” shall mean, for any Fiscal Quarter with respect to the Borrowers
on a combined basis, the sum, without duplication, for such period of
(a) Combined Net Income of the Borrowers for such period, (b) to the extent
deducted in calculating Combined Net Income, the sum of provisions for such
period for (i) income taxes, (ii) Combined Interest Expense, and (iii)
depreciation and amortization expense used in determining such Combined Net
Income, (c)  amounts deducted in accordance with GAAP in respect of other
non-cash expenses in determining such Combined Net Income, (d) to the extent
deducted in determining Combined Net Income, the amount of any aggregate
extraordinary net loss (or minus any extraordinary net gain) (e) to the extent
deducted in determining Combined Net Income, the amount of any aggregate net
loss (or minus the amount of any net gain) during such period arising from the
sale, exchange or other disposition of capital assets by a Borrower, and (f) to
the extent deducted in determining Combined Net Income, general and
administration expenses and management fees not to exceed five percent (5.0%) of
Combined Revenues.

 

“Combined Revenues” shall mean, for any Fiscal Quarter with respect to the
Borrowers, the amount of revenues calculated on a combined basis in accordance
with GAAP.

 

“Compliance Certificate” shall mean a certificate duly completed and executed by
a Responsible Officer of each Borrower, substantially in the form of Exhibit E-2
to the Agreement or as otherwise approved by the Lender, together with such
modifications thereto as

 

7

--------------------------------------------------------------------------------


 

the Lender may make from time to time for the purpose of monitoring such
Borrower’s compliance with the financial covenants contained herein.

 

“Concentration Account” shall mean the Bank Account of the Borrowers into which
fund are transferred from the Feeder Account.

 

“Confidential Information” shall mean information concerning the Borrowers,
their subsidiaries or their Affiliates which is non-public, confidential or
proprietary in nature, or any information that is identified to the Lender as
confidential by or on behalf of the Borrowers, which is furnished to the Lender
by the Borrowers or any of their Affiliates in connection with this Agreement or
the transactions contemplated hereby (at any time on, before or after the date
hereof), together with all analyses, compilations or other materials prepared by
the Lender or its respective directors, officers, employees, agents, auditors,
attorneys, consultants or advisors which contain or otherwise reflect such
information.

 

“Contingent Liability” shall mean any agreement, undertaking or arrangement by
which any Person guarantees, endorses or otherwise becomes or is contingently
liable upon (by direct or indirect agreement, contingent or otherwise, to
provide funds for payment, to supply funds to, or otherwise to invest in, a
debtor, or otherwise to assure a creditor against loss) the Indebtedness of any
other Person (other than by endorsements of instruments in the course of
collection), or guarantees the payment of dividends or other distributions upon
the Capital Stock of any other Person.  The amount of any Person’s obligation
under any Contingent Liability shall (subject to any limitation set forth
therein) be deemed to be the outstanding principal amount of the debt,
obligation or other liability guaranteed thereby.

 

“Costs” shall have the meaning set forth in Section 11.03(a) of this Agreement.

 

“Custodial Agreement” shall mean the Custodial Agreement, dated as of March 31,
2005, by and among each Borrower, the Custodian and the Lender, substantially in
the form of Exhibit F to this Agreement, as amended, restated, supplemented or
otherwise modified and in effect from time to time.

 

“Custodian” shall mean Wells Fargo Bank, National Association, as custodian
under the Custodial Agreement, and its successors and permitted assigns
thereunder.

 

“Default” shall mean an Event of Default or an event that with notice or lapse
of time or both would become an Event of Default.

 

“Defaulted Percentage” shall mean the percentage equal to the amount of
Defaulted Unit Lease Payments, divided by the gross amount charged for all Unit
Leases on a monthly basis.

 

“Defaulted Unit Lease Payments” shall mean, as of any date of determination,
payments due pursuant to the Unit Leases that are more than sixty (60) days past
due.

 

“Discretionary Capital Expenditures” shall mean all Capital Expenditures of the
Borrowers and their Subsidiaries, excluding (i) purchases of Units and Unit Set
Costs and (ii) other Capital Expenditures not related to the maintenance,
preservation and repair of its and their respective Properties (including the
Units).

 

8

--------------------------------------------------------------------------------


 

“Disposition” or “Dispose” shall mean any sale, transfer, lease, contribution or
other conveyance (including by way of merger) of, or the granting of options,
warrants or other rights to, any of the Borrowers’ or their Subsidiaries’ assets
(including accounts receivable and Capital Stock of Subsidiaries) to any other
Person (other than to another Obligor) in a single transaction or series of
transactions.

 

“Dollars” and “$” shall mean lawful money of the United States of America.

 

“Draw Date” shall mean, during any weekly period measured from Thursday through
Wednesday, any two (2) Business Days designated by the Borrowers from time to
time as Funding Dates (one of which may be a Payment Date).

 

“Due Diligence Review” shall mean the performance by the Lender of any or all of
the reviews permitted under Section 11.15 of this Agreement with respect to any
or all of the Collateral, as desired by the Lender from time to time.

 

“Effective Date” shall mean the date this Agreement becomes effective pursuant
to Section 11.09 of this Agreement.

 

“Eligible Unit” shall mean, with respect to each Borrower, at the time of any
determination thereof, a Unit as to which each of the following requirements is
satisfied:

 

(a)           such Unit is owned by a Borrower;

 

(b)           such Unit is located on an ARC Community;

 

(c)           the Lender has a first-priority perfected Lien in such Unit;
provided, that, in the case of a Unit for which the Certificate of Title does
not reflect the Lien of the Lender on the face of such Certificate of Title,
such “Lien” shall be deemed to be a first priority, perfected Lien for purposes
of this subparagraph (c) three (3) Business Days after the dispatch of the
related Transmittal Package by the Custodian to the applicable Registry Office
via overnight mail for such notation of the Lender’s Lien (unless otherwise
consented to by the Lender).

 

(d)           ownership of such Unit is evidenced by a Certificate of Title or
is represented by an MSO that has been submitted to the applicable Registry
Office for the issuance of a Certificate of Title naming a Borrower as owner and
the Lender as first lien holder; and

 

(e)           the representations and warranties on Schedule 6 to this Agreement
are true and correct as to such Unit in all material respects.

 

“Eligible Unperfected Units” shall mean “Eligible Units” as to which clauses (c)
and (d) of the definition of “Eligible Units” and clause (c) of Schedule 6
(Representations and Warranties As To Units) have not been satisfied.

 

“Environmental Laws” shall mean any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, judicially enforceable requirements of any Governmental Authority or
other Requirements of Law (including common law) regulating, relating to or
imposing liability or standards of conduct concerning protection of human health
or the environment, as now or may at any time hereafter be in effect.

 

9

--------------------------------------------------------------------------------


 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which a Borrower is a member and (ii) solely for purposes of
potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of
the Code and the lien created under Section 302(f) of ERISA and Section 412(n)
of the Code, described in Section 414(m) or (o) of the Code of which a Borrower
is a member.

 

“Excluded Taxes” shall have the meaning provided in Section 2.04(f) of this
Agreement.

 

“Executive Order” shall mean Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001, and relating to Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism.

 

“Event of Default” shall have the meaning provided in Article VIII of this
Agreement.

 

“Facilities” shall have the meaning provided in Section 5.11(a) of this
Agreement.

 

“Federal Funds Rate” shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Lender from three federal funds
brokers of recognized standing selected by it.

 

“Feeder Account” shall mean a Bank Account into which collections of Unit Lease
Receivables are deposited.

 

“Fee Letter” shall mean the confidential fee letter, dated March 11, 2005, among
each Borrower and the Lender, as amended, restated, supplemented or otherwise
modified and in effect from time to time.

 

“Fiscal Quarter” shall mean a quarter ending on the last day of March, June,
September or December.

 

“Fiscal Year” shall mean any period of twelve consecutive calendar months ending
on December 31.

 

“Funding Date” shall mean the date on which a Loan is made hereunder on a Draw
Date.

 

“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision, agency or instrumentality thereof, any entity exercising
executive,

 

10

--------------------------------------------------------------------------------


 

legislative, judicial, regulatory or administrative functions of or pertaining
to government and any court or arbitrator having jurisdiction over any Borrower,
any of its Subsidiaries or any of its properties.

 

“Guarantee” or “Guarantees” shall mean, individually or collectively, each
Parent Guarantee, each Subsidiary Guarantee and the ARC LP Guarantee.

 

“Guarantor” shall mean each Parent Guarantor or Subsidiary Guarantor, as the
case may be.

 

“Hedging Obligations” shall mean, with respect to any Person, all liabilities of
such Person under currency exchange agreements, interest rate swap agreements,
interest rate cap agreements and interest rate collar agreements and all other
agreements or arrangements designed to protect such Person against fluctuations
in interest rates or currency exchange rates.

 

“Housing LLC” shall have the meaning set forth in the introductory paragraph to
this Agreement.

 

“HousingTX LP” shall have the meaning set forth in the introductory paragraph to
this Agreement.

 

“Impermissible Qualification” shall mean any qualification or exception to the
opinion or certification of any independent public accountant as to any
financial statement of each Borrower,

 

(a)           which is of a “going concern” or similar nature;

 

(b)           which relates to the limited scope of examination of matters
relevant to such financial statement; or

 

(c)           which relates to the treatment or classification of any item in
such financial statement and which, as a condition to its removal, would require
an adjustment to such item the effect of which would be to cause such Borrower
to be in Default.

 

“Indebtedness” shall mean, for any Person without duplication:  (a) obligations
created, issued or incurred by such Person for borrowed money (whether by loan,
the issuance and sale of debt securities or obligations of such Person under
conditional sale or other repurchase agreement relating to property acquired by
such Person; (b) obligations of such Person to pay the deferred purchase or
acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within ninety (90) days after the date the respective goods are delivered or the
respective services are rendered; (c) Indebtedness of others secured by a Lien
on the Property of such Person, whether or not the respective Indebtedness so
secured has been assumed by such Person; provided, that such Indebtedness shall
be deemed to not exceed the fair market value of such Property to the extent
such Indebtedness is Non-Recourse to any other assets of the applicable
Borrower, Guarantor or grantor other than the Property; (d) obligations
(contingent or otherwise) of such Person in respect of letters of credit or
similar instruments issued or accepted by banks and other financial institutions
for account of such Person; (e) Capital Lease Obligations of such Person;
(f) obligations of such Person under repurchase agreements, sale/buy-back
agreements or like

 

11

--------------------------------------------------------------------------------


 

arrangements; (g) Hedging Obligations; provided that, the amount of Indebtedness
in respect of Hedging Obligations shall be adjusted to reflect the effect of any
enforceable netting arrangements and (h) Contingent Liabilities.  The
Indebtedness of any Person shall include the Indebtedness of any other Person
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such Person, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Party” shall have the meaning set forth in Section 11.03(a) of this
Agreement.

 

“Intercompany Subordination Agreement” shall mean the Intercompany Subordination
Agreement, dated as of April 6, 2005, by and among each Borrower, the Lender and
each other designated Affiliate of such Borrower, substantially in the form of
Exhibit I to this Agreement, as amended, restated, supplemented or otherwise
modified and in effect from time to time.

 

“Interest Coverage Ratio” shall mean, on any date of determination, the ratio of
(a) Combined NOI to (b) Combined Interest Expense.

 

“Interest Period” shall mean, with respect to any Loan, (a) initially, the
period commencing on the Funding Date to but excluding the first Payment Date;
and (b) thereafter, each period commencing on a Payment Date to but excluding
the next Payment Date.  Notwithstanding the foregoing, no Interest Period may
end after the Termination Date.

 

“Interest Reserve Account” shall mean a Bank Account in which the Interest
Reserve Amount is held.

 

“Interest Reserve Amount” shall have the meaning assigned to such term in
Section 6.09(e) of this Agreement.

 

“Investment” shall mean, relative to any Person,

 

(a)           any loan, advance or extension of credit made by such Person to
any other Person, including the purchase by such Person of any bonds, notes,
debentures or other debt securities of any other Person;

 

(b)           Contingent Liabilities in favor of any other Person; and

 

(c)           any Capital Stock or other investment held by such Person in any
other Person.

 

“Lender” shall have the meaning provided in the introductory paragraph to this
Agreement and any assigns or successors in interest.

 

“LIBOR Rate” shall mean, with respect to each day a Loan is outstanding, the
rate per annum equal to the rate appearing on the display designated as “BBAM”
on Bloomberg (or such other page as may replace “BBAM” on Bloomberg) as
one-month LIBOR on the previous Payment Date.

 

12

--------------------------------------------------------------------------------


 

“LIBOR Reserve Percentage” shall mean, relative to any Interest Period for
Loans, the reserve percentage (expressed as a decimal) equal to the maximum
aggregate reserve requirements (including all basic, emergency, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) specified under regulations
issued from time to time by the F.R.S. Board and then applicable to assets or
liabilities consisting of or including “Eurocurrency Liabilities”, as currently
defined in Regulation D of the F.R.S. Board, having a term approximately equal
or comparable to such Interest Period.

 

“Lien” shall mean any mortgage, lien, pledge, charge, security interest or
similar encumbrance.

 

“Loan” and “Loans” shall have the meaning provided in Section 2.01(a) of this
Agreement.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, each Notice
of Borrowing, each Borrower Pledge and Security Agreement, the Parent Pledge
Agreement, each Subsidiary Pledge and Security Agreement, each Parent Guarantee,
each Subsidiary Guarantee, the ARC LP Guarantee, the Custodial Agreement, the
Solvency Certificate, the Fee Letter, the Additional Fee Letter and each other
agreement, certificate, document or instrument delivered in connection with any
of the foregoing whether or not specifically mentioned herein or therein in each
case as amended, restated, supplemented or otherwise modified and in effect from
time to time.

 

“Manager” shall have the meaning provided in Section 11.14(b) of this Agreement.

 

“Manager Notice and Agreement” shall mean the Manager Notice and Agreement
delivered by each Borrower to the Lender pursuant to Section 4.01(d) of this
Agreement, in each case substantially in the form of Exhibit J to this
Agreement.

 

“Management Agreement” shall mean, collectively, each of (i) that certain
Property & Asset Management Agreement, dated as of February 16, 2004, between
HousingTX LP and ARCMS, and (ii) that certain Property & Asset Management
Agreement, dated as of December 31, 2002, between Housing LLC and ARCMS, and any
such replacement management agreement.

 

“Management Records” shall mean any and all management agreements, files,
documents, records, data bases, computer tapes, insurance policies, proof of
insurance coverage, payment history records, and other records or documents
relating to or evidencing the management of the Units and the Unit Leases.

 

“Master Lease” shall mean a prime lease between any Subsidiary of ARC, as
lessor, and a Borrower, as lessee, with respect to an ARC Community.

 

“Master Lessor” shall mean each Subsidiary of ARC that is party to a Master
Lease as lessor.

 

“Master Lease Estoppel Certificate and Agreement” shall mean, with respect to
each Master Lease, an Estoppel Certificate and Agreement, dated as of the
Closing Date hereof,

 

13

--------------------------------------------------------------------------------


 

made by any Subsidiary of ARC in favor of the Lender, substantially in the form
of Exhibit N to this Agreement, as the same may be amended, restated,
supplemented, or otherwise modified and in effect from time to time.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, liabilities (actual or contingent), operations or condition
(financial or otherwise) of any Borrower or the Borrowers and any other Obligor
taken as a whole, (b) the ability of any Borrower or the Borrowers and any other
Obligor taken as a whole to perform its material obligations under any of the
Loan Documents to which it is a party, (c) the validity or enforceability of any
of the Loan Documents, (d) the rights and remedies of the Lender under any of
the Loan Documents or (e) the Collateral taken as a whole.

 

“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under, or which form the basis of liability under, any Environmental Law,
including, without limitation, asbestos, polychlorinated biphenyls and urea
formaldehyde insulation, medical waste, radioactive materials and
electromagnetic fields.

 

“Maximum Credit” shall mean for each period set forth below, the lesser of
(a) the Borrowing Base, and (b) the amount set forth in the table below opposite
such period; provided that, on any date of determination, in the event the sum
of outstanding Loans under this Agreement and the Chattel Paper Facility exceeds
$200,000,000 in the aggregate, the Maximum Credit shall be reduced by the
difference between such aggregate outstanding balance and $200,000,000.

 

Period

 

Maximum Credit

 

Closing Date through June 30, 2005

 

$

75,000,000

 

July 1, 2005 through September 30, 2005

 

$

72,000,000

 

October 1, 2005 through December 31, 2005

 

$

69,000,000

 

January 1, 2006 through March 31, 2006

 

$

66,000,000

 

April 1, 2006 through June 30, 2006

 

$

63,000,000

 

July 1, 2006 through September 30, 2006

 

$

60,000,000

 

October 1, 2006 through December 31, 2006

 

$

57,000,000

 

January 1, 2007 through Termination Date

 

$

54,000,000

 

 

“ML Indebtedness” shall mean any Indebtedness of the Borrowers hereunder and
under any other arrangement between any Borrower on the one hand and the Lender
or an Affiliate of the Lender on the other hand.

 

“Monthly Borrowing Base Report” shall mean a certificate duly completed and
executed by the treasurer, assistant treasurer, chief accounting or other
Responsible Officer of each Borrower which is delivered to the Lender each
Wednesday following each Payment Date, substantially in the form of Exhibit D-2
to this Agreement.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“MSO” shall mean a manufacturer’s statement of origin, manufacturer’s
certificate of origin, or similar instrument, (i) evidencing ownership of a Unit
and (ii) which, in

 

14

--------------------------------------------------------------------------------


 

connection with a sale of such Unit, under applicable state law, is issued in
connection with the initial sale of a manufactured home to a dealer and must be
submitted by a dealer to a Registry Office for the issuance of a Certificate of
Title to the purchaser of a manufactured home from a dealer.

 

“Multiemployer Plan” shall mean a multiemployer plan defined as such in
Section 3(37) of ERISA to which, since January 1, 2000, contributions have been
or are required to be made by any Borrower or any ERISA Affiliate and that is
covered by Title IV of ERISA.

 

“Net Book Value” shall mean, with respect to each Eligible Unit and related Unit
Set Costs, the net book value of such Eligible Unit and related Unit Set Costs
determined in accordance with GAAP; provided that the Net Book Value of an
Eligible Unit shall be adjusted, as the case may be, upon ten (10) calendar days
prior written notice from the Lender, to reflect the age, type, and location of
such Eligible Unit and to give effect to the application of such other criteria
from time to time as may be established by the Lender in the exercise of its
reasonable credit judgment.

 

“1934 Act” shall mean the Securities and Exchange Act of 1934, as amended.

 

“Non-Excluded Taxes” shall have the meaning provided in Section 2.04(b) of this
Agreement.

 

“Non-Exempt Lender” shall have the meaning provided in Section 2.04(f) of this
Agreement.

 

“Non-Master Lessor Subsidiary” shall mean any Non-Recourse Subsidiary of ARC LP
which is not a Master Lessor.

 

Non-Recourse” or “non-recourse” shall mean with reference to any obligation or
liability, any obligation or liability for which none of the Affiliates of the
obligor thereunder is liable or obligated, subject to such limited exceptions to
the non-recourse nature of such obligation or liability, such as fraud,
misappropriation, misapplication and environmental indemnities, as are usual and
customary in like transactions involving institutional lenders at the time of
such obligation or liability.

 

“Non-Recourse Subsidiary” shall mean any Subsidiary of ARC LP that is subject to
no Indebtedness other than Non-Recourse Indebtedness.

 

“Note” shall mean the promissory note delivered by the Borrowers payable to the
Lender, substantially in the form of Exhibit A to this Agreement (as such
promissory note may be amended, endorsed or otherwise modified from time to time
in accordance with the terms hereof and thereof), evidencing the outstanding
Indebtedness of the Borrowers to the Lender in an amount equal to the Maximum
Credit in effect on the Closing Date, and also means all other promissory notes
accepted from time to time in substitution therefor or renewal thereof.

 

“Notice of Borrowing” shall mean a loan request and certificate duly executed by
a Responsible Officer of each Borrower, substantially in the form of Exhibit B
to this Agreement.

 

15

--------------------------------------------------------------------------------


 

“Obligations” shall mean all obligations (monetary or otherwise, whether
absolute or contingent, matured or unmatured) of any Borrower and each other
Obligor arising under or in connection with a Loan Document, including the
principal of and premium, if any, and interest on the Loans.

 

“Obligor” shall mean, as the context may require, each Borrower, each Parent
Guarantor, each Subsidiary Guarantor, ARC LP and each other Person (other than
the Lender or any Person that is not an Affiliate of ARC) obligated under any
Loan Document.

 

“Operating Accounts” shall mean the Bank Accounts from which the Borrowers pay
all expenses of the Borrowers.

 

“Operating Expenses” shall mean, for any period of determination, the aggregate
amount of expenditures of the Borrowers and their Subsidiaries attributable to
professional services, insurance expenses, utility expenses, real estate taxes,
general and administrative expenses and other expenditures not capitalized in
accordance with GAAP.

 

“Organic Document” shall mean, relative to any Obligor and, in respect of
Sections 4.01(a) and 5.02, any Master Lessor, its certificate of incorporation,
by laws, certificate of partnership, partnership agreement, certificate of
formation, limited liability agreement, operating agreement and all shareholder
agreements, voting trusts and similar arrangements applicable to any of such
Obligor’s partnership interests, limited liability company interests or
authorized shares of Capital Stock.

 

“Other Taxes” shall have the meaning provided in Section 2.04(c) of this
Agreement.

 

“Parent Guarantee” shall mean, each Parent Guarantee, dated as of April 6, 2005,
executed and delivered by each Parent Guarantor in favor of the Lender,
substantially in the form of Exhibit G-2 to this Agreement, as the same may be
amended, restated, supplemented, or otherwise modified and in effect from time
to time.

 

“Parent Guarantor” shall mean each of ARCHC and ARC GP.

 

“Parent Pledge Agreement” shall mean the Parent Pledge Agreement, dated as of
April 6, 2005, between the Parent Guarantors and the Lender, substantially in
the form of Exhibit H-1 to this Agreement, as the same may be amended, restated,
supplemented, or otherwise modified and in effect from time to time.

 

“Payment Date” shall mean, with respect to the Loans, the tenth (10th) day of
each calendar month, commencing with the first such date after the related
Funding Date; provided that if the Payment Date for any calendar month would
otherwise fall on a day that is not a Business Day, the Payment Date for such
calendar month shall be the next succeeding Business Day.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

 

“Pension Plan” shall mean a “pension plan”, as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
Multiemployer Plan),

 

16

--------------------------------------------------------------------------------


 

and to which any Borrower or ERISA Affiliate of any Borrower, may have
liability, including any liability by reason of having been a substantial
employer within the meaning of Section 4063 of ERISA at any time during the
preceding five years, or by reason of being deemed to be a contributing sponsor
under Section 4069 of ERISA.

 

“Permitted Affiliate Transaction” shall mean any of the following:

 

(a)           a Permitted ARC Disposition; or

 

(b)           any other arrangement, transaction or contract otherwise permitted
under this Agreement.

 

“Permitted ARC Disposition” shall mean a Disposition by any Borrower to ARC
Dealership of Units constituting Eligible Units in which the following
conditions are satisfied:

 

(a)           immediately before and after giving effect to such Disposition, no
Default shall have occurred and be continuing or would result therefrom; and

 

(b)           the applicable Borrower shall have delivered to the Lender the
documentation relating to such Permitted ARC Disposition at least two (2)
Business Days prior to its consummation, such documentation to be reasonably
satisfactory in form and substance to the Lender and to be accompanied by all
customary requirements (unless otherwise consented to by the Lender).

 

“Permitted Consolidation” shall mean the liquidation, dissolution of, or merger
of, any Subsidiary with and into any Borrower or any other Subsidiary (provided,
however, that a Guarantor may only liquidate or dissolve into, or merge with and
into, such Borrower or another Guarantor), and the assets or Capital Stock of
any Subsidiary may be purchased or otherwise acquired by any Borrower or any
other Subsidiary (provided, however, that the assets or Capital Stock of any
Guarantor may only be purchased or otherwise acquired by such Borrower or
another Guarantor); provided, further, that in no event shall any Pledged
Subsidiary consolidate with or merge with and into any Subsidiary other than
another Pledged Subsidiary unless after giving effect thereto, the Lender shall
have a perfected pledge of, and security interest in and to, at least the same
percentage of the issued and outstanding interests of Capital Stock (on a fully
diluted basis) of the surviving Person as the Lender had immediately prior to
such merger or consolidation in form and substance satisfactory to the Lender
and its counsel, pursuant to such documentation and opinions as shall be
necessary in the opinion of the Lender to create, perfect or maintain the
collateral position of the Lender therein.

 

“Permitted Dispositions” shall mean any of the following:

 

(a)           a Permitted ARC Disposition;

 

(b)           Dispositions constituting Permitted Liens;

 

(c)           Dispositions permitted by Section 7.08 of this Agreement;

 

(d)           Disposition of non-economical, surplus, obsolete or worn-out
assets in the ordinary course of business and consistent with past practices;

 

17

--------------------------------------------------------------------------------


 

(e)           Disposition of any inventory, equipment or supplies not
constituting Eligible Units in the ordinary course of business and consistent
with past practices;

 

(f)            Disposition of Cash Equivalents permitted under Section 7.05 of
this Agreement;

 

(g)           Dispositions by way of sale or factoring arrangement of Unit Lease
Receivables (i) which have been delinquent by a period greater than 180 days and
(ii) as to which efforts to collect the Indebtedness represented by such Unit
Lease Receivables have been commenced prior to such sale or factoring
arrangement; and

 

(h)           Dispositions among the Borrowers not otherwise prohibited by
Section 7.11 of this Agreement.

 

“Permitted Indebtedness” shall mean any of the following:

 

(a)           Indebtedness in respect of the Obligations;

 

(b)           Indebtedness existing as of the Closing Date which is identified
in Schedule 10 to this Agreement, and the refinancing of such Indebtedness;
provided, that, (x) the principal amount (as such amount may have been reduced
following the Closing Date) thereof is not increased, (y) the maturity date
thereof is not shortened, and (z) the material terms thereof are not materially
more onerous on the Borrowers than the terms contained in the Indebtedness being
refinanced;

 

(c)           unsecured Indebtedness of any Guarantor owing to any Borrower or
any other Guarantor,

 

(i)            which Indebtedness shall not be forgiven or otherwise discharged
for any consideration other than payment in full or in part in cash (provided,
that only the amount repaid in part shall be discharged); and

 

(ii)           to the extent such Indebtedness is payable to such Borrower or a
Guarantor and evidenced by one or more promissory notes, any such promissory
notes shall be delivered in pledge to the Lender pursuant to a Loan Document;

 

(d)           unsecured Indebtedness (not evidenced by a note or other
instrument) of any Borrower owing to ARC or any of its Subsidiaries that has
previously executed and delivered to the Lender the Intercompany Subordination
Agreement,

 

(e)           Indebtedness incurred in connection with the honoring by a bank or
other financial institution of a check or other negotiable instrument (pursuant
to Article 3 of the UCC) against insufficient funds in the ordinary course of
business in an amount not to exceed $5,000;

 

(f)            Indebtedness in respect of performance, surety or appeal bonds in
respect of Unit Leases in the ordinary course of business consistent with past
practices; and

 

(g)           Contingent Liabilities otherwise permitted as Indebtedness
pursuant to the definition of “Permitted Indebtedness.”

 

18

--------------------------------------------------------------------------------


 

“Permitted Investments” shall mean any of the following:

 

(a)           Investments existing on the Closing Date and identified in
Schedule 9 to this Agreement;

 

(b)           Cash Equivalents;

 

(c)           Investments by way of contributions to capital or purchases of
Capital Stock by any Borrower in any Guarantor or by any Guarantor in any
Borrower or any other Guarantor; or

 

(d)           Investments constituting Permitted Indebtedness;

 

provided, however, that

 

(i)            any Investment which when made complies with the requirements of
the definition of the term “Cash Equivalents” may continue to be held
notwithstanding that such Investment if made thereafter would not comply with
such requirements; and

 

(ii)           no Investment otherwise permitted by clause (c) of this
definition shall be permitted to be made if any Default has occurred and is
continuing or would result therefrom.

 

“Permitted Liens” shall mean any of the following:

 

(a)           Liens securing payment of the Obligations;

 

(b)           (i) Liens existing on the Closing Date and disclosed Schedule 11
and securing Indebtedness described in clause (b) of definition of “Permitted
Indebtedness” and (ii) Liens securing any extension, renewal or replacement of
any obligations secured by any such Lien; provided, that (x) in respect of Liens
permitted pursuant to clause (b)(i) of this definition, no such Lien shall
encumber any additional property and the amount of Indebtedness secured by such
Lien is not increased from that existing on the Closing Date, and (y) in respect
of Liens permitted pursuant to clause (b)(ii) of this definition, such Lien
shall only cover the same assets which originally secured the obligations being
extended, renewed or replaced;

 

(c)           Liens in favor of carriers, warehousemen, mechanics, materialmen,
lessors of personal property and landlords granted or arising in the ordinary
course of business or as a matter of law for amounts not overdue or being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books;

 

(d)           Liens incurred or deposits made in the ordinary course of business
in connection with worker’s compensation, unemployment insurance or other forms
of governmental insurance or benefits;

 

(e)           judgment Liens which do not otherwise result in an Event of
Default under Article VIII(g) of this Agreement;

 

19

--------------------------------------------------------------------------------


 

(f)            easements, rights-of-way and zoning restrictions;

 

(g)           Liens constituting Permitted Dispositions; or

 

(h)           Liens for Taxes not yet due or payable that are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books.

 

“Permitted Net Disposition Proceeds” shall mean, with respect to any Permitted
Disposition, the excess of:

 

(a)           the gross cash proceeds received by each Borrower from any such
Permitted Disposition and any cash payments received in respect of promissory
notes or other non-cash consideration delivered to such Borrower in respect
thereof,

 

less

 

(b)           the sum (without duplication) of (i) all reasonable and customary
fees and expenses with respect to legal, investment banking, brokerage,
accounting and other professional fees, sales commissions and disbursements and
all other reasonable fees, expenses and charges, in each case actually incurred
in connection with such Permitted Disposition, (ii) all taxes and other
governmental costs and expenses actually paid or estimated by such Borrower (in
good faith) to be payable in cash in connection with such Permitted Disposition,
and (iii) payments made by such Borrower to retire Indebtedness (other than the
Loans) of such Borrower where payment of such Indebtedness is required in
connection with such Permitted Disposition;

 

provided, however, that if, after the payment of all taxes with respect to such
Permitted Disposition, the amount of estimated taxes, if any, pursuant to clause
(b)(ii) of this definition exceeded the amount actually paid in cash in respect
of such Permitted Disposition, the aggregate amount of such excess shall be
promptly paid as Permitted Net Disposition Proceeds.

 

“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof).

 

“Plan” shall mean an employee benefit or other plan established or maintained by
any Borrower or any ERISA Affiliate and covered by Title IV of ERISA, other than
a Multiemployer Plan.

 

“Pledge and Security Agreement” shall mean the Parent Pledge Agreement, each
Borrower Pledge and Security Agreement and each Subsidiary Pledge and Security
Agreement.

 

“Pledged Subsidiary” shall mean each Subsidiary in respect of which the Lender
has been granted a security interest in or a pledge of any of the Capital Stock
of such Subsidiary.

 

“Post-Default Rate” shall mean, in respect of all outstanding principal of any
Loan or any other amount under this Agreement, the Note or any other Loan
Document that is not paid when due to the Lender (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), (a) a rate per
annum on the unpaid principal balance of any Loans during the period from and
including the due date to but excluding the date on which such

 

20

--------------------------------------------------------------------------------


 

amount is paid in full equal to 3% per annum (whether before or after the entry
of a judgment thereon) plus the applicable interest rate in effect at such time,
and (b) any overdue interest, fees or other amount payable under this Agreement
and the Loan Documents shall bear interest, payable on demand, at a rate per
annum (whether before or after the entry of a judgment thereon) equal to 3% per
annum (whether before or after the entry of a judgment thereon) plus the
applicable interest rate in effect at such time.

 

“Preliminary Margin Adjustment Certificate” shall mean a certificate duly
completed and executed by a Responsible Officer of each Borrower, substantially
in the form of Exhibit E-1 to this Agreement or as otherwise approved by the
Lender.

 

“Prescribed Laws” shall mean, collectively, (a) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56) (The USA PATRIOT Act), (b) the
Executive Order, (c) the International Emergency Economic Power Act, 50 U.S.C.
§1701 et seq. and (d) all other Requirements of Law relating to money laundering
or terrorism.

 

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

 

“Register” shall have the meaning provided in Section 11.05(e) of this
Agreement.

 

“Registry Office” shall mean the bureau or office to which a Certificate of
Title is submitted under applicable state law to have a Lien noted thereon.

 

“Regulations T, U and X” shall mean Regulations T, U and X of the Board of
Governors of the Federal Reserve System (or any successor), as the same may be
modified and supplemented and in effect from time to time.

 

“Real Estate Net Segment Income” shall mean, for any period the sum of (a)(i)
the portion of the aggregate net income of the ARC Communities for such period,
determined in accordance with GAAP, attributable to rental operations, plus,
(ii) the portion of the net income of the ARC Communities for such period,
determined in accordance with GAAP, attributable to utilities and other related
operations, minus, (b) the aggregate amount of operating expenses and property
taxes for all ARC Communities, adjusted in accordance with GAAP for discontinued
operations, all as reported by ARC, from time to time, in its “Supplemental
Operating and Financial Data” under the heading “Total Real Estate Segment” as
filed with the Securities and Exchange Commission on Form 8K, 10Q, or 10K, as
applicable.

 

“REIT Shareholder” shall mean, at any time of determination, any holder of
Capital Stock of ARC.

 

“REIT Status” shall mean with respect to any Person, such Person’s status as a
real estate investment trust, as defined in Section 856(a) of the Code, that
satisfies the conditions and limitations set forth in Section 856(b) and
856(c)of the Code.

 

“Reportable Event” shall mean a reportable event as defined in Title IV of
ERISA, except actions of general applicability by the Secretary of Labor under
Section 110 of ERISA.

 

21

--------------------------------------------------------------------------------


 

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law (including, without limitation, Prescribed Laws), treaty,
rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer” shall mean, relative to (a) any Obligor, (b) ARCMS, in
respect of Section 4.01(d)(ii), (b) ARC, in respect of Section 6.01(a)(i), and
(d) any Master Lessor, in respect of Section 4.02(b), the chief executive
officer, president, vice-president or such other of its officers, general
partners and managing members having authority to bind such Obligor, Master
Lessor, ARCMS or ARC, as applicable, whose signatures and incumbency shall have
been certified to the Lender.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

 

“SEC” shall mean the Securities and Exchange Commission.

 

“Section 2.04 Certificate” shall mean a certificate in substantially the form of
Exhibit P to this Agreement.

 

“Single Employer Plan” shall mean any Plan which is not a Multiemployer Plan.

 

“Solvency Certificate” shall mean the Solvency Certificate delivered by each
Borrower to the Lender pursuant to Section 4.01(i) of this Agreement, in each
case substantially in the form of Exhibit C to this Agreement.

 

“Solvent” shall mean, with respect to any Person, on any date of determination,
(a) the amount of the “present fair saleable value” of the assets of such Person
which shall, as of such date, exceed the amount of all “liabilities of such
Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair salable value
of the assets of such Person shall, as of such date, be greater than the amount
that shall be required to pay the liabilities of such Person on its debts as
such debts become absolute and matured, (c) such Person shall not have, as of
such date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person shall be able to pay its debts as they mature. 
For purposes of this definition, (i) ”debt” means liability on a “claim”, and
(ii) ”claim” means (x) right to payment, whether or not such a right is reduced
by judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
of payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, or unmatured, disputed, undisputed,
secured or unsecured.

 

“Specified Event” shall mean the occurrence and continuance of a Default under
Article VIII(k)(v) of this Agreement or any other Event of Default.

 

“Submission Schedule” shall have the meaning set forth in the Custodial
Agreement.

 

22

--------------------------------------------------------------------------------


 

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.

 

“Subsidiary Guarantee” shall mean each Subsidiary Guarantee, executed and
delivered by each Subsidiary Guarantor in favor of the Lender, substantially in
the form of Exhibit G-3 to this Agreement, as amended, restated, supplemented or
otherwise modified and in effect from time to time.

 

“Subsidiary Guarantor” shall mean each Subsidiary that has executed and
delivered to the Lender a Subsidiary Guarantee.

 

“Subsidiary Pledge and Security Agreements” shall mean each Subsidiary Pledge
and Security Agreement, dated as of the Closing Date, among each Subsidiary
Guarantor and the Lender, substantially in the form of Exhibit H-3 to this
Agreement, as amended, restated, supplemented or otherwise modified and in
effect from time to time.

 

“Taxes” shall have the meaning set forth in Section 2.04(b) of this Agreement.

 

“Termination Date” shall mean the earlier of (a) April 6, 2007, (b) subject to
the provisions of Article IX(a) of this Agreement, the occurrence and
continuance of an Event of Default, or (c) such earlier date on which this
Agreement shall terminate in accordance with the provisions hereof or by
operation of law.

 

“Transaction” shall have the meaning set forth in Section 11.18 of this
Agreement.

 

“Transmittal Package” shall have the meaning set forth in the Custodial
Agreement.

 

“Trust Receipt” shall have the meaning set forth in the Custodial Agreement.

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York; provided that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest or the renewal or enforcement thereof in
any Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, “Uniform Commercial Code” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection.

 

“Unit” shall mean a unit of new, pre-owned or used manufactured housing
consisting of a pre-fabricated manufactured home unit, or a mobile home,
including all accessions thereto.

 

23

--------------------------------------------------------------------------------


 

“Unit Lease” shall mean an agreement between a Borrower and a third-party
customer evidencing (a) the transfer of a leasehold interest in a Unit and a
sublease in the Unit Site on which such Unit is located by such Borrower to such
third-party customer on such terms and conditions as set forth therein and
(b) as a result of such transfer, the creation of a Unit Lease Receivable in
favor of such Borrower.

 

“Unit Lease Receivable” shall mean any right to payment for goods sold or
leased, whether or not earned by performance.

 

“Unit Set Costs” shall mean, with respect to each Unit, the actual set costs
incurred for each such Unit in connection with its installation at a Unit Site
as determined in a manner consistent with industry practice.

 

“Unit Site” shall mean, with respect to any Unit, the parcel of real property on
which such Unit is located.

 

“Value” shall mean, with respect to each Unit, Net Book Value; provided, that
the Value assigned to each Unit shall not exceed (x) in the case of Units
constituting single-wide pre-fabricated manufactured home units, an amount equal
to $45,000 and (y) in the case of Units constituting double-wide pre-fabricated
manufactured home units, an amount equal to $60,000.

 

“Voting Power” shall mean, with regard to any Voting Stock, the number of votes
such Voting Stock are entitled to cast for directors of any Borrower at any
meeting of stockholders of such Borrower.

 

“Voting Stock” shall mean all securities issued by any Borrower having the
ordinary power to vote in the election of directors of such Borrower, other than
securities having such power only upon the occurrence of a default or any other
extraordinary contingency.

 

“Weekly Borrowing Base Report” shall mean a certificate duly completed and
executed by the treasurer, assistant treasurer, chief accounting or other
Responsible Officer of each Borrower, substantially in the form of Exhibit D-1
to this Agreement.

 

“Welfare Plan” shall mean a “welfare plan”, as such term is defined in
Section 3(1) of ERISA which is sponsored or maintained by a Borrower or any of
its ERISA Affiliates.

 


SECTION 1.02           ACCOUNTING TERMS AND OTHER DEFINITIONAL PROVISIONS.


 


(A)           UNLESS OTHERWISE SPECIFIED THEREIN, ALL TERMS DEFINED IN THIS
AGREEMENT SHALL HAVE THE DEFINED MEANINGS WHEN USED IN THE NOTE OR ANY OTHER
LOAN DOCUMENTS OR ANY CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT
HERETO OR THERETO.  ALL TERMS NOT SPECIFICALLY DEFINED HEREIN OR BY GAAP, WHICH
TERMS ARE DEFINED IN THE UCC AS IN EFFECT IN THE STATE OF NEW YORK, HAVE THE
MEANINGS ASSIGNED TO THEM HEREIN.


 


(B)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL ACCOUNTING
TERMS USED HEREIN SHALL BE INTERPRETED, AND ALL FINANCIAL STATEMENTS AND
CERTIFICATES AND REPORTS AS TO FINANCIAL MATTERS REQUIRED TO BE DELIVERED TO THE
LENDER HEREUNDER SHALL BE PREPARED, IN ACCORDANCE WITH GAAP.

 

24

--------------------------------------------------------------------------------


 


(C)           THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND
NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION, SCHEDULE AND
EXHIBIT REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.


 


(D)           THE WORDS “INCLUDING” AND “INCLUDE” SHALL MEAN INCLUDING WITHOUT
LIMITING THE GENERALITY OF ANY DESCRIPTION PRECEDING SUCH TERM, AND, FOR
PURPOSES OF EACH LOAN DOCUMENT, THE PARTIES HERETO AGREE THAT THE RULE OF
EJUSDEM GENERIS SHALL NOT BE APPLICABLE TO LIMIT A GENERAL STATEMENT, WHICH IS
FOLLOWED BY OR REFERABLE TO AN ENUMERATION OF SPECIFIC MATTERS, TO MATTERS
SIMILAR TO THE MATTERS SPECIFICALLY MENTIONED.


 


(E)           THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


 


ARTICLE II

LOANS, NOTE AND PREPAYMENTS.


 


SECTION 2.01           LOANS.


 


(A)           SUBJECT TO THE FULFILLMENT OF THE CONDITIONS PRECEDENT SET FORTH
IN SECTIONS 4.01 AND 4.02 OF THIS AGREEMENT, AND PROVIDED THAT (X) NO DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING HEREUNDER AND (Y) NO ACCELERATED
AMORTIZATION EVENT SHALL HAVE OCCURRED AND IS CONTINUING, THE LENDER AGREES FROM
TIME TO TIME TO MAKE, ON THE TERMS AND SUBJECT TO THE CONDITIONS OF THIS
AGREEMENT, LOANS (INDIVIDUALLY, A “LOAN” AND, COLLECTIVELY, THE “LOANS”) TO THE
BORROWERS IN DOLLARS, FROM AND INCLUDING THE CLOSING DATE TO AND INCLUDING THE
TERMINATION DATE IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY ONE TIME OUTSTANDING
NOT TO EXCEED THE MAXIMUM CREDIT AS IN EFFECT FROM TIME TO TIME.


 


(B)           SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, DURING SUCH
PERIOD THE BORROWERS MAY (I) BORROW, (II) REPAY THE LOAN, IN FULL OR IN PART,
WITHOUT PENALTY, AND (III) REBORROW HEREUNDER; PROVIDED THAT, NOTWITHSTANDING
THE FOREGOING, THE LENDER SHALL HAVE NO OBLIGATION TO MAKE LOANS TO THE
BORROWERS IN EXCESS OF THE THEN CURRENT MAXIMUM CREDIT AND, IN THE EVENT THE
OBLIGATION OF THE LENDER TO MAKE LOANS TO THE BORROWERS IS TERMINATED AS
PERMITTED HEREUNDER, THE LENDER SHALL HAVE NO FURTHER OBLIGATION TO MAKE
ADDITIONAL LOANS HEREUNDER.


 


SECTION 2.02           NOTE.


 


(A)           THE LOANS MADE BY THE LENDER SHALL BE EVIDENCED BY A NOTE DULY
EXECUTED AND DELIVERED BY THE BORROWERS.  THE LENDER SHALL HAVE THE RIGHT TO
HAVE ITS NOTE SUBDIVIDED, BY EXCHANGE FOR PROMISSORY NOTES OF LESSER
DENOMINATIONS OR OTHERWISE.


 


(B)           THE DATE, AMOUNT AND INTEREST RATE OF EACH LOAN MADE BY THE LENDER
TO THE BORROWERS, AND EACH PAYMENT MADE ON ACCOUNT OF THE PRINCIPAL THEREOF,
SHALL BE RECORDED BY THE LENDER ON ITS BOOKS AND, PRIOR TO ANY TRANSFER OF THE
NOTE, ENDORSED BY THE LENDER ON THE SCHEDULE ATTACHED TO THE NOTE OR ANY
CONTINUATION THEREOF.  SUCH NOTATIONS SHALL BE CONCLUSIVE AND BINDING ON THE
BORROWERS ABSENT MANIFEST ERROR; PROVIDED, HOWEVER, THAT THE FAILURE OF THE
LENDER TO MAKE ANY SUCH NOTATIONS SHALL NOT LIMIT OR OTHERWISE AFFECT ANY
OBLIGATIONS OF SUCH

 

25

--------------------------------------------------------------------------------


 

Borrower.  The Loans evidenced by any the Note and interest thereon shall at all
times be payable to the order of the payee named therein and its registered
assigns.


 


SECTION 2.03                                PROCEDURE FOR BORROWING.


 


(A)                                  THE BORROWERS MAY REQUEST A BORROWING
HEREUNDER, ON ANY DRAW DATE DURING THE PERIOD FROM AND INCLUDING THE CLOSING
DATE TO AND INCLUDING THE TERMINATION DATE, BY DELIVERING TO THE LENDER A NOTICE
OF BORROWING WHICH MUST BE RECEIVED BY THE LENDER PRIOR TO 12:00 NOON, NEW YORK
CITY TIME, ON THE REQUESTED FUNDING DATE.  SUCH NOTICE OF BORROWING SHALL
(I) SPECIFY THE REQUESTED FUNDING DATE AND THE AMOUNT REQUESTED TO BE BORROWED,
AND (II) INCLUDE AN OFFICER’S CERTIFICATION SIGNED BY A RESPONSIBLE OFFICER OF
THE BORROWERS AS REQUIRED BY SECTION 4.02(B) OF THIS AGREEMENT.


 


(B)                                 UPON THE BORROWERS’ REQUEST FOR A BORROWING
PURSUANT TO SECTION 2.03(A) OF THIS AGREEMENT, THE LENDER SHALL, UPON
SATISFACTION OF ALL APPLICABLE CONDITIONS PRECEDENT SET FORTH IN SECTION 4.01
AND 4.02 OF THIS AGREEMENT AND PROVIDED THAT (X) NO DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING, (Y) NO ACCELERATED AMORTIZATION EVENT SHALL HAVE OCCURRED AND
BE CONTINUING AND (Z) THE MOST RECENT APPLICABLE BORROWING BASE REPORT SHALL
HAVE BEEN DELIVERED, MAKE A LOAN TO A BORROWER FOR WHICH ALL BORROWERS SHALL BE
JOINTLY AND SEVERALLY LIABLE ON THE REQUESTED FUNDING DATE, IN THE AMOUNT SO
REQUESTED.


 


(C)                                  SUBJECT TO ARTICLE IV OF THIS AGREEMENT,
SUCH BORROWING WILL THEN BE MADE AVAILABLE TO THE BORROWERS BY THE LENDER
TRANSFERRING, VIA WIRE TRANSFER, THE AGGREGATE AMOUNT OF SUCH BORROWING IN FUNDS
IMMEDIATELY AVAILABLE TO SUCH BORROWER IN ITS OPERATING ACCOUNT.


 


SECTION 2.04                                TAXES.


 


(A)                                  FOR PURPOSES OF APPLYING THIS SECTION 2.04,
THE TERM “LENDER” SHALL INCLUDE ANY PARTICIPANT, ASSIGNEE, SUCCESSOR OR
TRANSFEREE OF OR TO A LENDER’S RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT.


 


(B)                                 ANY AND ALL PAYMENTS BY EACH BORROWER UNDER
OR IN RESPECT OF THIS AGREEMENT SHALL BE MADE FREE AND CLEAR OF, AND WITHOUT
DEDUCTION OR WITHHOLDING FOR OR ON ACCOUNT OF, ANY AND ALL PRESENT OR FUTURE
TAXES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES OR WITHHOLDINGS, AND ALL LIABILITIES
(INCLUDING PENALTIES, INTEREST AND ADDITIONS TO TAX) WITH RESPECT THERETO,
WHETHER NOW OR HEREAFTER IMPOSED, LEVIED, COLLECTED, WITHHELD OR ASSESSED BY ANY
TAXATION AUTHORITY OR OTHER GOVERNMENTAL AUTHORITY (COLLECTIVELY, “TAXES”),
UNLESS REQUIRED BY LAW.  IF ANY BORROWER SHALL BE REQUIRED UNDER ANY APPLICABLE
REQUIREMENT OF LAW TO DEDUCT OR WITHHOLD ANY TAXES FROM OR IN RESPECT OF ANY SUM
PAYABLE UNDER OR IN RESPECT OF THIS AGREEMENT TO THE LENDER, (I) SUCH BORROWER
SHALL MAKE ALL SUCH DEDUCTIONS AND WITHHOLDINGS IN RESPECT OF TAXES, (II) SUCH
BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED OR WITHHELD IN RESPECT OF TAXES TO
THE RELEVANT TAXATION AUTHORITY OR OTHER GOVERNMENTAL AUTHORITY IN ACCORDANCE
WITH THE APPLICABLE REQUIREMENT OF LAW, AND (III) THE SUM PAYABLE BY SUCH
BORROWER SHALL BE INCREASED AS MAY BE NECESSARY SO THAT AFTER SUCH BORROWER HAS
MADE ALL REQUIRED DEDUCTIONS AND WITHHOLDINGS (INCLUDING DEDUCTIONS AND
WITHHOLDINGS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) SUCH
LENDER RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH
DEDUCTIONS OR WITHHOLDINGS BEEN MADE IN RESPECT OF NON-EXCLUDED TAXES.  FOR
PURPOSES OF THIS AGREEMENT, THE TERM “NON-EXCLUDED TAXES” ARE TAXES OTHER THAN,
IN THE CASE OF THE LENDER, TAXES THAT ARE IMPOSED AS A RESULT OF ANY PRESENT OR
FORMER CONNECTION BETWEEN THE LENDER AND THE RELEVANT

 

26

--------------------------------------------------------------------------------


 


TAXING JURISDICTION, UNLESS SUCH TAXES ARE IMPOSED SOLELY AS A RESULT OF SUCH
LENDER HAVING EXECUTED, DELIVERED OR PERFORMED ITS OBLIGATIONS OR RECEIVED
PAYMENTS UNDER, OR ENFORCED, THIS AGREEMENT (IN WHICH CASE SUCH TAXES WILL BE
TREATED AS NON-EXCLUDED TAXES).


 


(C)                                  IN ADDITION, EACH BORROWER HEREBY AGREES TO
PAY ANY PRESENT OR FUTURE STAMP, RECORDING, DOCUMENTARY, EXCISE, PROPERTY OR
SIMILAR TAXES, CHARGES OR LEVIES THAT ARISE FROM ANY PAYMENT MADE UNDER OR IN
RESPECT OF THIS AGREEMENT OR FROM THE EXECUTION, DELIVERY OR REGISTRATION OF,
ANY PERFORMANCE UNDER, OR OTHERWISE WITH RESPECT TO, THIS AGREEMENT
(COLLECTIVELY, “OTHER TAXES”).


 


(D)                                 EACH BORROWER HEREBY AGREES TO INDEMNIFY THE
LENDER, AND TO HOLD IT HARMLESS AGAINST, THE FULL AMOUNT OF NON-EXCLUDED TAXES
AND OTHER TAXES, AND THE FULL AMOUNT OF TAXES OF ANY KIND IMPOSED BY ANY
JURISDICTION ON AMOUNTS PAYABLE TO LENDER UNDER THIS SECTION, IMPOSED ON OR PAID
BY THE LENDER, AND ANY LIABILITY (INCLUDING PENALTIES, ADDITIONS TO TAX,
INTEREST AND EXPENSES) ARISING THEREFROM OR WITH RESPECT THERETO.  THE INDEMNITY
BY EACH BORROWER PROVIDED FOR IN THIS SECTION 2.04(D) SHALL APPLY AND BE MADE
WHETHER OR NOT THE NON-EXCLUDED TAXES OR OTHER TAXES FOR WHICH INDEMNIFICATION
HEREUNDER IS SOUGHT HAVE BEEN CORRECTLY OR LEGALLY ASSERTED.  AMOUNTS PAYABLE BY
EACH BORROWER UNDER THE INDEMNITY SET FORTH IN THIS SECTION 2.04(D) SHALL BE
PAID WITHIN 30 DAYS FROM THE DATE ON WHICH THE LENDER MAKES WRITTEN DEMAND
THEREFOR.


 


(E)                                  AS SOON AS PRACTICABLE AFTER THE DATE OF
ANY PAYMENT OF TAXES OR OTHER TAXES BY EACH BORROWER TO THE RELEVANT
GOVERNMENTAL AUTHORITY, SUCH BORROWER WILL DELIVER TO THE LENDER THE ORIGINAL OR
A CERTIFIED COPY OF THE RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING
PAYMENT THEREOF.


 


(F)                                    ANY LENDER THAT EITHER (I) IS NOT
INCORPORATED UNDER THE LAWS OF THE UNITED STATES, ANY STATE THEREOF, OR THE
DISTRICT OF COLUMBIA OR (II) WHOSE NAME DOES NOT INCLUDE “INCORPORATED,” “INC.,”
“CORPORATION,” “CORP.,” “P.C.,” “INSURANCE COMPANY,” OR “ASSURANCE COMPANY” (A
“NON-EXEMPT LENDER”) SHALL DELIVER OR CAUSE TO BE DELIVERED TO THE BORROWERS
EITHER OF THE FOLLOWING PROPERLY COMPLETED AND DULY EXECUTED DOCUMENTS:


 

(I)                                     IN THE CASE OF A NON-EXEMPT LENDER THAT
IS NOT A UNITED STATES PERSON, A COMPLETE AND EXECUTED (X) U.S. INTERNAL REVENUE
FORM W-8BEN WITH PART II COMPLETED IN WHICH THE LENDER CLAIMS THE BENEFITS OF A
TAX TREATY WITH THE UNITED STATES PROVIDING FOR A ZERO OR REDUCED RATE OF
WITHHOLDING (OR ANY SUCCESSOR FORMS THERETO), INCLUDING ALL APPROPRIATE
ATTACHMENTS OR (Y) A U.S. INTERNAL REVENUE SERVICE FORM W-8ECI (OR ANY SUCCESSOR
FORMS THERETO); OR

 

(II)                                  IN THE CASE OF AN INDIVIDUAL, (X) A
COMPLETE AND EXECUTED U.S. INTERNAL REVENUE SERVICE FORM W-8BEN (OR ANY
SUCCESSOR FORMS THERETO) AND A SECTION 2.04 CERTIFICATE OR (Y) A COMPLETE AND
EXECUTED U.S. INTERNAL REVENUE SERVICE FORM W-9 (OR ANY SUCCESSOR FORMS
THERETO); OR

 

(III)                               IN THE CASE OF A NON-EXEMPT LENDER THAT IS
ORGANIZED UNDER THE LAWS OF THE UNITED STATES, ANY STATE THEREOF, OR THE
DISTRICT OF COLUMBIA, A COMPLETE AND EXECUTED U.S. INTERNAL REVENUE SERVICE FORM
W-9 (OR ANY SUCCESSOR FORMS THERETO), INCLUDING ALL APPROPRIATE ATTACHMENTS; OR

 

27

--------------------------------------------------------------------------------


 

(IV)                              IN THE CASE OF A NON-EXEMPT LENDER THAT (X) IS
NOT ORGANIZED UNDER THE LAWS OF THE UNITED STATES, ANY STATE THEREOF, OR THE
DISTRICT OF COLUMBIA AND (Y) IS TREATED AS A CORPORATION FOR U.S. FEDERAL INCOME
TAX PURPOSES, A COMPLETE AND EXECUTED U.S. INTERNAL REVENUE SERVICE FORM W-8BEN
CLAIMING A ZERO RATE OF WITHHOLDING (OR ANY SUCCESSOR FORMS THERETO) AND A
SECTION 2.04 CERTIFICATE; OR

 

(V)                                 IN THE CASE OF A NON-EXEMPT LENDER THAT (A)
IS TREATED AS A PARTNERSHIP OR OTHER NON-CORPORATE ENTITY, AND (B) IS NOT
ORGANIZED UNDER THE LAWS OF THE UNITED STATES, ANY STATE THEREOF, OR THE
DISTRICT OF COLUMBIA, (X)(I) A COMPLETE AND EXECUTED U.S. INTERNAL REVENUE
SERVICE FORM W-8IMY (OR ANY SUCCESSOR FORMS THERETO) (INCLUDING ALL REQUIRED
DOCUMENTS AND ATTACHMENTS) AND (II) A SECTION 2.04 CERTIFICATE, AND (Y) WITHOUT
DUPLICATION, WITH RESPECT TO EACH OF ITS BENEFICIAL OWNERS AND THE BENEFICIAL
OWNERS OF SUCH BENEFICIAL OWNERS LOOKING THROUGH CHAINS OF OWNERS TO INDIVIDUALS
OR ENTITIES THAT ARE TREATED AS CORPORATIONS FOR U.S. FEDERAL INCOME TAX
PURPOSES (ALL SUCH OWNERS, “BENEFICIAL OWNERS”), THE DOCUMENTS THAT WOULD BE
REQUIRED BY CLAUSE (I), (II), (III), (IV), (VI), (VII) AND/OR THIS CLAUSE (V)
WITH RESPECT TO EACH SUCH BENEFICIAL OWNER IF SUCH BENEFICIAL OWNER WERE LENDER,
PROVIDED, HOWEVER, THAT NO SUCH DOCUMENTS WILL BE REQUIRED WITH RESPECT TO A
BENEFICIAL OWNER TO THE EXTENT THE ACTUAL LENDER IS DETERMINED TO BE IN
COMPLIANCE WITH THE REQUIREMENTS FOR CERTIFICATION ON BEHALF OF ITS BENEFICIAL
OWNER AS MAY BE PROVIDED IN APPLICABLE U.S. TREASURY REGULATIONS, OR THE
REQUIREMENTS OF THIS CLAUSE (V) ARE OTHERWISE DETERMINED TO BE UNNECESSARY, ALL
SUCH DETERMINATIONS UNDER THIS CLAUSE (V) TO BE MADE IN THE SOLE DISCRETION OF
THE BORROWERS, PROVIDED, HOWEVER, THAT LENDER SHALL BE PROVIDED AN OPPORTUNITY
TO ESTABLISH SUCH COMPLIANCE AS REASONABLE; OR

 

(VI)                              IN THE CASE OF A NON-EXEMPT LENDER THAT IS
DISREGARDED FOR U.S. FEDERAL INCOME TAX PURPOSES, THE DOCUMENT THAT WOULD BE
REQUIRED BY CLAUSE (I), (II), (III), (IV), (V), (VII) AND/OR THIS CLAUSE (VI) OF
THIS SECTION 2.04(F) WITH RESPECT TO ITS BENEFICIAL OWNER IF SUCH BENEFICIAL
OWNER WERE THE LENDER; OR

 

(VII)                           IN THE CASE OF A NON-EXEMPT LENDER THAT (A) IS
NOT A UNITED STATES PERSON AND (B) IS ACTING IN THE CAPACITY AS AN
“INTERMEDIARY” (AS DEFINED IN U.S. TREASURY REGULATIONS), (X)(I) A U.S. INTERNAL
REVENUE SERVICE FORM W-8IMY (OR ANY SUCCESSOR FORM THERETO) (INCLUDING ALL
REQUIRED DOCUMENTS AND ATTACHMENTS) AND (II) A SECTION 2.04 CERTIFICATE, AND (Y)
IF THE INTERMEDIARY IS A “NON-QUALIFIED INTERMEDIARY” (AS DEFINED IN U.S.
TREASURY REGULATIONS), FROM EACH PERSON UPON WHOSE BEHALF THE “NON-QUALIFIED
INTERMEDIARY” IS ACTING THE DOCUMENTS THAT WOULD BE REQUIRED BY CLAUSE (I),
(II), (III), (IV), (V), (VI), AND/OR THIS CLAUSE (VII) WITH RESPECT TO EACH SUCH
PERSON IF EACH SUCH PERSON WERE LENDER.

 

IF THE FORMS REFERRED TO ABOVE IN THIS SECTION 2.04(F) THAT ARE PROVIDED BY THE
LENDER AT THE TIME THE LENDER FIRST BECOMES A PARTY TO THIS AGREEMENT INDICATE A
UNITED STATES INTEREST WITHHOLDING TAX RATE IN EXCESS OF ZERO, WITHHOLDING TAX
AT SUCH RATE SHALL BE TREATED AS TAXES OTHER THAN “NON-EXCLUDED TAXES”
(“EXCLUDED TAXES”) AND SHALL NOT QUALIFY AS NON-EXCLUDED TAXES UNLESS AND UNTIL
THE LENDER PROVIDES THE APPROPRIATE FORM CERTIFYING THAT A LESSER RATE APPLIES,
WHEREUPON WITHHOLDING TAX AT SUCH LESSER RATE SHALL BE CONSIDERED EXCLUDED TAXES
SOLELY FOR THE PERIODS GOVERNED BY SUCH FORM.

 


(G)                                 IF, HOWEVER, ON THE DATE THE LENDER
TRANSFEREE BECOMES A PARTY TO THIS AGREEMENT, THE LENDER TRANSFEROR WAS ENTITLED
TO INDEMNIFICATION OR ADDITIONAL AMOUNTS UNDER

 

28

--------------------------------------------------------------------------------


 


THIS SECTION 2.04, THEN, TO SUCH EXTENT (AND ONLY TO SUCH EXTENT), THE TERM
“NON-EXCLUDED TAXES” SHALL INCLUDE (IN ADDITION TO TAXES THAT MAY BE IMPOSED IN
THE FUTURE OR OTHER AMOUNTS OTHERWISE INCLUDABLE IN TAXES) SUCH TAXES, IF ANY,
APPLICABLE WITH RESPECT TO THE LENDER TRANSFEREE ON SUCH DATE.  ANY ADDITIONAL
TAXES IN RESPECT OF A LENDER THAT RESULT SOLELY AND DIRECTLY FROM A CHANGE IN
THE PRINCIPAL OFFICE OF SUCH LENDER SHALL BE TREATED AS EXCLUDED TAXES UNLESS
(A) ANY SUCH ADDITIONAL TAXES ARE IMPOSED AS A RESULT OF A CHANGE IN THE
APPLICABLE REQUIREMENT OF LAW, OR IN THE INTERPRETATION OR APPLICATION THEREOF,
OCCURRING AFTER THE DATE OF SUCH CHANGE OR (B) SUCH CHANGE IS MADE PURSUANT TO
THE TERMS OF SECTION 2.04(I) OR OTHERWISE AS A RESULT OF A REQUEST THEREFOR BY
THE BORROWERS.


 


(H)                                 FOR ANY PERIOD WITH RESPECT TO WHICH THE
LENDER HAS FAILED TO PROVIDE THE BORROWERS WITH THE APPROPRIATE FORM,
CERTIFICATE OR OTHER DOCUMENT DESCRIBED IN SECTION 2.04(F) (OTHER THAN (I) IF
SUCH FAILURE IS DUE TO A CHANGE IN ANY LAW, OR IN THE INTERPRETATION OR
APPLICATION THEREOF, OCCURRING AFTER THE DATE ON WHICH A FORM, CERTIFICATE OR
OTHER DOCUMENT ORIGINALLY WAS REQUIRED TO BE PROVIDED, (II) IF SUCH FORM,
CERTIFICATE OR OTHER DOCUMENT OTHERWISE IS NOT REQUIRED UNDER SECTION 2.04(F) OR
(III) IF IT IS LEGALLY INADVISABLE OR OTHERWISE COMMERCIALLY DISADVANTAGEOUS FOR
THE LENDER TO DELIVER SUCH FORM, CERTIFICATE OR OTHER DOCUMENT), THE LENDER
SHALL NOT BE ENTITLED TO PAYMENT OR INDEMNIFICATION UNDER SECTIONS 2.04 (B) OR
(D) WITH RESPECT TO NON-EXCLUDED TAXES BY REASON OF SUCH FAILURE; PROVIDED,
HOWEVER, THAT SHOULD THE LENDER BECOME SUBJECT TO NON-EXCLUDED TAXES BECAUSE OF
ITS FAILURE TO DELIVER A FORM, CERTIFICATE OR OTHER DOCUMENT REQUIRED HEREUNDER,
THE BORROWERS SHALL TAKE SUCH STEPS, AT THE SOLE EXPENSE OF THE LENDER, AS THE
LENDER SHALL REASONABLY REQUEST TO ASSIST THE LENDER IN RECOVERING SUCH
NON-EXCLUDED TAXES.


 


(I)                                     THE LENDER HEREBY AGREES THAT, UPON THE
OCCURRENCE OF ANY CIRCUMSTANCES ENTITLING THE LENDER TO ADDITIONAL AMOUNTS
PURSUANT TO THIS SECTION, THE LENDER SHALL USE REASONABLE EFFORTS (CONSISTENT
WITH ITS INTERNAL POLICY AND LEGAL AND REGULATORY RESTRICTIONS), AT THE SOLE
EXPENSE OF THE BORROWERS, TO DESIGNATE A DIFFERENT APPLICABLE LENDING OFFICE IF
THE MAKING OF SUCH A CHANGE WOULD AVOID THE NEED FOR, OR MATERIALLY REDUCE THE
AMOUNT OF, ANY SUCH ADDITIONAL AMOUNTS THAT MAY THEREAFTER ACCRUE AND WOULD NOT
BE, IN THE SOLE JUDGMENT OF THE LENDER, LEGALLY INADVISABLE OR COMMERCIALLY OR
OTHERWISE DISADVANTAGEOUS TO THE LENDER IN ANY RESPECT.


 


(J)                                     WITHOUT PREJUDICE TO THE SURVIVAL OF ANY
OTHER AGREEMENT OF THE BORROWERS HEREUNDER, THE AGREEMENTS AND OBLIGATIONS OF
THE BORROWERS CONTAINED IN THIS SECTION SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT.  NOTHING CONTAINED IN THIS SECTION SHALL REQUIRE THE LENDER TO MAKE
AVAILABLE ANY OF ITS TAX RETURNS OR ANY OTHER INFORMATION THAT IT DEEMS TO BE
CONFIDENTIAL OR PROPRIETARY.


 


SECTION 2.05                                LIMITATION ON TYPES OF LOANS;
ILLEGALITY.  ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, IF, ON OR PRIOR TO
THE DETERMINATION OF ANY LIBOR RATE:  THE LENDER DETERMINES, WHICH DETERMINATION
SHALL BE CONCLUSIVE, THAT QUOTATIONS OF INTEREST RATES FOR THE RELEVANT DEPOSITS
REFERRED TO IN THE DEFINITION OF “LIBOR RATE” IN SECTION 1.01 OF THIS AGREEMENT
ARE NOT BEING PROVIDED IN THE RELEVANT AMOUNTS OR FOR THE RELEVANT MATURITIES
FOR PURPOSES OF DETERMINING RATES OF INTEREST FOR LOANS AS PROVIDED HEREIN; OR

 


(A)                                  THE LENDER DETERMINES, WHICH DETERMINATION
SHALL BE CONCLUSIVE, THAT THE RELEVANT RATE OF INTEREST REFERRED TO IN THE
DEFINITION OF “LIBOR RATE” IN SECTION 1.01 OF THIS AGREEMENT UPON THE BASIS OF
WHICH THE RATE OF INTEREST FOR LOANS IS TO BE DETERMINED IS NOT LIKELY
ADEQUATELY TO COVER THE COST TO THE LENDER OF MAKING OR MAINTAINING LOANS; OR

 

29

--------------------------------------------------------------------------------


 


(B)                                 IT BECOMES UNLAWFUL FOR THE LENDER TO HONOR
ITS OBLIGATION TO MAKE OR MAINTAIN LOANS HEREUNDER USING A LIBOR RATE;


 

then the Lender shall give the Borrowers prompt notice thereof and, so long as
such condition remains in effect, the Lender shall be under no obligation to
make additional Loans, and the Borrowers shall, either prepay all such Loans as
may be outstanding or pay interest on such Loans at a rate per annum equal to
the Federal Funds Rate plus 0.50% plus the Applicable Margin.

 


SECTION 2.06                                REPAYMENT OF LOANS; INTEREST.


 


(A)                                  THE BORROWERS HEREBY PROMISE, JOINTLY AND
SEVERALLY, TO REPAY IN FULL ON THE TERMINATION DATE THE THEN AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT OF THE LOANS.


 


(B)                                 THE BORROWERS HEREBY PROMISE, JOINTLY AND
SEVERALLY, TO PAY TO THE LENDER INTEREST ON THE UNPAID PRINCIPAL AMOUNT OF EACH
LOAN FOR THE PERIOD FROM AND INCLUDING THE DATE OF SUCH LOAN TO BUT EXCLUDING
THE DATE SUCH LOAN SHALL BE PAID IN FULL, AT A RATE PER ANNUM EQUAL TO THE LIBOR
RATE PLUS THE APPLICABLE MARGIN; PROVIDED, THAT IN NO EVENT SHALL SUCH RATE PER
ANNUM EXCEED THE MAXIMUM RATE PERMITTED BY LAW.  NOTWITHSTANDING THE FOREGOING,
THE BORROWERS HEREBY PROMISE, JOINTLY AND SEVERALLY, TO PAY TO THE LENDER
INTEREST AT THE APPLICABLE POST-DEFAULT RATE ON ANY PRINCIPAL OF ANY LOAN AND ON
ANY OTHER AMOUNT PAYABLE BY THE BORROWERS HEREUNDER OR UNDER ANY NOTE THAT SHALL
NOT BE PAID IN FULL WHEN DUE (WHETHER AT STATED MATURITY, BY ACCELERATION OR BY
MANDATORY PREPAYMENT OR OTHERWISE) FOR THE PERIOD FROM AND INCLUDING THE DUE
DATE THEREOF TO BUT EXCLUDING THE DATE THE SAME IS PAID IN FULL.  ACCRUED
INTEREST ON EACH LOAN SHALL BE PAYABLE MONTHLY ON THE FIRST BUSINESS DAY OF EACH
MONTH AND FOR THE LAST MONTH OF THIS AGREEMENT ON THE FIRST BUSINESS DAY OF SUCH
LAST MONTH AND ON THE TERMINATION DATE; PROVIDED, THAT, THE LENDER MAY, IN ITS
SOLE DISCRETION, REQUIRE ACCRUED INTEREST TO BE PAID SIMULTANEOUSLY WITH ANY
PREPAYMENT OF PRINCIPAL MADE BY THE BORROWERS ON ACCOUNT OF ANY OF THE LOANS
OUTSTANDING.  INTEREST PAYABLE AT THE POST-DEFAULT RATE SHALL ACCRUE DAILY AND
SHALL BE PAYABLE UPON SUCH ACCRUAL.  PROMPTLY AFTER THE DETERMINATION OF ANY
INTEREST RATE PROVIDED FOR HEREIN OR ANY CHANGE THEREIN, THE LENDER SHALL GIVE
NOTICE THEREOF TO THE BORROWERS.


 


(C)                                  IT IS UNDERSTOOD AND AGREED THAT, UNLESS
AND UNTIL (I) AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR (II)
AN ACCELERATED AMORTIZATION EVENT SHALL HAVE OCCURRED AND BE CONTINUING , THE
BORROWERS SHALL BE ENTITLED TO THE PROCEEDS OF THE UNIT LEASES OR UNITS PLEDGED
TO THE LENDER HEREUNDER SUBJECT TO SECTION 2.07 AND SECTION 6.10 OF THIS
AGREEMENT.


 


SECTION 2.07                                MANDATORY PREPAYMENTS / MAXIMUM
CREDIT REDUCTIONS.


 


(A)                                  IF THE AGGREGATE UNPAID PRINCIPAL BALANCE
OF THE LOANS SHALL EXCEED THE BORROWING BASE AMOUNT AT ANY TIME, THE BORROWERS
SHALL NO LATER THAN ONE (1) BUSINESS DAY AFTER RECEIPT OF NOTICE THEREOF, EITHER
(I) PREPAY THE LOANS IN THE AMOUNT OF SUCH EXCESS OR (II) PLEDGE ADDITIONAL
ELIGIBLE UNITS TO THE LENDER, SUCH THAT AFTER GIVING EFFECT TO THE INCLUSION OF
SUCH ADDITIONAL ELIGIBLE UNITS IN THE BORROWING BASE AMOUNT, THE AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT OF THE LOANS DOES NOT EXCEED THE MAXIMUM CREDIT.


 


(B)                                 IN THE EVENT THE AGGREGATE OUTSTANDING
PRINCIPAL AMOUNT OF ALL LOANS EXCEEDS THE MAXIMUM CREDIT AS A RESULT OF THE
REDUCTION OF THE MAXIMUM CREDIT PURSUANT TO CLAUSE (B) OF THE DEFINITION OF
“MAXIMUM CREDIT”, THE BORROWERS SHALL NO LATER THAN THE DATE OF

 

30

--------------------------------------------------------------------------------


 


SUCH REDUCTION, PREPAY THE LOANS SUCH THAT, AFTER GIVING EFFECT TO SUCH
PREPAYMENT, THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE LOANS DOES NOT
EXCEED THE MAXIMUM CREDIT THEN IN EFFECT.


 


(C)                                  IN THE EVENT THAT THE AVERAGE DAILY UNPAID
PRINCIPAL BALANCE OF THE LOANS FOR ANY FISCAL QUARTER AFTER JUNE 30, 2005, SHALL
BE LESS THAN $10,000,000, THE LENDER MAY, BY NOTICE TO THE BORROWERS, REQUIRE
THAT THE LOANS BE REPAID IN FULL AS SET FORTH IN SECTION 6.10 OF THIS AGREEMENT,
TOGETHER WITH ALL OTHER AMOUNTS OWING HEREUNDER, AND THIS AGREEMENT SHALL
TERMINATE, AND ALL AMOUNTS OWING HEREUNDER SHALL BE DUE AND PAYABLE, ON THE
THIRTIETH (30TH) CALENDAR DAY (OR NEXT SUCCEEDING BUSINESS DAY) FOLLOWING THE
DATE OF DELIVERY OF SUCH NOTICE.


 


(D)                                 CONCURRENTLY WITH THE RECEIPT OF ANY
PERMITTED NET DISPOSITION PROCEEDS, SUCH PERMITTED NET DISPOSITION PROCEEDS ON
DEPOSIT IN THE CONCENTRATION ACCOUNT SHALL BE APPLIED AS SET FORTH IN
SECTION 6.10 OF THIS AGREEMENT.


 


(E)                                  ON OR AFTER THE OCCURRENCE OF AN
ACCELERATED AMORTIZATION EVENT, THE BORROWERS SHALL PREPAY THE LOANS ON EACH
PAYMENT DATE IN AN AMOUNT EQUAL TO THE GREATER OF (X) THE BALANCE REMAINING IN
THE ARC CONCENTRATION ACCOUNT FOLLOWING APPLICATION OF THE AMOUNTS PAID PURSUANT
TO SECTION 6.10(C)(I) THROUGH (V) AND (Y) AN AMOUNT EQUAL TO THE AGGREGATE LOANS
OUTSTANDING AS OF THE DATE OF THE ACCELERATED AMORTIZATION EVENT, DIVIDED BY 72.


 


(F)                                    FOLLOWING ANY FAILURE OF THE BORROWERS TO
DELIVER A BORROWING BASE REPORT AS PROVIDED FOR IN SECTION 6.01(E) OF THIS
AGREEMENT, ALL AMOUNTS ON DEPOSIT IN THE CONCENTRATION ACCOUNT SHALL BE APPLIED
AS SET FORTH IN SECTION 6.10(D) OF THIS AGREEMENT.


 


SECTION 2.08                                OPTIONAL PREPAYMENTS.  THE BORROWERS
MAY AT ANY TIME AND FROM TIME TO TIME, PREPAY THE LOANS, IN WHOLE OR IN PART
UPON IRREVOCABLE NOTICE TO THE LENDER.  IF ANY SUCH NOTICE IS GIVEN, THE AMOUNT
SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE SPECIFIED THEREIN,
TOGETHER WITH ANY ACCRUED INTEREST TO SUCH DATE ON THE AMOUNT PREPAID.  EACH
PARTIAL PREPAYMENT OF LOANS PURSUANT TO THIS SUBSECTION SHALL BE IN AN AGGREGATE
PRINCIPAL AMOUNT OF $100,000 OR SUCH AMOUNT PLUS A WHOLE MULTIPLE OF $100,000 IN
EXCESS THEREOF, OR, IF LESS, THE OUTSTANDING PRINCIPAL BALANCE OF THE LOANS.

 


SECTION 2.09                                EXTENSION OF TERMINATION DATE.  AT
THE REQUEST OF THE BORROWERS MADE AT LEAST NINETY (90) DAYS, BUT IN NO EVENT
EARLIER THAN ONE HUNDRED TWENTY (120) DAYS, PRIOR TO THE THEN CURRENT
TERMINATION DATE, THE LENDER MAY IN ITS SOLE DISCRETION EXTEND THE TERMINATION
DATE FOR A PERIOD TO BE REQUESTED BY BORROWERS AND APPROVED BY LENDER IN ITS
SOLE DISCRETION BY GIVING WRITTEN NOTICE OF SUCH EXTENSION TO THE BORROWERS NO
LATER THAN SIXTY (60) DAYS, BUT IN NO EVENT EARLIER THAN THIRTY (30) DAYS, PRIOR
TO THE THEN CURRENT TERMINATION DATE.  ANY FAILURE BY THE LENDER TO DELIVER SUCH
NOTICE OF EXTENSION SHALL BE DEEMED TO BE THE LENDER’S DETERMINATION NOT TO
EXTEND THE THEN CURRENT TERMINATION DATE.

 


SECTION 2.10                                LIBOR RATE LENDING UNLAWFUL.  IF THE
LENDER SHALL DETERMINE (WHICH DETERMINATION SHALL, UPON NOTICE THEREOF TO EACH
BORROWER, BE CONCLUSIVE AND BINDING ON EACH BORROWER) THAT THE INTRODUCTION OF
OR ANY CHANGE IN OR IN THE INTERPRETATION OF ANY LAW MAKES IT UNLAWFUL, OR ANY
GOVERNMENTAL AUTHORITY ASSERTS THAT IT IS UNLAWFUL, FOR THE LENDER TO MAKE OR
CONTINUE ANY LOAN AT THE LIBOR RATE, THE OBLIGATIONS OF THE LENDER TO MAKE OR
CONTINUE ANY SUCH LOAN AT THE LIBOR RATE SHALL, UPON SUCH DETERMINATION,
FORTHWITH BE SUSPENDED UNTIL THE LENDER SHALL NOTIFY THE BORROWERS THAT THE
CIRCUMSTANCES CAUSING SUCH SUSPENSION NO LONGER EXIST, AND ALL OUTSTANDING LOANS
AT THE LIBOR RATE PAYABLE TO THE LENDER SHALL AUTOMATICALLY

 

31

--------------------------------------------------------------------------------


 


CONVERT INTO LOANS AT A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS RATE PLUS
0.50% PLUS THE APPLICABLE MARGIN AT THE END OF THE THEN CURRENT INTEREST PERIODS
WITH RESPECT THERETO OR SOONER, IF REQUIRED BY SUCH LAW OR ASSERTION.

 


SECTION 2.11                                DEPOSITS UNAVAILABLE.  IF THE LENDER
SHALL HAVE DETERMINED THAT

 


(A)                                  DOLLAR DEPOSITS IN THE RELEVANT AMOUNT AND
FOR THE RELEVANT INTEREST PERIOD ARE NOT AVAILABLE TO IT IN ITS RELEVANT MARKET;
OR


 


(B)                                 BY REASON OF CIRCUMSTANCES AFFECTING IT’S
RELEVANT MARKET, ADEQUATE MEANS DO NOT EXIST FOR ASCERTAINING THE INTEREST RATE
APPLICABLE HEREUNDER TO LOANS;


 

then, upon notice from the Lender to each Borrower, the obligations of the
Lender under Section 2.3 and Section 2.4 of this Agreement to make or continue
any Loans at the LIBOR Rate shall forthwith be suspended until the Lender shall
notify each Borrower that the circumstances causing such suspension no longer
exist.

 


SECTION 2.12                                INCREASED LIBOR RATE LOAN COSTS,
ETC.


 


(A)                                  EACH BORROWER AGREES TO REIMBURSE THE
LENDER FOR ANY INCREASE IN THE COST TO THE LENDER OF, OR ANY REDUCTION IN THE
AMOUNT OF ANY SUM RECEIVABLE BY THE LENDER IN RESPECT OF, THE MAKING OF LOANS
HEREUNDER (INCLUDING THE MAKING, CONTINUING OR MAINTAINING (OR OF ITS OBLIGATION
TO MAKE OR CONTINUE) ANY LOANS AT THE LIBOR RATE) THAT ARISE IN CONNECTION WITH
ANY CHANGE IN, OR THE INTRODUCTION, ADOPTION, EFFECTIVENESS, INTERPRETATION,
REINTERPRETATION OR PHASE-IN AFTER THE CLOSING DATE OF, ANY LAW OR REGULATION,
DIRECTIVE, GUIDELINE, DECISION OR REQUEST (WHETHER OR NOT HAVING THE FORCE OF
LAW) OF ANY GOVERNMENTAL AUTHORITY, EXCEPT FOR SUCH CHANGES WITH RESPECT TO
INCREASED CAPITAL COSTS AND TAXES.  THE LENDER SHALL PROMPTLY NOTIFY EACH
BORROWER IN WRITING OF THE OCCURRENCE OF ANY SUCH EVENT, STATING THE REASONS
THEREFOR AND THE ADDITIONAL AMOUNT REQUIRED FULLY TO COMPENSATE THE LENDER FOR
SUCH INCREASED COST OR REDUCED AMOUNT.  SUCH ADDITIONAL AMOUNTS SHALL BE PAYABLE
BY THE BORROWERS DIRECTLY TO THE LENDER WITHIN FIVE DAYS OF ITS RECEIPT OF SUCH
NOTICE, AND SUCH NOTICE SHALL, IN THE ABSENCE OF MANIFEST ERROR, BE CONCLUSIVE
AND BINDING ON EACH BORROWER.


 


(B)                                 A CERTIFICATE OF THE LENDER SETTING FORTH
THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE THE LENDER AND SETTING FORTH IN
REASONABLE DETAIL THE MANNER IN WHICH SUCH AMOUNT OR AMOUNTS WERE DETERMINED
SHALL BE DELIVERED TO THE BORROWERS AND SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR.  THE BORROWERS SHALL PAY THE LENDER THE AMOUNT SHOWN AS DUE ON ANY SUCH
CERTIFICATE WITHIN TEN (10) BUSINESS DAYS AFTER RECEIPT THEREOF.


 


(C)                                  A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS
PAYABLE PURSUANT TO THIS SECTION SUBMITTED BY THE LENDER TO ANY BORROWER SHALL
BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS SECTION, EACH BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A
LENDER PURSUANT TO THIS SECTION FOR ANY AMOUNTS INCURRED MORE THAN 180 DAYS
PRIOR TO THE DATE THAT THE LENDER NOTIFIES SUCH BORROWER OF THE LENDER’S
INTENTION TO CLAIM COMPENSATION THEREFOR; PROVIDED, THAT, IF THE CIRCUMSTANCES
GIVING RISE TO SUCH CLAIM HAVE A RETROACTIVE EFFECT, THEN SUCH 180 DAY PERIOD
SHALL BE EXTENDED TO INCLUDE THE PERIOD OF SUCH RETROACTIVE EFFECT.  THE
OBLIGATIONS OF EACH BORROWER PURSUANT TO THIS SECTION SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER.

 

32

--------------------------------------------------------------------------------


 


SECTION 2.13                                REPLACEMENT INDEX.  IN THE EVENT OF
THE APPLICATION OF SECTIONS 2.10, 2.11 AND 2.12 OF THIS AGREEMENT, THE BORROWERS
AND THE LENDER SHALL AGREE TO NEGOTIATE IN GOOD FAITH TO REPLACE THE LIBOR RATE
AS INDEX FOR THE LOANS WITH A MUTUALLY ACCEPTABLE LOAN INDEX; PROVIDED, THAT IN
THE EVENT THE PARTIES ARE UNABLE TO AGREE ON A REPLACEMENT INDEX WITHIN THIRTY
(30) CALENDAR DAYS, ALL OUTSTANDING LOANS AT THE LIBOR RATE PAYABLE TO THE
LENDER SHALL AUTOMATICALLY CONVERT INTO LOANS AT A RATE PER ANNUM EQUAL TO THE
FEDERAL FUNDS RATE, PLUS, 0.50%, PLUS, THE APPLICABLE MARGIN, UNTIL THE EARLIER
OF (X) THE DATE THE LENDER AND THE BORROWERS HAVE AGREED ON A REPLACEMENT INDEX
AND (Y) THE TERMINATION DATE.

 


ARTICLE III

PAYMENTS; COMPUTATIONS; ETC.


 


SECTION 3.01                                PAYMENTS.


 


(A)                                  EXCEPT TO THE EXTENT OTHERWISE PROVIDED
HEREIN, ALL PAYMENTS OF PRINCIPAL, INTEREST AND OTHER AMOUNTS TO BE MADE BY THE
BORROWERS UNDER THIS AGREEMENT AND THE NOTE, SHALL BE MADE IN DOLLARS, IN
IMMEDIATELY AVAILABLE FUNDS, WITHOUT DEDUCTION, SET-OFF OR COUNTERCLAIM, TO THE
LENDER AT THE FOLLOWING ACCOUNT MAINTAINED BY THE LENDER:  ACCOUNT NO.  A/C
008-12-914, FOR THE ACCOUNT OF LENDER, BANKERS TRUST CO., ABA NO. 021-001-033,
ATTN: MLMCI MATCHBOOK, NOT LATER THAN 1:00 P.M., NEW YORK CITY TIME, ON THE DATE
ON WHICH SUCH PAYMENT SHALL BECOME DUE (AND EACH SUCH PAYMENT MADE AFTER SUCH
TIME ON SUCH DUE DATE SHALL BE DEEMED TO HAVE BEEN MADE ON THE NEXT SUCCEEDING
BUSINESS DAY).  EACH BORROWER ACKNOWLEDGES THAT IT HAS NO RIGHTS OF WITHDRAWAL
FROM THE FOREGOING ACCOUNT.


 


(B)                                 EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY
PROVIDED HEREIN, IF THE DUE DATE OF ANY PAYMENT UNDER THIS AGREEMENT OR THE NOTE
WOULD OTHERWISE FALL ON A DAY THAT IS NOT A BUSINESS DAY, SUCH DATE SHALL BE
EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY, AND INTEREST SHALL BE PAYABLE FOR
ANY PRINCIPAL SO EXTENDED FOR THE PERIOD OF SUCH EXTENSION.


 


SECTION 3.02                                COMPUTATIONS.  INTEREST ON THE LOANS
SHALL BE COMPUTED ON THE BASIS OF A 360-DAY YEAR FOR THE ACTUAL DAYS ELAPSED
(INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY) OCCURRING IN THE PERIOD FOR
WHICH PAYABLE.

 


SECTION 3.03                                REQUIREMENTS OF LAW.


 


(A)                                  IF THE INTRODUCTION OR ADOPTION OF OR ANY
CHANGE (OTHER THAN ANY CHANGE BY WAY OF THE IMPOSITION OF OR INCREASE IN RESERVE
REQUIREMENTS INCLUDED IN THE LIBOR RATE RESERVE PERCENTAGE) IN ANY REQUIREMENT
OF LAW (OTHER THAN WITH RESPECT TO ANY AMENDMENT MADE TO THE LENDER’S
CERTIFICATE OF INCORPORATION AND BY-LAWS OR OTHER ORGANIZATIONAL OR GOVERNING
DOCUMENTS) OR ANY CHANGE WHICH IS EFFECTIVE AFTER THE CLOSING DATE IN THE
INTERPRETATION OR APPLICATION THEREOF OR COMPLIANCE BY THE LENDER WITH ANY
REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY CENTRAL
BANK OR OTHER GOVERNMENTAL AUTHORITY MADE SUBSEQUENT TO THE DATE HEREOF:


 

(I)                                     SHALL SUBJECT THE LENDER TO ANY TAX OF
ANY KIND WHATSOEVER WITH RESPECT TO THIS AGREEMENT, THE NOTE OR ANY LOAN MADE BY
IT (EXCLUDING TAXES THAT ARE IMPOSED AS A RESULT OF ANY PRESENT OR FORMER
CONNECTION BETWEEN THE LENDER AND THE RELEVANT TAXING JURISDICTION, UNLESS SUCH
TAXES ARE IMPOSED SOLELY AS A RESULT OF THE LENDER HAVING

 

33

--------------------------------------------------------------------------------


 

EXECUTED, DELIVERED OR PERFORMED ITS OBLIGATIONS OR RECEIVED PAYMENTS UNDER, OR
ENFORCED, THIS AGREEMENT) OR CHANGE THE BASIS OF TAXATION OF PAYMENTS TO THE
LENDER IN RESPECT THEREOF;

 

(II)                                  SHALL IMPOSE, MODIFY OR HOLD APPLICABLE
ANY RESERVE, SPECIAL DEPOSIT, COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST
ASSETS HELD BY, DEPOSITS OR OTHER LIABILITIES IN OR FOR THE ACCOUNT OF,
ADVANCES, LOANS OR OTHER EXTENSIONS OF CREDIT BY, OR ANY OTHER ACQUISITION OF
FUNDS BY, ANY OFFICE OF THE LENDER WHICH IS NOT OTHERWISE INCLUDED IN THE
DETERMINATION OF THE LIBOR RATE HEREUNDER;

 

(III)                               SHALL IMPOSE ON THE LENDER ANY OTHER
CONDITION AFFECTING THE AGREEMENT OR LOANS MADE HEREUNDER (NOT INCLUDING ANY
CONDITION WITH RESPECT TO TAXES, WHICH SHALL BE GOVERNED EXCLUSIVELY BY
SUBPARAGRAPH (I) OF THIS SECTION);

 

and the result of any of the foregoing is to increase the cost to the Lender, by
an amount which the Lender in its sole discretion deems to be material, of
making, participating in, continuing or maintaining any Loan or to reduce any
amount due or owing hereunder in respect thereof, then, in any such case, the
Borrowers shall promptly pay the Lender such additional amount or amounts as
will compensate the Lender for such increased cost or reduced amount receivable.

 


(B)                                 IF THE LENDER SHALL HAVE DETERMINED THAT THE
ADOPTION OF OR ANY CHANGE IN ANY REQUIREMENT OF LAW APPLICABLE TO LENDER (OTHER
THAN WITH RESPECT TO ANY AMENDMENT MADE TO THE LENDER’S CERTIFICATE OF
INCORPORATION AND BY-LAWS OR OTHER ORGANIZATIONAL OR GOVERNING DOCUMENTS)
REGARDING CAPITAL ADEQUACY OR IN THE INTERPRETATION OR APPLICATION THEREOF OR
COMPLIANCE BY THE LENDER OR ANY CORPORATION CONTROLLING THE LENDER WITH ANY
REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE
OF LAW) FROM ANY GOVERNMENTAL AUTHORITY MADE SUBSEQUENT TO THE DATE HEREOF SHALL
HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON THE LENDER’S OR SUCH
CORPORATION’S CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER TO A LEVEL
BELOW THAT WHICH THE LENDER OR SUCH CORPORATION WOULD HAVE ACHIEVED BUT FOR SUCH
ADOPTION, CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION THE LENDER’S OR SUCH
CORPORATION’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY
THE LENDER TO BE MATERIAL, THEN FROM TIME TO TIME, THE BORROWERS, JOINTLY AND
SEVERALLY, SHALL PROMPTLY PAY TO THE LENDER SUCH ADDITIONAL AMOUNT OR AMOUNTS AS
WILL COMPENSATE THE LENDER FOR SUCH REDUCTION.


 


(C)                                  A CERTIFICATE OF THE LENDER SETTING FORTH
THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE THE LENDER AND SETTING FORTH IN
REASONABLE DETAIL THE MANNER IN WHICH SUCH AMOUNT OR AMOUNTS WERE DETERMINED
SHALL BE DELIVERED TO THE BORROWERS AND SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR.  THE BORROWERS SHALL PAY THE LENDER THE AMOUNT SHOWN AS DUE ON ANY SUCH
CERTIFICATE WITHIN TEN (10) BUSINESS DAYS AFTER RECEIPT THEREOF.


 


(D)                                 A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS
PAYABLE PURSUANT TO THIS SECTION SUBMITTED BY LENDER TO ANY BORROWER SHALL BE
CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS SECTION, EACH BORROWER SHALL NOT BE REQUIRED TO COMPENSATE THE
LENDER PURSUANT TO THIS SECTION FOR ANY AMOUNTS INCURRED MORE THAN 180 DAYS
PRIOR TO THE DATE THAT THE LENDER NOTIFIES SUCH BORROWER OF THE LENDER’S
INTENTION TO CLAIM COMPENSATION THEREFOR; PROVIDED, THAT, IF THE CIRCUMSTANCES
GIVING RISE TO SUCH CLAIM HAVE A RETROACTIVE EFFECT, THEN SUCH 180 DAY PERIOD
SHALL BE EXTENDED TO INCLUDE THE PERIOD OF SUCH RETROACTIVE EFFECT.  THE
OBLIGATIONS OF SUCH BORROWER PURSUANT TO THIS SECTION SHALL SURVIVE THE

 

34

--------------------------------------------------------------------------------


 


TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER.


 


SECTION 3.04                                NON-USAGE FEE.  THE BORROWERS,
JOINTLY AND SEVERALLY, AGREE TO PAY TO THE LENDER A NON-USAGE FEE FROM AND
INCLUDING THE CLOSING DATE TO THE TERMINATION DATE, COMPUTED AT THE RATE OF
0.375% PER ANNUM ON THE AVERAGE DAILY AMOUNT OF THE UNUTILIZED PORTION OF THE
MAXIMUM CREDIT DURING THE PERIOD FOR WHICH PAYMENT IS MADE, IN EACH CASE PAYABLE
QUARTERLY IN ARREARS ON THE FIRST PAYMENT DATE OF EACH FISCAL QUARTER AND ON THE
TERMINATION DATE SUCH PAYMENT TO BE MADE IN DOLLARS, IN IMMEDIATELY AVAILABLE
FUNDS, WITHOUT DEDUCTION, SET-OFF OR COUNTERCLAIM, TO THE LENDER AT THE ACCOUNT
SET FORTH IN SECTION 3.01(A) OF THIS AGREEMENT.

 


SECTION 3.05                                LOAN FEES.  THE BORROWERS, JOINTLY
AND SEVERALLY, AGREE TO PAY TO THE LENDER THE LOAN FEE AS DESCRIBED IN THE FEE
LETTER, SUCH PAYMENTS TO BE MADE IN DOLLARS, IN IMMEDIATELY AVAILABLE FUNDS,
WITHOUT DEDUCTION, SET-OFF OR COUNTERCLAIM, TO THE LENDER AT THE ACCOUNT SET
FORTH IN SECTION 3.01(A) OF THIS AGREEMENT.

 


ARTICLE IV

CONDITIONS PRECEDENT.


 


SECTION 4.01                                INITIAL LOAN.  THE OBLIGATION OF THE
LENDER TO MAKE ITS INITIAL LOAN HEREUNDER IS SUBJECT TO THE SATISFACTION,
IMMEDIATELY PRIOR TO OR CONCURRENTLY WITH THE MAKING OF SUCH LOAN, OF THE
CONDITION PRECEDENT THAT THE LENDER SHALL HAVE RECEIVED ALL OF THE FOLLOWING
ITEMS, EACH OF WHICH SHALL BE SATISFACTORY TO THE LENDER AND ITS COUNSEL IN FORM
AND SUBSTANCE:

 


(A)                                  RESOLUTIONS, ETC.  THE LENDER SHALL HAVE
RECEIVED (I) FROM EACH OBLIGOR, A COPY OF A CURRENT GOOD STANDING CERTIFICATE OF
THE SECRETARY OF STATE (OR COMPARABLE OFFICIAL) OF THE JURISDICTION OF
ORGANIZATION OF SUCH PERSON AND (II) FROM EACH OBLIGOR AND CMBS MASTER LESSOR, A
CERTIFICATE DULY EXECUTED AND DELIVERED BY SUCH PERSON’S SECRETARY OR ASSISTANT
SECRETARY AS TO (A) RESOLUTIONS OF SUCH PERSON’S BOARD OF DIRECTORS (OR
ANALOGOUS GOVERNING BODY AS PERSON OR PERSONS) THEN IN FULL FORCE AND EFFECT
AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT, EACH
OTHER LOAN DOCUMENT AND THE MASTER LEASE ESTOPPEL CERTIFICATE AND AGREEMENT TO
BE EXECUTED BY SUCH PERSON AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY,
(B) THE INCUMBENCY AND SIGNATURES OF THOSE OF SUCH PERSON’S OFFICERS AUTHORIZED
TO ACT WITH RESPECT TO THIS AGREEMENT, EACH OTHER LOAN DOCUMENT AND THE MASTER
LEASE ESTOPPEL CERTIFICATE AND AGREEMENT TO BE EXECUTED BY SUCH PERSON, AND
(C) THE FULL FORCE AND VALIDITY OF EACH ORGANIC DOCUMENT OF SUCH PERSON AND
COPIES THEREOF, UPON WHICH CERTIFICATES THE LENDER MAY CONCLUSIVELY RELY UNTIL
IT SHALL HAVE RECEIVED A FURTHER CERTIFICATE OF THE SECRETARY OR ASSISTANT
SECRETARY OF SUCH OBLIGOR AND CMBS MASTER LESSOR CANCELING OR AMENDING SUCH
PRIOR CERTIFICATE.


 


(B)                                 CREDIT AGREEMENT; DELIVERY OF NOTE.  THE
LENDER SHALL HAVE RECEIVED (I) THIS AGREEMENT AND (II) THE NOTE, IN EACH CASE
DULY EXECUTED AND DELIVERED BY A RESPONSIBLE OFFICER OF EACH BORROWER.


 


(C)                                  TRANSACTION; ADDITIONAL DOCUMENTS.  THE
LENDER SHALL BE REASONABLY SATISFIED WITH ALL ASPECTS OF THE TRANSACTIONS
CONTEMPLATED HEREUNDER, INCLUDING, (I) THE CAPITAL AND CORPORATE STRUCTURE OF
ARC LP, ARCHC, ARC GP, EACH BORROWER AND EACH OF THEIR RESPECTIVE SUBSIDIARIES
SHALL BE AS SET FORTH ON SCHEDULE 8 TO THIS AGREEMENT AND (II) HAVE

 

35

--------------------------------------------------------------------------------


 


RECEIVED EVIDENCE THAT ALL TRANSACTIONS CONTEMPLATED UNDER THE CHATTEL PAPER
COMMITMENT DOCUMENTS SHALL HAVE BEEN CONSUMMATED.


 


(D)                                 MANAGEMENT AGREEMENT; MANAGER NOTICE AND
AGREEMENT.  THE LENDER SHALL HAVE RECEIVED (I) A COPY OF THE MANAGEMENT
AGREEMENT, CERTIFIED AS TRUE AND CORRECT BY A RESPONSIBLE OFFICER OF A BORROWER,
AND (II) THE MANAGER NOTICE AND AGREEMENT, DULY EXECUTED AND DELIVERED BY A
RESPONSIBLE OFFICER OF ARCMS.


 


(E)                                  INTERCOMPANY SUBORDINATION AGREEMENT.  THE
LENDER SHALL HAVE RECEIVED THE INTERCOMPANY SUBORDINATION AGREEMENT, DULY
EXECUTED AND DELIVERED BY A RESPONSIBLE OFFICER OF EACH BORROWER.


 


(F)                                    CLOSING DATE CERTIFICATE.  THE LENDER
SHALL HAVE RECEIVED THE CLOSING DATE CERTIFICATE, DULY EXECUTED AND DELIVERED BY
A RESPONSIBLE OFFICER OF EACH BORROWER (THE “CLOSING DATE CERTIFICATE”), IN
WHICH CERTIFICATE EACH BORROWER SHALL AGREE AND ACKNOWLEDGE THAT THE STATEMENTS
MADE THEREIN SHALL BE DEEMED TO BE TRUE AND CORRECT REPRESENTATIONS AND
WARRANTIES OF EACH BORROWER MADE AS OF SUCH DATE UNDER THIS AGREEMENT, AND, AT
THE TIME SUCH CERTIFICATE IS DELIVERED, SUCH STATEMENTS SHALL IN FACT BE TRUE
AND CORRECT.  ALL DOCUMENTS AND AGREEMENTS REQUIRED TO BE APPENDED TO THE
CLOSING DATE CERTIFICATE SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE LENDER.


 


(G)                                 GUARANTEES.  THE LENDER SHALL HAVE RECEIVED
EACH GUARANTEE DULY EXECUTED AND DELIVERED BY A RESPONSIBLE OFFICER OF EACH
GUARANTOR.


 


(H)                                 PLEDGE AND SECURITY AGREEMENTS, ETC.  THE
LENDER SHALL HAVE RECEIVED EXECUTED COUNTERPARTS OF:


 

(I)                                     THE PARENT PLEDGE AGREEMENT, DULY
EXECUTED BY A RESPONSIBLE OFFICER OF THE PARENT GUARANTORS;

 

(II)                                  EACH BORROWER PLEDGE AND SECURITY
AGREEMENT, DULY EXECUTED AND DELIVERED BY A RESPONSIBLE OFFICER OF EACH
BORROWER; AND

 

(III)                               THE LENDER AND THEIR COUNSEL SHALL BE
SATISFIED THAT (A) THE LIEN GRANTED TO THE LENDER IN THE COLLATERAL IS A FIRST
PRIORITY (OR LOCAL EQUIVALENT THEREOF) SECURITY INTEREST AND (B) NO LIEN EXISTS
ON ANY OF THE COLLATERAL DESCRIBED ABOVE OTHER THAN THE LIEN CREATED IN FAVOR OF
THE LENDER PURSUANT TO A LOAN DOCUMENT AND THE PERMITTED LIENS; AND

 

(IV)                              UCC LIEN SEARCHES IN SUCH JURISDICTIONS AS
SHALL BE APPLICABLE TO EACH PARENT GUARANTORS, EACH BORROWER, EACH SUBSIDIARY
GUARANTOR AND THE COLLATERAL, THE RESULTS OF WHICH SHALL BE SATISFACTION TO THE
LENDER.

 


(I)                                     SOLVENCY CERTIFICATE.  THE LENDER SHALL
HAVE RECEIVED THE SOLVENCY CERTIFICATE, DULY EXECUTED AND DELIVERED BY A
RESPONSIBLE OFFICER OF EACH BORROWER.


 


(J)                                     ACCOUNT CONTROL AGREEMENTS.  THE LENDER
SHALL HAVE RECEIVED ACCOUNT CONTROL AGREEMENTS IN RESPECT OF EACH BANK ACCOUNT
OF THE BORROWERS, IN EACH CASE DULY EXECUTED AND DELIVERED BY A RESPONSIBLE
OFFICER OF EACH BORROWER AND THE APPLICABLE DEPOSITORY INSTITUTION.

 

36

--------------------------------------------------------------------------------


 


(K)                                  CUSTODIAL AGREEMENT.  THE LENDER SHALL HAVE
RECEIVED THE CUSTODIAL AGREEMENT, DULY EXECUTED AND DELIVERED BY A RESPONSIBLE
OFFICER OF EACH BORROWER AND THE CUSTODIAN.


 


(L)                                     BORROWING BASE REPORT; COMPLIANCE
CERTIFICATE.  THE LENDER SHALL HAVE RECEIVED,


 

(I)                                     A MONTHLY BORROWING BASE REPORT, IN
RESPECT OF EACH BORROWER’S ELIGIBLE UNITS, DULY EXECUTED BY A RESPONSIBLE
OFFICER OF EACH BORROWER EVIDENCING COMPLIANCE WITH THE BORROWING BASE; AND

 

(II)                                  A COMPLIANCE CERTIFICATE, PREPARED ON A
PRO FORMA BASIS AND AS TO SUCH ITEMS THEREIN AS THE LENDER REASONABLY REQUESTS,
DULY EXECUTED (AND WITH ALL SCHEDULES THERETO DULY COMPLETED) AND DELIVERED BY A
RESPONSIBLE OFFICER OF EACH BORROWER.

 


(M)                               FINANCIAL INFORMATION, ETC.  THE LENDER SHALL
HAVE RECEIVED (I) THE AUDITED CONSOLIDATED INCOME AND CASH FLOW STATEMENTS AND
BALANCE SHEET OF ARC INC. AND ITS SUBSIDIARIES AND (II) THE UNAUDITED PRO FORMA
COMBINED INCOME AND CASH FLOW STATEMENTS AND BALANCE SHEETS OF THE BORROWERS; IN
EACH CASE ABOVE, CERTIFIED BY THE RESPONSIBLE OFFICER OF EACH BORROWER.


 


(N)                                 CLOSING FEES, EXPENSES, ETC.  THE LENDER
SHALL HAVE RECEIVED FOR ITS OWN RESPECTIVE ACCOUNT ALL FEES, COSTS AND EXPENSES
DUE AND PAYABLE PURSUANT TO SECTION 3.05 OF THIS AGREEMENT AND THE FEE LETTER.


 


(O)                                 INSURANCE.  THE LENDER SHALL HAVE RECEIVED
REASONABLY SATISFACTORY EVIDENCE OF THE EXISTENCE OF INSURANCE IN COMPLIANCE
WITH THIS AGREEMENT (INCLUDING ALL ENDORSEMENTS INCLUDED THEREIN), AND THE
LENDER SHALL BE NAMED ADDITIONAL INSURED OR LOSS PAYEE, PURSUANT TO
DOCUMENTATION REASONABLY SATISFACTORY TO THE LENDER.


 


(P)                                 OPINIONS OF COUNSEL.  THE LENDER SHALL HAVE
RECEIVED OPINIONS, EACH DATED AS OF THE CLOSING DATE AND ADDRESSED TO THE
LENDER, FROM SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP, SPECIAL NEW YORK COUNSEL
TO EACH OF THE OBLIGORS AND CMBS MASTER LESSORS, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE LENDER.


 


(Q)                                 ORGANIZATIONAL DOCUMENTS.  THE BORROWERS
SHALL HAVE DELIVERED CURRENT GOOD STANDING CERTIFICATES OF THE SECRETARY OF
STATE (OR COMPARABLE OFFICIAL) OF THE JURISDICTION OF ORGANIZATION OF SUCH
PERSON AND CERTIFIED COPIES OF THE CHARTER AND BY-LAWS (OR EQUIVALENT DOCUMENTS)
OF EACH BORROWER AND OF ALL CORPORATE OR OTHER AUTHORITY FOR EACH BORROWER WITH
RESPECT TO THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS AND
EACH OTHER DOCUMENT TO BE DELIVERED BY SUCH BORROWER FROM TIME TO TIME IN
CONNECTION HEREWITH (AND THE LENDER MAY CONCLUSIVELY RELY ON SUCH CERTIFICATE
UNTIL IT RECEIVES NOTICE IN WRITING FROM SUCH BORROWER TO THE CONTRARY).


 


(R)                                    CONSENTS, LICENSES, APPROVALS, ETC.  THE
BORROWERS SHALL HAVE DELIVERED COPIES CERTIFIED BY EACH BORROWER OF ALL
CONSENTS, LICENSES AND APPROVALS, IF ANY, REQUIRED IN CONNECTION WITH THE
EXECUTION, DELIVERY AND PERFORMANCE BY SUCH BORROWER OF, AND THE VALIDITY AND
ENFORCEABILITY OF, THE LOAN DOCUMENTS, WHICH CONSENTS, LICENSES AND APPROVALS
SHALL BE IN FULL FORCE AND EFFECT.

 

37

--------------------------------------------------------------------------------


 


(S)                                  CERTIFICATES.  ON OR PRIOR TO THE CLOSING
DATE, THE CUSTODIAN SHALL HAVE RECEIVED FROM EACH BORROWER (OR ANOTHER ENTITY
DESIGNATED BY THE LENDER) CERTIFICATES OF TITLE OR MSOS FOR EACH ELIGIBLE UNIT. 
EACH SUCH CERTIFICATE OF TITLE OR MSO SHALL BE ACCOMPANIED BY A DULY COMPLETED
TRANSMITTAL PACKAGE.


 


(T)                                    MASTER LEASE ESTOPPEL CERTIFICATE AND
AGREEMENT.  THE LENDER SHALL HAVE RECEIVED, FROM EACH SUBSIDIARY OF ARC THAT IS
PARTY TO A MASTER LEASE, AS LESSOR, A DULY EXECUTED MASTER LEASE ESTOPPEL
CERTIFICATE AND AGREEMENT, WITH RESPECT TO THE ARC COMMUNITY OWNED BY SUCH
SUBSIDIARY AND THE MASTER LEASE TO WHICH SUCH SUBSIDIARY IS A PARTY.


 


(U)                                 DELIVERIES.  THE LENDER SHALL HAVE RECEIVED
EACH APPLICABLE SCHEDULE, EXHIBIT, ANNEX, OR CERTIFICATE ATTACHED TO ANY LOAN
DOCUMENT OR THE MASTER LEASE ESTOPPEL CERTIFICATE AND AGREEMENT, EACH OF WHICH
SHALL BE SUBJECT TO THE SATISFACTION OF THE LENDER.


 


SECTION 4.02                                INITIAL AND SUBSEQUENT LOANS.  THE
MAKING OF EACH LOAN TO THE BORROWERS (INCLUDING THE INITIAL LOAN) ON ANY
BUSINESS DAY IS SUBJECT TO THE SATISFACTION OF THE FOLLOWING FURTHER CONDITIONS
PRECEDENT, BOTH IMMEDIATELY PRIOR TO THE MAKING OF SUCH LOAN AND ALSO AFTER
GIVING EFFECT THERETO AND TO THE INTENDED USE THEREOF:

 


(A)                                  NO DEFAULT; NO ACCELERATED AMORTIZATION
EVENT.  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING,
AND NO ACCELERATED AMORTIZATION EVENT SHALL HAVE OCCURRED AND BE CONTINUING .


 


(B)                                 REPRESENTATIONS AND WARRANTIES.  BOTH
IMMEDIATELY PRIOR TO THE MAKING OF SUCH LOAN AND ALSO AFTER GIVING EFFECT
THERETO AND TO THE INTENDED USE THEREOF, THE REPRESENTATIONS AND WARRANTIES MADE
BY THE BORROWERS IN ARTICLE V OF THIS AGREEMENT, AND ELSEWHERE IN EACH OF THE
LOAN DOCUMENTS AND THE MASTER LEASE ESTOPPEL CERTIFICATE AND AGREEMENT, SHALL BE
TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF THE
MAKING OF SUCH LOAN (IN THE CASE OF THE REPRESENTATIONS AND WARRANTIES IN
SECTION 5.12 OF THIS AGREEMENT, SOLELY WITH RESPECT TO THE ELIGIBLE UNITS
INCLUDED IN THE BORROWING BASE AMOUNT AND, IN THE CASE OF REPRESENTATIONS AND
WARRANTIES SET FORTH IN THE MASTER LEASE ESTOPPEL CERTIFICATE AND AGREEMENTS,
SOLELY WITH RESPECT TO THE MASTER LEASE ESTOPPEL CERTIFICATE AND AGREEMENTS
RELATING TO MASTER LEASES IN RESPECT OF ARC COMMUNITIES CONTAINING UNIT SITES ON
WHICH UNITS INCLUDED IN THE BORROWING BASE ARE LOCATED (ANY SUCH ARC COMMUNITY,
A “BORROWING BASE ARC COMMUNITY”) WITH THE SAME FORCE AND EFFECT AS IF MADE ON
AND AS OF SUCH DATE (OR, IF ANY SUCH REPRESENTATION OR WARRANTY IS EXPRESSLY
STATED TO HAVE BEEN MADE AS OF A SPECIFIC DATE, AS OF SUCH SPECIFIC DATE).  THE
LENDER SHALL HAVE RECEIVED AN OFFICER’S CERTIFICATION SIGNED BY A RESPONSIBLE
OFFICER OF EACH BORROWER CERTIFYING AS TO THE TRUTH, ACCURACY AND COMPLETENESS
OF THE ABOVE.


 


(C)                                  MAXIMUM CREDIT.  THE AGGREGATE OUTSTANDING
INDEBTEDNESS SHALL NOT EXCEED THE MAXIMUM CREDIT.


 


(D)                                 INTEREST RESERVE AMOUNT.  THE LENDER SHALL
HAVE RECEIVED EVIDENCE THAT THE INTEREST RESERVE AMOUNT HAS BEEN DEPOSITED INTO
THE INTEREST RESERVE ACCOUNT.


 


(E)                                  TRUST RECEIPTS; CUSTODIAL REPORTS.  THE
LENDER SHALL HAVE RECEIVED ONE OR MORE TRUST RECEIPTS (AS DEFINED IN THE
CUSTODIAL AGREEMENT) AND CUSTODIAL REPORTS (AS SO DEFINED) FROM THE CUSTODIAN,
DULY COMPLETED, CONFIRMING THAT THE CUSTODIAN IS HOLDING CERTIFICATES OF TITLE
FOR EACH UNIT THAT IS INCLUDED IN THE BORROWING BASE AMOUNT, WITH THE LIEN

 

38

--------------------------------------------------------------------------------


 


OF THE LENDER DULY NOTED ON EACH SUCH CERTIFICATE OF TITLE BY THE APPLICABLE
REGISTRY OFFICE IN CONFORMITY WITH THE REQUIREMENTS OF APPLICABLE STATE LAW (OR
THAT THE CUSTODIAN SHALL HAVE SENT OUT A CERTIFICATE OF TITLE OR AN MSO,
TOGETHER WITH A TRANSMITTAL PACKAGE, TO THE APPLICABLE REGISTRY OFFICE FOR A
CERTIFICATE OF TITLE TO BE ISSUED WITH SUCH LIEN TO BE SO NOTED).


 


(F)                                    WEEKLY BORROWING BASE REPORT.  THE LENDER
SHALL HAVE TIMELY RECEIVED THE MOST RECENT WEEKLY BORROWING BASE REPORT REQUIRED
TO BE DELIVERED BY SECTION 6.01(E) OF THIS AGREEMENT, ESTABLISHING THAT THE
BORROWING BASE AMOUNT IS NOT LESS THAN THE AGGREGATE PRINCIPAL AMOUNT OF ALL
LOANS (AFTER GIVING EFFECT TO THE LOAN PROPOSED TO BE MADE).


 


(G)                                 FEES AND EXPENSES.  THE LENDER SHALL HAVE
RECEIVED ALL REASONABLE AND DOCUMENTED FEES AND EXPENSES OF COUNSEL TO THE
LENDER AS CONTEMPLATED BY SECTION 11.03 OF THIS AGREEMENT, WHICH AMOUNT, AT THE
LENDER’S OPTION, MAY BE NETTED FROM ANY LOAN ADVANCED UNDER THIS AGREEMENT.


 

Each request for a borrowing by the Borrowers hereunder shall constitute a
certification by the Borrowers that all the conditions set forth in this
Article IV to this Agreement have been satisfied (both as of the date of such
notice, request or confirmation and as of the date of such borrowing).

 


ARTICLE V

REPRESENTATIONS AND WARRANTIES.


 

Each Borrower represents and warrants to the Lender that throughout the term of
this Agreement:

 


SECTION 5.01                                ORGANIZATION, ETC.  EACH OBLIGOR AND
OTHER THAN AS TO CLAUSE (B) HEREOF, EACH MASTER LESSOR (A) IS VALIDLY ORGANIZED
AND EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OR JURISDICTION OF
ITS INCORPORATION OR ORGANIZATION, (B) IS DULY QUALIFIED TO DO BUSINESS AND IS
IN GOOD STANDING AS A FOREIGN ENTITY IN EACH JURISDICTION WHERE THE NATURE OF
ITS BUSINESS REQUIRES SUCH QUALIFICATION EXCEPT WHERE FAILURE TO DO SO COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, (C) HAS FULL POWER AND
AUTHORITY AND (D) HOLDS ALL REQUISITE GOVERNMENTAL LICENSES, PERMITS AND OTHER
APPROVALS TO ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER EACH LOAN DOCUMENT AND
THE MASTER LEASE ESTOPPEL CERTIFICATE AND AGREEMENT TO WHICH IT IS A PARTY, TO
OWN AND HOLD UNDER LEASE ITS PROPERTY AND TO CONDUCT ITS BUSINESS SUBSTANTIALLY
AS CURRENTLY CONDUCTED BY IT EXCEPT WHERE FAILURE TO DO SO WOULD NOT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


SECTION 5.02                                DUE AUTHORIZATION,
NON-CONTRAVENTION, ETC.  THE EXECUTION, DELIVERY AND PERFORMANCE BY EACH OBLIGOR
AND EACH MASTER LESSOR OF EACH LOAN DOCUMENT EXECUTED OR TO BE EXECUTED BY IT
AND THE MASTER LEASE ESTOPPEL CERTIFICATE AND AGREEMENT, AS APPLICABLE, AND THE
EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWERS, (IF APPLICABLE) ANY
OBLIGOR OR ANY MASTER LESSOR OF THE AGREEMENTS EXECUTED AND DELIVERED BY IT IN
CONNECTION WITH THE TRANSACTION ARE IN EACH CASE WITHIN SUCH PERSON’S POWERS,
HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION, AND DO NOT

 


(A)                                  CONTRAVENE ANY (I) OBLIGOR’S OR MASTER
LESSOR’S ORGANIC DOCUMENTS, (II) OR RESULT IN A DEFAULT UNDER ANY CONTRACTUAL
RESTRICTION BINDING ON OR AFFECTING ANY OBLIGOR,

 

39

--------------------------------------------------------------------------------


 


(III) COURT DECREE OR ORDER BINDING ON OR AFFECTING ANY OBLIGOR OR (IV) LAW OR
GOVERNMENTAL REGULATION BINDING ON OR AFFECTING ANY OBLIGOR; OR


 


(B)                                 RESULT IN, OR REQUIRE THE CREATION OR
IMPOSITION OF, ANY LIEN ON ANY OBLIGOR’S PROPERTIES (EXCEPT AS PERMITTED BY THIS
AGREEMENT).


 


SECTION 5.03                                GOVERNMENT APPROVAL, REGULATION,
ETC.  NO AUTHORIZATION OR APPROVAL OR OTHER ACTION BY, AND NO NOTICE TO OR
FILING WITH, ANY GOVERNMENTAL AUTHORITY (OTHER THAN THOSE THAT HAVE BEEN, OR ON
THE CLOSING DATE WILL BE, DULY OBTAINED OR MADE AND WHICH ARE, OR ON THE CLOSING
DATE WILL BE, IN FULL FORCE AND EFFECT EXCEPT FILINGS OR RECORDINGS NECESSARY TO
PERFECT LIENS UNDER THE LOAN DOCUMENTS) IS REQUIRED FOR THE CONSUMMATION OF THIS
AGREEMENT OR THE DUE EXECUTION, DELIVERY OR PERFORMANCE BY ANY OBLIGOR OR MASTER
LESSOR OF ANY LOAN DOCUMENT OR MASTER LEASE ESTOPPEL CERTIFICATE AND AGREEMENT,
AS APPLICABLE, TO WHICH IT IS A PARTY, OR FOR THE DUE EXECUTION, DELIVERY AND/OR
PERFORMANCE OF LOAN DOCUMENTS AND THE MASTER LEASE ESTOPPEL CERTIFICATE AND
AGREEMENT, IN EACH CASE BY THE PARTIES THERETO OTHER THAN THE LENDER.  NEITHER
THE BORROWERS NOR ANY OF THEIR SUBSIDIARIES ARE AN “INVESTMENT COMPANY” WITHIN
THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED, OR A “HOLDING
COMPANY”, OR A “SUBSIDIARY COMPANY” OF A “HOLDING COMPANY”, OR AN “AFFILIATE” OF
A “HOLDING COMPANY” OR OF A “SUBSIDIARY COMPANY” OF A “HOLDING COMPANY”, WITHIN
THE MEANING OF THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935, AS AMENDED.

 


SECTION 5.04                                VALIDITY, ETC.  EACH LOAN DOCUMENT
AND THE MASTER LEASE ESTOPPEL CERTIFICATE AND AGREEMENT TO WHICH ANY OBLIGOR OR
MASTER LESSOR, AS APPLICABLE, IS A PARTY, CONSTITUTES THE LEGAL, VALID AND
BINDING OBLIGATIONS OF SUCH OBLIGOR OR MASTER LESSOR, ENFORCEABLE AGAINST SUCH
OBLIGOR OR MASTER LESSOR, AS APPLICABLE, IN ACCORDANCE WITH THEIR RESPECTIVE
TERMS (EXCEPT, IN ANY CASE, AS SUCH ENFORCEABILITY MAY BE LIMITED BY APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION OR SIMILAR LAWS AFFECTING CREDITORS’
RIGHTS GENERALLY AND BY PRINCIPLES OF EQUITY).

 


SECTION 5.05                                FINANCIAL INFORMATION.  THE (A)
CONSOLIDATED FINANCIAL STATEMENTS OF ARC AND ITS SUBSIDIARIES AND (B) THE
COMBINED FINANCIAL STATEMENTS OF THE BORROWERS, IN EACH CASE FURNISHED TO THE
LENDER PURSUANT TO SECTION 6.01 OF THIS AGREEMENT HAVE BEEN PREPARED IN
ACCORDANCE WITH GAAP (SUBJECT, OTHER THAN IN THE CASE OF AUDITED FINANCIAL
STATEMENTS, TO YEAR-END ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES) CONSISTENTLY
APPLIED, AND PRESENT FAIRLY THE CONSOLIDATED FINANCIAL CONDITION OF THE PERSONS
COVERED THEREBY AS AT THE DATES THEREOF AND THE RESULTS OF THEIR OPERATIONS FOR
THE PERIODS THEN ENDED.  ALL BALANCE SHEETS, ALL STATEMENTS OF INCOME AND OF
CASH FLOW (SUBJECT TO SECTION 5.12 OF THIS AGREEMENT) FURNISHED PURSUANT TO
SECTION 6.01 OF THIS AGREEMENT HAVE BEEN AND WILL FOR PERIODS FOLLOWING THE
CLOSING DATE BE PREPARED IN ACCORDANCE WITH GAAP (SUBJECT, OTHER THAN IN THE
CASE OF AUDITED FINANCIAL STATEMENTS, TO YEAR-END ADJUSTMENTS AND THE ABSENCE OF
FOOTNOTES) CONSISTENTLY APPLIED WITH THE FINANCIAL STATEMENTS DELIVERED PURSUANT
TO SECTION 6.01 OF THIS AGREEMENT, AND PRESENT FAIRLY THE CONSOLIDATED FINANCIAL
CONDITION OF THE PERSONS COVERED THEREBY AS AT THE DATES THEREOF AND THE RESULTS
OF THEIR OPERATIONS FOR THE PERIODS THEN ENDED.

 


SECTION 5.06                                LITIGATION, LABOR CONTROVERSIES,
ETC.  EXCEPT AS SET FORTH IN SCHEDULE 2 TO THIS AGREEMENT, THERE IS NO PENDING
OR, TO THE KNOWLEDGE OF ANY BORROWER OR ANY OF THEIR SUBSIDIARIES, THREATENED
LITIGATION, ACTION, PROCEEDING OR LABOR CONTROVERSY:

 


(A)                                  AFFECTING ANY BORROWER, ANY OF THEIR
SUBSIDIARIES OR ANY OTHER OBLIGOR, OR ANY OF THEIR RESPECTIVE PROPERTIES,
BUSINESSES, ASSETS OR REVENUES, AND NO ADVERSE DEVELOPMENT

 

40

--------------------------------------------------------------------------------


 


HAS OCCURRED IN ANY LABOR CONTROVERSY, LITIGATION, ARBITRATION OR GOVERNMENTAL
INVESTIGATION OR PROCEEDING, WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT; OR


 


(B)                                 WHICH PURPORTS TO AFFECT THE LEGALITY,
VALIDITY OR ENFORCEABILITY OF ANY LOAN DOCUMENT.


 


SECTION 5.07                                SUBSIDIARIES.  AS OF THE CLOSING
DATE, SCHEDULE 3 TO THIS AGREEMENT SETS FORTH THE NAME OF EACH DIRECT OR
INDIRECT SUBSIDIARY OF THE BORROWERS AND OF THE HOLDERS OF CAPITAL STOCK OF THE
BORROWERS, ITS FORM OF ORGANIZATION, ITS JURISDICTION OF ORGANIZATION, THE TOTAL
NUMBER OF ISSUED AND OUTSTANDING SHARES OR OTHER INTERESTS OF CAPITAL STOCK
THEREOF, THE CLASSES AND NUMBER OF ISSUED AND OUTSTANDING SHARES OR OTHER
INTERESTS OF CAPITAL STOCK OF EACH SUCH CLASS, THE NAME OF EACH HOLDER OF
CAPITAL STOCK THEREOF AND THE NUMBER OF SHARES OR OTHER INTERESTS OF SUCH
CAPITAL STOCK HELD BY EACH SUCH HOLDER AND THE PERCENTAGE OF ALL OUTSTANDING
SHARES OR OTHER INTERESTS OF SUCH CLASS OF CAPITAL STOCK HELD BY SUCH HOLDERS.

 


SECTION 5.08                                OWNERSHIP OF PROPERTIES.  EACH
BORROWER AND EACH OF THEIR SUBSIDIARIES OWNS (I) IN THE CASE OF OWNED REAL
PROPERTY, GOOD AND MARKETABLE FEE TITLE TO, AND (II) IN THE CASE OF OWNED
PERSONAL PROPERTY, GOOD AND VALID TITLE TO, OR, IN THE CASE OF LEASED REAL OR
PERSONAL PROPERTY, VALID AND ENFORCEABLE LEASEHOLD INTERESTS (AS THE CASE MAY
BE) IN, ALL OF ITS PROPERTIES AND ASSETS, REAL AND PERSONAL, TANGIBLE AND
INTANGIBLE, OF ANY NATURE WHATSOEVER, EXCEPT IN EACH CASE OF DEFECTS WHICH WOULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


SECTION 5.09                                TAXES. EACH BORROWER AND THEIR
SUBSIDIARIES HAVE FILED ON A TIMELY BASIS ALL U.S. FEDERAL, STATE AND LOCAL
INCOME TAX RETURNS AND ALL OTHER MATERIAL TAX RETURNS THAT ARE REQUIRED TO BE
FILED BY OR IN RESPECT OF THEM AND HAVE PAID ALL TAXES DUE PURSUANT TO SUCH
RETURNS OR PURSUANT TO ANY ASSESSMENT RECEIVED BY ANY OF THEM, EXCEPT FOR ANY
SUCH TAXES AS ARE BEING APPROPRIATELY CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS DILIGENTLY CONDUCTED AND WITH RESPECT TO WHICH ADEQUATE RESERVES IN
ACCORDANCE WITH GAAP SHALL HAVE BEEN PROVIDED.  THE CHARGES, ACCRUALS AND
RESERVES ON THE BOOKS OF EACH BORROWER AND EACH OF THEIR SUBSIDIARIES IN RESPECT
OF TAXES AND OTHER GOVERNMENTAL CHARGES ARE, IN THE OPINION OF EACH BORROWER,
ADEQUATE.

 


SECTION 5.10                                PENSION AND WELFARE PLANS.  DURING
THE TWELVE-CONSECUTIVE-MONTH PERIOD PRIOR TO THE CLOSING DATE AND PRIOR TO THE
DATE OF ANY FUNDING DATE HEREUNDER, NO STEPS HAVE BEEN TAKEN TO TERMINATE ANY
PENSION PLAN, AND NO CONTRIBUTION FAILURE HAS OCCURRED WITH RESPECT TO ANY
PENSION PLAN SUFFICIENT TO GIVE RISE TO A LIEN UNDER SECTION 302(F) OF ERISA. 
NO CONDITION EXISTS OR EVENT OR TRANSACTION HAS OCCURRED WITH RESPECT TO ANY
PENSION PLAN WHICH MIGHT RESULT IN THE INCURRENCE BY THE BORROWERS OR ANY OF
THEIR ERISA AFFILIATES OF ANY MATERIAL LIABILITY, FINE OR PENALTY.  NEITHER THE
BORROWERS NOR ANY OF THEIR ERISA AFFILIATES HAVE ANY CONTINGENT LIABILITY WITH
RESPECT TO ANY POST-RETIREMENT BENEFIT UNDER A WELFARE PLAN, OTHER THAN
LIABILITY FOR CONTINUATION COVERAGE DESCRIBED IN PART 6 OF TITLE I OF ERISA.

 


SECTION 5.11                                ENVIRONMENTAL MATTERS.  EXCEPT AS
SET FORTH IN SCHEDULE 4 TO THIS AGREEMENT:

 


(A)                                  THE FACILITIES AND PROPERTIES OWNED, LEASED
OR OPERATED BY THE BORROWERS OR THEIR SUBSIDIARIES (THE “FACILITIES”) DO NOT
CONTAIN ANY MATERIALS OF ENVIRONMENTAL CONCERN IN AMOUNTS OR CONCENTRATIONS
WHICH (I) CONSTITUTE A VIOLATION OF, OR (II) COULD REASONABLY BE

 

41

--------------------------------------------------------------------------------


 


EXPECTED TO GIVE RISE TO LIABILITY UNDER, ANY APPLICABLE ENVIRONMENTAL LAW,
WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)                                 THE FACILITIES AND ALL OPERATIONS AT THE
FACILITIES ARE IN COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS AND THERE IS
NO CONTAMINATION AT, UNDER OR ABOUT THE FACILITIES OR VIOLATION OF ANY
ENVIRONMENTAL LAW WITH RESPECT TO THE FACILITIES OR THE BUSINESS OPERATED BY THE
BORROWERS OR ANY OF THEIR SUBSIDIARIES (THE “BUSINESS”) WHICH COULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(C)                                  NEITHER THE BORROWERS NOR THEIR
SUBSIDIARIES HAVE RECEIVED ANY NOTICE OF VIOLATION, ALLEGED VIOLATION, NON
COMPLIANCE, LIABILITY OR POTENTIAL LIABILITY REGARDING ENVIRONMENTAL MATTERS OR
COMPLIANCE WITH ENVIRONMENTAL LAWS WITH REGARD TO ANY OF THE FACILITIES OR THE
BUSINESS, WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT
NOR DOES ANY BORROWER HAVE ANY ACTUAL KNOWLEDGE OR REASON TO BELIEVE THAT ANY
SUCH NOTICE WILL BE RECEIVED OR IS BEING THREATENED.


 


(D)                                 MATERIALS OF ENVIRONMENTAL CONCERN HAVE NOT
BEEN TRANSPORTED OR DISPOSED OF FROM THE FACILITIES IN VIOLATION OF, OR IN A
MANNER OR TO A LOCATION WHICH COULD GIVE RISE TO LIABILITY UNDER, ANY
ENVIRONMENTAL LAW, NOR HAVE ANY MATERIALS OF ENVIRONMENTAL CONCERN BEEN
GENERATED, TREATED, STORED OR DISPOSED OF AT, ON OR UNDER ANY OF THE FACILITIES
IN VIOLATION OF, OR IN A MANNER THAT COULD GIVE RISE TO LIABILITY UNDER, ANY
APPLICABLE ENVIRONMENTAL LAW, WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


(E)                                  NO JUDICIAL PROCEEDING OR GOVERNMENTAL OR
ADMINISTRATIVE ACTION IS PENDING OR, TO THE KNOWLEDGE OF ANY BORROWER OR ANY
RESPONSIBLE OFFICER OF ANY BORROWER, THREATENED, UNDER ANY ENVIRONMENTAL LAW TO
WHICH ANY BORROWER OR ANY SUBSIDIARY IS OR WILL BE NAMED AS A PARTY WITH RESPECT
TO THE FACILITIES OR THE BUSINESS, WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, NOR ARE THERE ANY CONSENT DECREES OR OTHER DECREES,
CONSENT ORDERS, ADMINISTRATIVE ORDERS OR OTHER ORDERS, OR OTHER ADMINISTRATIVE
OR JUDICIAL REQUIREMENTS OUTSTANDING UNDER ANY ENVIRONMENTAL LAW WITH RESPECT TO
THE FACILITIES OR THE BUSINESS, WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


(F)                                    THERE HAS BEEN NO RELEASE OR THREAT OF
RELEASE OF MATERIALS OF ENVIRONMENTAL CONCERN AT OR FROM THE FACILITIES, WHICH
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, OR ARISING FROM
OR RELATED TO THE OPERATIONS OF THE BORROWERS OR ANY OF THEIR SUBSIDIARIES IN
CONNECTION WITH THE FACILITIES OR OTHERWISE IN CONNECTION WITH THE BUSINESS,
WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, IN
VIOLATION OF OR IN AMOUNTS OR IN A MANNER THAT COULD GIVE RISE TO LIABILITY
UNDER ENVIRONMENTAL LAWS.


 


SECTION 5.12                                TRUE AND COMPLETE DISCLOSURE.  THE
INFORMATION, REPORTS, FINANCIAL STATEMENTS, EXHIBITS AND SCHEDULES FURNISHED IN
WRITING TO THE LENDER BY OR ON BEHALF OF ANY OBLIGOR IN CONNECTION WITH THE
NEGOTIATION, PREPARATION OR DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS OR INCLUDED HEREIN OR THEREIN OR DELIVERED PURSUANT HERETO OR THERETO,
WHEN TAKEN AS A WHOLE, DO NOT CONTAIN ANY UNTRUE STATEMENT OF MATERIAL FACT OR
OMIT TO STATE ANY MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS HEREIN OR
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING.  ALL WRITTEN INFORMATION FURNISHED AFTER THE DATE HEREOF BY OR ON
BEHALF OF ANY OBLIGOR TO THE LENDER IN CONNECTION WITH THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY WILL
BE TRUE, COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS, OR (IN THE CASE OF
PROJECTIONS) BASED ON REASONABLE

 

42

--------------------------------------------------------------------------------


 


ESTIMATES, IN EACH CASE TAKEN AS A WHOLE AND ON THE DATE AS OF WHICH SUCH
INFORMATION IS STATED OR CERTIFIED.  THE PROJECTIONS AND PRO FORMA FINANCIAL
INFORMATION CONTAINED IN THE MATERIALS REFERENCED ABOVE ARE BASED UPON GOOD
FAITH ESTIMATES AND ASSUMPTIONS BELIEVED BY MANAGEMENT OF ARC, ARC LP AND EACH
BORROWER TO BE REASONABLE AT THE TIME MADE, IT BEING RECOGNIZED BY THE LENDER
THAT SUCH FINANCIAL INFORMATION AS IT RELATES TO FUTURE EVENTS IS NOT TO BE
VIEWED AS FACT AND THAT ACTUAL RESULTS DURING THE PERIOD OR PERIODS COVERED BY
SUCH FINANCIAL INFORMATION MAY DIFFER FROM THE PROJECTED RESULTS SET FORTH
THEREIN BY A MATERIAL AMOUNT.  THERE IS NO FACT KNOWN TO A RESPONSIBLE OFFICER
OF ANY BORROWER, AFTER DUE INQUIRY, THAT COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT THAT HAS NOT BEEN DISCLOSED HEREIN, IN THE OTHER LOAN
DOCUMENTS OR IN A REPORT, FINANCIAL STATEMENT, EXHIBIT, SCHEDULE, DISCLOSURE
LETTER OR OTHER WRITING FURNISHED TO THE LENDER FOR USE IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 


SECTION 5.13                                MARGIN REGULATIONS.  NEITHER THE
MAKING OF ANY LOAN HEREUNDER, NOR THE USE OF THE PROCEEDS THEREOF, WILL VIOLATE
OR BE INCONSISTENT WITH THE PROVISIONS OF REGULATIONS T, U OR X.

 


SECTION 5.14                                SOLVENCY.  EACH BORROWER IS SOLVENT.

 


SECTION 5.15                                ANTI-TERRORISM LAW.


 


(A)                                  THE BORROWERS ARE NOT AND, TO THE KNOWLEDGE
OF EACH BORROWER, NONE OF THEIR AFFILIATES ARE IN VIOLATION OF ANY OF THE
PRESCRIBED LAWS.


 


(B)                                 THE BORROWERS ARE NOT AND, TO THE KNOWLEDGE
OF THE BORROWERS, NO AFFILIATE OR BROKER OR OTHER AGENT OF THE BORROWERS ACTING
OR BENEFITING IN ANY CAPACITY IN CONNECTION WITH THE LOANS IS ANY OF THE
FOLLOWING:


 

(I)                                     A PERSON THAT IS LISTED IN THE ANNEX TO,
OR IS OTHERWISE SUBJECT TO THE PROVISIONS OF, THE EXECUTIVE ORDER;

 

(II)                                  A PERSON OWNED OR CONTROLLED BY, OR ACTING
FOR OR ON BEHALF OF, ANY PERSON THAT IS LISTED IN THE ANNEX TO, OR IS OTHERWISE
SUBJECT TO THE PROVISIONS OF, THE EXECUTIVE ORDER;

 

(III)                               A PERSON WITH WHICH THE LENDER IS PROHIBITED
FROM DEALING OR OTHERWISE ENGAGING IN ANY TRANSACTION BY ANY PRESCRIBED LAW;

 

(IV)                              A PERSON THAT COMMITS, THREATENS OR CONSPIRES
TO COMMIT OR SUPPORTS “TERRORISM” AS DEFINED IN THE EXECUTIVE ORDER; OR

 

(V)                                 A PERSON THAT IS NAMED AS A “SPECIALLY
DESIGNATED NATIONAL AND BLOCKED PERSON” ON THE MOST CURRENT LIST PUBLISHED BY
THE U.S. TREASURY DEPARTMENT OFFICE OF FOREIGN ASSETS CONTROL (“OFAC”) AT ITS
OFFICIAL WEBSITE OR ANY REPLACEMENT WEBSITE OR OTHER REPLACEMENT OFFICIAL
PUBLICATION OF SUCH LIST.

 


(C)                                  THE BORROWERS ARE NOT AND, TO THE KNOWLEDGE
OF EACH BORROWER, NO BROKER OR OTHER AGENT OF THE BORROWERS ACTING IN ANY
CAPACITY IN CONNECTION WITH THE LOANS (I) CONDUCTS ANY BUSINESS OR ENGAGES IN
MAKING OR RECEIVING ANY CONTRIBUTION OF FUNDS, GOODS OR SERVICES TO OR FOR THE
BENEFIT OF ANY PERSON DESCRIBED IN PARAGRAPH (B) ABOVE, (II) DEALS IN, OR
OTHERWISE ENGAGES IN ANY TRANSACTION RELATING TO, ANY PROPERTY OR INTERESTS IN
PROPERTY BLOCKED PURSUANT TO THE

 

43

--------------------------------------------------------------------------------


 


EXECUTIVE ORDER, OR (III) ENGAGES IN OR CONSPIRES TO ENGAGE IN ANY TRANSACTION
THAT EVADES OR AVOIDS, OR HAS THE PURPOSE OF EVADING OR AVOIDING, OR ATTEMPTS TO
VIOLATE, ANY OF THE PROHIBITIONS SET FORTH IN ANY ANTI-TERRORISM LAW.


 


SECTION 5.16                                ARC COMMUNITIES.  EACH ARC
COMMUNITY, EACH SUBSIDIARY OF ARC THAT OWNS EACH SUCH ARC COMMUNITY AND THE
MASTER LEASE TO WHICH EACH SUCH SUBSIDIARY OF ARC IS A PARTY, AS OF THE CLOSING
DATE, ARE SET FORTH ON SCHEDULE 5 TO THIS AGREEMENT.

 


SECTION 5.17                                UNIT LEASES.  THE REPRESENTATIONS
AND WARRANTIES ON SCHEDULE 7 TO THIS AGREEMENT ARE TRUE AND CORRECT AS TO EACH
UNIT LEASE IN ALL MATERIAL RESPECTS.

 


SECTION 5.18                                MASTER LEASES.  THE REPRESENTATIONS
AND WARRANTIES ON SCHEDULE 12 TO THIS AGREEMENT ARE TRUE AND CORRECT AS TO EACH
MASTER LEASE IN ALL MATERIAL RESPECTS.

 


SECTION 5.19                                BANK ACCOUNTS.  THE BORROWERS
MAINTAIN NO BANK ACCOUNTS OTHER THAN THE CONCENTRATION ACCOUNT, THE FEEDER
ACCOUNTS AND THE OPERATING ACCOUNTS. AS OF THE CLOSING DATE, EACH OF THE BANK
ACCOUNTS IS IDENTIFIED ON SCHEDULE 13 TO THIS AGREEMENT.

 


SECTION 5.20                                ARC COMMUNITIES OF CMBS MASTER
LESSORS. AS OF THE CLOSING DATE, EACH OF THE ARC COMMUNITIES OWNED BY A CMBS
MASTER LESSOR ARE SET FORTH ON SCHEDULE 15 TO THIS AGREEMENT.

 


ARTICLE VI

AFFIRMATIVE COVENANTS.


 

Each Borrower agrees with the Lender that until the Termination Date has
occurred, each Borrower will, and will cause its Subsidiaries to, perform or
cause to be performed the obligations set forth below.

 


SECTION 6.01                                FINANCIAL INFORMATION, COLLATERAL
REPORTS, ETC.  THE BORROWERS WILL FURNISH THE LENDER COPIES OF THE FOLLOWING
FINANCIAL STATEMENTS, REPORTS, NOTICES AND INFORMATION:

 


(A)                                  (I) AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL
QUARTERS OF EACH FISCAL YEAR, AN UNAUDITED CONSOLIDATED BALANCE SHEET OF ARC AND
ITS SUBSIDIARIES AND AS OF THE END OF SUCH FISCAL QUARTER AND THE RELATED
CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOW OF ARC AND ITS SUBSIDIARIES FOR
SUCH FISCAL QUARTER AND FOR THE PERIOD COMMENCING AT THE END OF THE PREVIOUS
FISCAL YEAR AND ENDING WITH THE END OF SUCH FISCAL QUARTER, AND INCLUDING (IN
EACH CASE), IN COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING FISCAL QUARTER
IN, AND YEAR TO DATE PORTION OF, THE IMMEDIATELY PRECEDING FISCAL YEAR,
CERTIFIED AS COMPLETE AND CORRECT BY THE CHIEF FINANCIAL OR ACCOUNTING
RESPONSIBLE OFFICER OF ARC; AND (II) AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN FORTY-FIVE (45)  DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL
QUARTERS OF EACH FISCAL YEAR, AN UNAUDITED COMBINED BALANCE SHEET OF THE
BORROWERS AND AS OF THE END OF SUCH FISCAL QUARTER AND THE RELATED COMBINED
STATEMENTS OF INCOME AND CASH FLOW OF THE BORROWERS FOR SUCH FISCAL QUARTER AND
FOR THE PERIOD COMMENCING AT THE END OF THE PREVIOUS FISCAL YEAR AND ENDING WITH
THE END OF SUCH FISCAL QUARTER, AND INCLUDING (IN EACH CASE), IN COMPARATIVE
FORM THE FIGURES FOR THE CORRESPONDING FISCAL QUARTER IN, AND YEAR TO DATE
PORTION OF, THE IMMEDIATELY PRECEDING FISCAL YEAR, CERTIFIED AS COMPLETE AND
CORRECT BY THE CHIEF FINANCIAL OR ACCOUNTING RESPONSIBLE OFFICER OF EACH
BORROWER;

 

44

--------------------------------------------------------------------------------


 


(B)                                 (I) AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR, A COPY OF THE
CONSOLIDATED BALANCE SHEET OF ARC AND ITS RESPECTIVE SUBSIDIARIES AND THE
RELATED CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOW OF EACH OF ARC AND ITS
RESPECTIVE SUBSIDIARIES FOR SUCH FISCAL YEAR, SETTING FORTH IN COMPARATIVE FORM
THE FIGURES FOR THE IMMEDIATELY PRECEDING FISCAL YEAR, AUDITED (WITHOUT ANY
IMPERMISSIBLE QUALIFICATION) BY INDEPENDENT PUBLIC ACCOUNTANTS ACCEPTABLE TO THE
LENDER; AND (II) AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN NINETY (90) DAYS
AFTER THE END OF EACH FISCAL YEAR, A COPY OF THE COMBINED BALANCE SHEET OF THE
BORROWERS AND THE RELATED COMBINED STATEMENTS OF INCOME AND CASH FLOW OF THE
BORROWERS FOR SUCH FISCAL YEAR, SETTING FORTH IN COMPARATIVE FORM THE FIGURES
FOR THE IMMEDIATELY PRECEDING FISCAL YEAR;


 


(C)                                  (I) AS SOON AS THE INFORMATION PERMITTING
THE PREPARATION OF A PRELIMINARY MARGIN ADJUSTMENT CERTIFICATE BECOMES
AVAILABLE, IF AN APPLICABLE MARGIN REDUCTION EVENT OR APPLICABLE MARGIN INCREASE
EVENT SHALL HAVE OCCURRED, FOLLOWING THE END OF A FISCAL QUARTER BUT PRIOR TO
THE DELIVERY OF THE FINANCIAL INFORMATION PURSUANT TO SUBSECTIONS (A) AND (B) OF
THIS SECTION (TOGETHER WITH THE DELIVERY OF A COMPLIANCE CERTIFICATE), A
PRELIMINARY MARGIN ADJUSTMENT CERTIFICATE EXECUTED BY THE CHIEF FINANCIAL OR
ACCOUNTING RESPONSIBLE OFFICER OF EACH BORROWER, STATING THAT (A) AN APPLICABLE
MARGIN REDUCTION EVENT HAS OCCURRED, AND SHOWING THAT THE REQUIREMENTS FOR AN
APPLICABLE MARGIN REDUCTION EVENT OR AN APPLICABLE MARGIN INCREASE EVENT, AS
APPLICABLE, HAVE BEEN MET, (B) NO ACCELERATED AMORTIZATION EVENT HAS OCCURRED
AND IS CONTINUING AND SHOWING THE BASIS FOR SUCH STATEMENT AND (C) NO DEFAULT
HAS OCCURRED AND IS CONTINUING (OR, IF A DEFAULT HAS OCCURRED, SPECIFYING THE
DETAILS OF SUCH DEFAULT AND THE ACTION THAT SUCH BORROWER OR AN OBLIGOR HAS
TAKEN OR PROPOSES TO TAKE WITH RESPECT THERETO), AND (II) CONCURRENTLY WITH THE
DELIVERY OF THE FINANCIAL INFORMATION PURSUANT TO SUBSECTIONS (A) AND (B) OF
THIS SECTION, A COMPLIANCE CERTIFICATE, EXECUTED BY THE CHIEF FINANCIAL OR
ACCOUNTING RESPONSIBLE OFFICER OF THE BORROWERS, (A) STATING WHETHER AN
ACCELERATED AMORTIZATION EVENT HAS OCCURRED AND IS CONTINUING AND SHOWING THE
BASIS FOR SUCH STATEMENT, (B) IF A PRELIMINARY MARGIN ADJUSTMENT CERTIFICATE
SHALL HAVE BEEN DELIVERED, CONFIRMING WHETHER AN APPLICABLE MARGIN REDUCTION
EVENT OR APPLICABLE MARGIN INCREASE EVENT HAS OCCURRED AND SHOWING THE BASIS FOR
SUCH STATEMENT, (C) IF A PRELIMINARY MARGIN ADJUSTMENT CERTIFICATE SHALL HAVE
NOT HAVE BEEN DELIVERED, STATING WHETHER AN APPLICABLE MARGIN REDUCTION EVENT OR
APPLICABLE MARGIN INCREASE EVENT HAS OCCURRED AND SHOWING THE BASIS FOR SUCH
STATEMENT, AND (D) STATING THAT NO DEFAULT HAS OCCURRED AND IS CONTINUING (OR,
IF A DEFAULT HAS OCCURRED, SPECIFYING THE DETAILS OF SUCH DEFAULT AND THE ACTION
THAT SUCH BORROWER OR AN OBLIGOR HAS TAKEN OR PROPOSES TO TAKE WITH RESPECT
THERETO);


 


(D)                                 PROMPTLY UPON RECEIPT THEREOF, COPIES OF ANY
FORMAL “MANAGEMENT LETTERS” SUBMITTED TO THE BORROWERS OR ANY OTHER OBLIGOR BY
THE INDEPENDENT PUBLIC ACCOUNTANTS REFERRED TO IN SUBSECTION (B) OF THIS
SECTION IN CONNECTION WITH EACH ANNUAL AUDIT MADE BY SUCH ACCOUNTANTS;


 


(E)                                  (I) ON EACH WEDNESDAY FOR THE WEEKLY PERIOD
ENDING ON THE IMMEDIATELY PRECEDING DAY, A CERTIFIED WEEKLY BORROWING BASE
REPORT, AS OF THE BUSINESS DAY PRIOR TO DELIVERY AND (II) EACH PAYMENT DATE, NOT
LATER THAN 5:00 P.M., NEW YORK CITY TIME, IN EACH CASE FOR THE END OF THE PRIOR
MONTH AS OF THE BUSINESS DAY PRIOR TO DELIVERY, A CERTIFIED MONTHLY BORROWING
BASE REPORT;

 

45

--------------------------------------------------------------------------------


 


(F)                                    ON A MONTHLY BASIS, ON OR BEFORE THE
TENTH (10TH) BUSINESS DAY AFTER THE CLOSING DATE FOR THE IMMEDIATELY PRECEDING
MONTHLY PERIOD FOR SUCH PERIOD OR MORE FREQUENTLY AS LENDER MAY REASONABLY
REQUEST, A COLLATERAL POOL DATA REPORT;


 


(G)                                 ON A MONTHLY BASIS, ON OR BEFORE THE LAST
DAY OF THE FOLLOWING MONTH FOR THE PRIOR MONTH’S REPORT WHICH MAY INCLUDE:


 

(I)                                     OPERATING STATEMENTS IN RESPECT OF THE
BORROWERS AND THEIR SUBSIDIARIES;

 

(II)                                  RENT ROLLS IN SUBSTANTIALLY THE FORM SET
FORTH IN EXHIBIT L TO THIS AGREEMENT; AND

 

(III)                               SALES REPORTS FOR EACH UNIT SOLD BY ARC OR
ANY OF ITS SUBSIDIARIES.

 


(H)                                 ON A QUARTERLY BASIS, ON OR BEFORE THE
FORTY-FIFTH (45TH) BUSINESS DAY AFTER THE CLOSING DATE FOR THE IMMEDIATELY
PRECEDING FISCAL QUARTER, AN AGED PENDING TITLE REPORT, SUBSTANTIALLY IN THE
FORM OF EXHIBIT M TO THIS AGREEMENT.


 


(I)                                     SUCH OTHER FINANCIAL AND OTHER
INFORMATION AS THE LENDER MAY FROM TIME TO TIME REASONABLY REQUEST (INCLUDING
INFORMATION AND REPORTS IN SUCH DETAIL AS THE LENDER MAY REQUEST WITH RESPECT TO
THE TERMS OF AND INFORMATION PROVIDED PURSUANT TO THE COMPLIANCE CERTIFICATE).


 


SECTION 6.02                                EXISTENCE, ETC.  EACH BORROWER
SHALL:

 


(A)                                  PRESERVE AND MAINTAIN (I) ITS LEGAL
EXISTENCE AND (II) ALL OF ITS MATERIAL RIGHTS, PRIVILEGES, LICENSES AND
FRANCHISES (PROVIDED THAT NOTHING IN THIS SECTION SHALL PROHIBIT ANY TRANSACTION
EXPRESSLY PERMITTED UNDER SECTION 7.07 OF THIS AGREEMENT) OTHER THAN IN THE CASE
OF CLAUSE (II) WHERE THE FAILURE TO DO SO WOULD HAVE A MATERIAL ADVERSE EFFECT;


 


(B)                                 COMPLY WITH THE REQUIREMENTS OF ALL
APPLICABLE LAWS, RULES, REGULATIONS AND ORDERS OF GOVERNMENTAL AUTHORITIES
(INCLUDING, WITHOUT LIMITATION, PRESCRIBED LAWS, ALL ENVIRONMENTAL LAWS, ALL
LAWS WITH RESPECT TO UNFAIR AND DECEPTIVE LENDING PRACTICES AND PREDATORY
LENDING PRACTICES) IF FAILURE TO COMPLY WITH SUCH REQUIREMENTS WOULD BE
REASONABLY LIKELY (EITHER INDIVIDUALLY OR IN THE AGGREGATE) TO HAVE A MATERIAL
ADVERSE EFFECT;


 


(C)                                  KEEP ADEQUATE RECORDS AND BOOKS OF ACCOUNT,
IN WHICH COMPLETE ENTRIES WILL BE MADE IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED;


 


(D)                                 NOT MOVE ITS CHIEF EXECUTIVE OFFICE FROM THE
ADDRESS REFERRED TO IN THE “ADDRESS FOR NOTICES” SPECIFIED BELOW ITS NAME ON THE
SIGNATURE PAGES TO THIS AGREEMENT OR CHANGE ITS JURISDICTION OF ORGANIZATION
FROM THE JURISDICTION REFERRED TO IN SCHEDULE 1 TO THIS AGREEMENT UNLESS IT
SHALL HAVE PROVIDED THE LENDER THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE OF SUCH
CHANGE;


 


(E)                                  PAY AND DISCHARGE OR CAUSE TO BE PAID AND
DISCHARGED, OR ADEQUATELY RESERVE FOR (AND SET ASIDE COST FOR REPAYMENT OF) THE
PAYMENT OF, ALL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED ON
IT OR ON ITS INCOME OR PROFITS OR ON ANY OF ITS PROPERTY PRIOR TO THE DATE ON
WHICH PENALTIES ATTACH THERETO, EXCEPT FOR ANY SUCH TAX, ASSESSMENT, CHARGE OR

 

46

--------------------------------------------------------------------------------


 


LEVY THE PAYMENT OF WHICH IS BEING CONTESTED IN GOOD FAITH AND BY PROPER
PROCEEDINGS AND AGAINST WHICH ADEQUATE RESERVES ARE BEING MAINTAINED IN
CONFORMANCE WITH GAAP; AND


 


(F)                                    FILE ON A TIMELY BASIS ALL U.S. FEDERAL,
STATE AND LOCAL INCOME TAX RETURNS, FRANCHISE TAX RETURNS AND OTHER MATERIAL
INFORMATION RETURNS, REPORTS AND ANY OTHER INFORMATION STATEMENTS OR SCHEDULES
REQUIRED TO BE FILED BY OR IN RESPECT OF IT AND PAY OR CAUSE TO BE PAID ALL
TAXES DUE PURSUANT TO SUCH RETURNS, REPORTS AND OTHER INFORMATION STATEMENTS OR
SCHEDULES OR PURSUANT TO ANY ASSESSMENT RECEIVED BY IT.


 


SECTION 6.03                                MAINTENANCE OF PROPERTIES.  EACH
BORROWER WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, MAINTAIN, PRESERVE,
PROTECT AND KEEP ITS AND THEIR RESPECTIVE PROPERTIES IN GOOD REPAIR, WORKING
ORDER AND CONDITION (ORDINARY WEAR AND TEAR EXCEPTED), AND MAKE NECESSARY
REPAIRS, RENEWALS AND REPLACEMENTS SO THAT THE BUSINESS CARRIED ON BY THE
BORROWERS AND THEIR SUBSIDIARIES MAY BE PROPERLY CONDUCTED AT ALL TIMES, UNLESS
A BORROWER OR ITS SUBSIDIARY DETERMINES IN GOOD FAITH THAT THE CONTINUED
MAINTENANCE OF SUCH PROPERTY IS NO LONGER ECONOMICALLY DESIRABLE.

 


SECTION 6.04                                INSURANCE.  THE BORROWERS SHALL, AND
SHALL CAUSE EACH OF THEIR SUBSIDIARIES TO MAINTAIN:

 


(A)                                  INSURANCE ON ITS PROPERTY WITH FINANCIALLY
SOUND AND REPUTABLE INSURANCE COMPANIES AGAINST LOSS AND DAMAGE IN AT LEAST THE
AMOUNTS (AND WITH ONLY THOSE DEDUCTIBLES) CUSTOMARILY MAINTAINED, AND AGAINST
SUCH RISKS AS ARE TYPICALLY INSURED AGAINST IN THE SAME GENERAL AREA, BY PERSONS
OF COMPARABLE SIZE ENGAGED IN THE SAME OR SIMILAR BUSINESS AS THE BORROWERS AND
THEIR SUBSIDIARIES; AND


 


(B)                                 ALL WORKER’S COMPENSATION, EMPLOYER’S
LIABILITY INSURANCE OR SIMILAR INSURANCE AS MAY BE REQUIRED UNDER THE LAWS OF
ANY STATE OR JURISDICTION IN WHICH IT MAY BE ENGAGED IN BUSINESS.


 

Without limiting the foregoing, all insurance policies required pursuant to this
Section shall (i) name the Lender as mortgagee (in the case of property
insurance) or additional insured (in the case of liability insurance), as
applicable, and provide that no cancellation or modification of the policies
shall be made without thirty (30) days’ prior written notice to the Lender and
(ii) be in addition to any requirements to maintain specific types of insurance
contained in the other Loan Documents.

 


SECTION 6.05                                BOOKS AND RECORDS.  EACH BORROWER
SHALL, AND SHALL CAUSE EACH OF THEIR SUBSIDIARIES TO, KEEP BOOKS AND RECORDS IN
ACCORDANCE WITH GAAP, AS APPLICABLE, WHICH ACCURATELY REFLECT ALL OF ITS
BUSINESS AFFAIRS AND TRANSACTIONS AND PERMIT THE LENDER OR ANY OF ITS RESPECTIVE
REPRESENTATIVES, AT REASONABLE TIMES AND INTERVALS UPON REASONABLE NOTICE TO
SUCH BORROWER, TO VISIT EACH OBLIGOR’S OFFICES, TO DISCUSS SUCH OBLIGOR’S
FINANCIAL MATTERS WITH ITS OFFICERS AND EMPLOYEES, AND ITS INDEPENDENT PUBLIC
ACCOUNTANTS (IF PRIOR TO THE OCCURRENCE OF AN EVENT OF DEFAULT, IN THE PRESENCE
OF A RESPONSIBLE OFFICER OF THE BORROWERS) AND TO EXAMINE (AND PHOTOCOPY
EXTRACTS FROM) ANY OF ITS BOOKS AND RECORDS.  THE BORROWERS SHALL PAY ANY FEES
OF SUCH INDEPENDENT PUBLIC ACCOUNTANT INCURRED IN CONNECTION WITH THE LENDER’S
EXERCISE OF ITS RIGHTS PURSUANT TO THIS SECTION.

 


SECTION 6.06                                ENVIRONMENTAL LAW COVENANT.  THE
BORROWERS SHALL, AND SHALL CAUSE EACH OF THEIR SUBSIDIARIES TO,

 

47

--------------------------------------------------------------------------------


 


(A)                                  USE AND OPERATE ALL OF ITS AND THEIR
FACILITIES AND PROPERTIES IN MATERIAL COMPLIANCE WITH ALL APPLICABLE
ENVIRONMENTAL LAWS, KEEP ALL NECESSARY MATERIAL PERMITS, APPROVALS,
CERTIFICATES, LICENSES AND OTHER AUTHORIZATIONS RELATING TO ENVIRONMENTAL
MATTERS IN EFFECT AND REMAIN IN MATERIAL COMPLIANCE THEREWITH, AND HANDLE ALL
MATERIALS OF ENVIRONMENTAL CONCERN IN MATERIAL COMPLIANCE WITH ALL APPLICABLE
ENVIRONMENTAL LAWS; AND


 


(B)                                 PROMPTLY NOTIFY THE LENDER AND PROVIDE
COPIES UPON RECEIPT OF ALL WRITTEN MATERIAL CLAIMS, COMPLAINTS, NOTICES OR
INQUIRIES RELATING TO THE CONDITION OF ITS FACILITIES AND PROPERTIES IN RESPECT
OF, OR AS TO COMPLIANCE WITH, ENVIRONMENTAL LAWS, AND SHALL TAKE ALL STEPS
REASONABLY NECESSARY TO RESOLVE ANY MATERIAL NON-COMPLIANCE WITH ENVIRONMENTAL
LAWS AND KEEP ITS PROPERTY FREE OF ANY LIEN IMPOSED BY ANY ENVIRONMENTAL LAW.


 


SECTION 6.07                                FUTURE GUARANTORS, SECURITY, ETC.


 


(A)                                  THE BORROWERS SHALL, AND SHALL CAUSE EACH
SUBSIDIARY TO, EXECUTE ANY DOCUMENTS, UCC-1 FILING STATEMENTS, AGREEMENTS AND
INSTRUMENTS, AND TAKE ALL FURTHER ACTION THAT MAY BE REQUIRED UNDER APPLICABLE
LAW, OR THAT THE LENDER MAY REASONABLY REQUEST, IN ORDER TO EFFECTUATE THE
TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS AND IN ORDER TO GRANT, PRESERVE,
PROTECT AND PERFECT THE VALIDITY AND FIRST PRIORITY OF THE LIENS CREATED OR
INTENDED TO BE CREATED BY THE LOAN DOCUMENTS.


 


(B)                                 THE BORROWERS SHALL CAUSE ANY SUBSEQUENTLY
ACQUIRED OR ORGANIZED SUBSIDIARY TO EXECUTE A SUBSIDIARY GUARANTEE (OR A
SUPPLEMENT THERETO) AND EACH APPLICABLE LOAN DOCUMENT IN FAVOR OF THE LENDER. 
IN ADDITION, FROM TIME TO TIME, THE BORROWERS WILL, AT THEIR COST AND EXPENSE,
PROMPTLY SECURE THE OBLIGATIONS BY PLEDGING OR CREATING, OR CAUSING TO BE
PLEDGED OR CREATED, PERFECTED LIENS WITH RESPECT TO SUCH OF ITS ASSETS AND
PROPERTIES AS THE LENDER SHALL DESIGNATE, IT BEING AGREED THAT IT IS THE INTENT
OF THE PARTIES THAT THE OBLIGATIONS SHALL BE SECURED BY, AMONG OTHER THINGS,
SUBSTANTIALLY ALL THE ASSETS OF THE BORROWERS AND THEIR SUBSIDIARIES (INCLUDING
REAL AND PERSONAL PROPERTY ACQUIRED SUBSEQUENT TO THE CLOSING DATE).


 


(C)                                  SUCH LIENS WILL BE CREATED UNDER THE LOAN
DOCUMENTS IN FORM AND SUBSTANCE SATISFACTORY TO THE LENDER, AND THE BORROWERS
SHALL DELIVER OR CAUSE TO BE DELIVERED TO THE LENDER ALL SUCH INSTRUMENTS AND
DOCUMENTS (INCLUDING LEGAL OPINIONS, TITLE INSURANCE POLICIES AND LIEN SEARCHES)
AS THE LENDER SHALL REASONABLY REQUEST TO EVIDENCE COMPLIANCE WITH THIS SECTION.


 


SECTION 6.08                                REQUIRED FILINGS.  EACH BORROWER
SHALL PROMPTLY PROVIDE THE LENDER NOTICE OF AVAILABILITY (WHETHER BY ELECTRONIC
MAIL OR TELECOPY) OF ALL DOCUMENTS WHICH SUCH BORROWER OR ANY AFFILIATE OF SUCH
BORROWER IS REQUIRED TO FILE WITH THE SEC IN ACCORDANCE WITH THE 1934 ACT OR ANY
RULES THEREUNDER NO LATER THAN THREE (3) DAYS AFTER THE FILING OF SUCH
DOCUMENTS.

 


SECTION 6.09                                BANK ACCOUNTS.


 


(A)                                  THE BORROWERS SHALL HAVE ESTABLISHED AND
SHALL MAINTAIN THE FEEDER ACCOUNTS, THE CONCENTRATION ACCOUNT, THE OPERATING
ACCOUNTS AND THE INTEREST RESERVE ACCOUNT.  THE BORROWERS SHALL NOT CHANGE ANY
BANK ACCOUNT, OR OPEN ANY NEW BANK ACCOUNT, WITHOUT THE PRIOR WRITTEN CONSENT OF
THE LENDER.

 

48

--------------------------------------------------------------------------------


 


(B)                                 THE BORROWERS HEREBY GRANT THE LENDER A LIEN
ON AND SECURITY INTEREST IN THE BANK ACCOUNTS AND ALL SUMS AT ANY TIME AND FROM
TIME TO TIME ON DEPOSIT THEREIN, AS FIRST PRIORITY COLLATERAL SECURITY FOR THE
PROMPT PAYMENT IN FULL WHEN DUE, WHETHER AT STATED MATURITY, BY ACCELERATION OR
OTHERWISE OF ALL THE OBLIGATIONS (INCLUDING EXECUTION OF ACCOUNT CONTROL
AGREEMENTS AS REQUESTED BY THE LENDER).  EACH BORROWER AGREES THAT AT ANY TIME
AND FROM TIME TO TIME AT ITS EXPENSE, IT WILL PROMPTLY EXECUTE AND DELIVER TO
THE LENDER ANY FURTHER INSTRUMENTS AND DOCUMENTS, AND TAKE ANY FURTHER ACTIONS,
THAT THE LENDER MAY REASONABLY REQUEST, WITHIN FIVE (5) DAYS OF SUCH REQUEST, IN
ORDER TO PERFECT AND PROTECT ANY FIRST PRIORITY SECURITY INTEREST GRANTED OR
PURPORTED TO BE GRANTED HEREBY OR ENABLE THE LENDER TO EXERCISE AND ENFORCE ITS
RIGHTS AND REMEDIES HEREUNDER WITH RESPECT TO ANY BANK ACCOUNT.


 


(C)                                  EACH BORROWER SHALL DEPOSIT ALL PROCEEDS
FROM ITS COLLECTIONS (INCLUDING THE UNITS, THE UNIT LEASES AND THE UNIT LEASE
RECEIVABLES) IN EVERY FORM, INCLUDING, WITHOUT LIMITATION, CASH, CHECKS AND
OTHER FORMS OF RECEIPTS ON THE FIRST SEVEN (7) BUSINESS DAYS OF EACH CALENDAR
MONTH AND ON A WEEKLY BASIS THEREAFTER INTO A FEEDER ACCOUNT (AND SUCH BORROWER
SHALL SATISFY THE REQUIREMENTS OF THIS SENTENCE BY COMPLYING HEREWITH IN ALL
MATERIAL RESPECTS).  PURSUANT TO AN ACCOUNT CONTROL AGREEMENT, ALL SUCH FUNDS
DEPOSITED INTO A FEEDER ACCOUNT SHALL ONLY BE SENT BY WIRE TRANSFER OR BANK
INTERNAL TRANSFER TO THE CONCENTRATION ACCOUNT.


 


(D)                                 EACH BORROWER SHALL PAY EXPENSES SOLELY FROM
THE OPERATING ACCOUNT.  PRIOR TO THE OCCURRENCE AND CONTINUANCE OF AN EVENT OF
DEFAULT, THE BORROWERS MAY WITHDRAW FUNDS FROM THE OPERATING ACCOUNT WITHOUT THE
PRIOR CONSENT OF THE LENDER.  AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT, THE LENDER MAY, BY NOTICE TO THE APPLICABLE ACCOUNT BANK,
CONDITION WITHDRAWALS FROM THE OPERATING ACCOUNT ON THE CONSENT OF THE LENDER OR
OTHERWISE CONTROL WITHDRAWALS FROM THE OPERATING ACCOUNT.


 


(E)                                  THE BORROWERS SHALL MAINTAIN A CASH RESERVE
IN THE INTEREST RESERVE ACCOUNT IN AN AMOUNT EQUAL TO $840,000, REPRESENTING THE
SUM OF INTEREST PAYMENTS FOR TWO (2) SUCCESSIVE MONTHLY PERIODS BASED ON AN
INTEREST RATE OF 7% AND AN OUTSTANDING PRINCIPAL AMOUNT EQUAL TO $72,000,000
(THE “INTEREST RESERVE AMOUNT”). THE BORROWERS SHALL BE PERMITTED TO INVEST THE
INTEREST RESERVE AMOUNT IN CERTAIN PERMITTED INVESTMENTS UPON TERMS ACCEPTABLE
TO BOTH THE BORROWERS AND THE LENDER; PROVIDED, THAT ANY SUCH ACCOUNT CONTAINING
SUCH INVESTMENTS SHALL BE SUBJECT TO AN ACCOUNT CONTROL AGREEMENT.  FOLLOWING
TWO CONSECUTIVE CALENDAR QUARTERS OF COMPLIANCE WITH THE TESTS SET FORTH IN THE
DEFINITION OF “ACCELERATED AMORTIZATION EVENT”, AN AMOUNT EQUAL TO 50% OF THE
INTEREST RESERVE AMOUNT SHALL BE RELEASED TO THE OPERATING ACCOUNT FROM THE
RESERVE ACCOUNT.  UPON THE OCCURRENCE OF A DEFAULT, ANY AMOUNTS SO RELEASED TO
THE OPERATING ACCOUNT SHALL BE REDEPOSITED TO THE INTEREST RESERVE ACCOUNT IN
ACCORDANCE WITH THIS SECTION WITHIN ONE (1) BUSINESS DAY.


 


(F)                                    FOR THE PURPOSES OF CALCULATING THE
AMOUNT OF THE LOANS AVAILABLE TO EACH BORROWER, SUCH PAYMENTS WILL BE APPLIED
(CONDITIONAL UPON FINAL COLLECTION) PURSUANT TO SECTION 6.10 OF THIS AGREEMENT. 
FOR PURPOSES OF CALCULATING INTEREST ON THE OBLIGATIONS, SUCH PAYMENTS OR OTHER
FUNDS RECEIVED WILL BE APPLIED (CONDITIONAL UPON FINAL COLLECTION) TO THE
OBLIGATIONS ON THE DATE OF RECEIPT OF IMMEDIATELY AVAILABLE FUNDS BY THE LENDER
IN THE CONCENTRATION ACCOUNT, PROVIDED SUCH PAYMENTS OR SUCH OTHER FUNDS AND
NOTICE THEREOF ARE RECEIVED IN ACCORDANCE WITH THE LENDER’S USUAL AND CUSTOMARY
PRACTICES AS IN EFFECT FROM TIME TO TIME AND WITHIN SUFFICIENT TIME TO CREDIT
SUCH BORROWER’S LOAN ACCOUNT ON SUCH DAY, AND IF NOT, THEN ON THE NEXT
SUCCEEDING BUSINESS DAY.

 

49

--------------------------------------------------------------------------------


 


SECTION 6.10                                WITHDRAWAL OF FUNDS FROM THE
CONCENTRATION ACCOUNT.


 


(A)                                  IN THE ABSENCE OF THE OCCURRENCE AND
CONTINUANCE OF A SPECIFIED EVENT AND A MANDATORY PREPAYMENT EVENT UNDER
SECTION 2.07(A) THROUGH (F) OF THIS AGREEMENT, AMOUNTS IN THE OPERATING ACCOUNT
MAY BE WITHDRAWN AND DISTRIBUTED AS AND WHEN REQUIRED IN ACCORDANCE WITH
SECTION 6.10(B) OF THIS AGREEMENT; PROVIDED, THAT UPON THE OCCURRENCE AND
CONTINUANCE OF AN ACCELERATED AMORTIZATION EVENT, ALL AMOUNTS IN THE
CONCENTRATION ACCOUNT (INCLUDING INTEREST AND OTHER PROCEEDS OF THE CASH AND
OTHER PROPERTY IN THE CONCENTRATION ACCOUNT) SHALL BE PAID OR RELEASED IN
ACCORDANCE WITH SUBSECTION (C) OF THIS SECTION; PROVIDED, FURTHER THAT UPON THE
FAILURE TO DELIVER A BORROWING BASE REPORT, ALL AMOUNTS IN THE CONCENTRATION
ACCOUNT (INCLUDING INTEREST AND OTHER PROCEEDS OF THE CASH AND OTHER PROPERTY IN
THE CONCENTRATION ACCOUNT) SHALL BE PAID OR RELEASED IN ACCORDANCE WITH
SUBSECTION (D) OF THIS SECTION; PROVIDED, FURTHER THAT UPON THE OCCURRENCE OF
ANY OF THE MANDATORY PREPAYMENT EVENTS UNDER SECTION 2.07(A) THROUGH (F) OF THIS
AGREEMENT, ALL AMOUNTS IN THE CONCENTRATION ACCOUNT (INCLUDING INTEREST AND
OTHER PROCEEDS OF THE CASH AND OTHER PROPERTY IN THE CONCENTRATION ACCOUNT)
SHALL BE PAID OR RELEASED IN ACCORDANCE WITH SUBSECTION (E) OF THIS SECTION;
PROVIDED FURTHER, THAT UPON THE OCCURRENCE AND CONTINUANCE OF A SPECIFIED EVENT,
ALL AMOUNTS IN EACH BANK ACCOUNT (INCLUDING INTEREST AND OTHER PROCEEDS OF THE
CASH AND OTHER PROPERTY IN SUCH BANK ACCOUNT) SHALL BE PAID OR RELEASED, OTHER
THAN AS DIRECTED BY THE LENDER, IN ACCORDANCE WITH SECTION 6.2 OF EACH BORROWER
PLEDGE AND SECURITY AGREEMENT. THE FAILURE OF THE BORROWERS TO MAKE A PAYMENT TO
THE LENDER IN AN AMOUNT REQUIRED BY THIS SECTION SHALL CONSTITUTE AN EVENT OF
DEFAULT SUBJECT TO THE TERMS OF ARTICLE VIII (E) OF THIS AGREEMENT.


 


(B)                                 (I) IN THE ABSENCE OF THE OCCURRENCE AND
CONTINUANCE OF A SPECIFIED EVENT, THE TERMINATION DATE OR THE OCCURRENCE OF ANY
MANDATORY PREPAYMENT EVENT PURSUANT TO SECTION 2.07(A) THROUGH (F) OF THIS
AGREEMENT, ON ANY PAYMENT DATE, ANY AMOUNTS IN THE CONCENTRATION ACCOUNT SHALL
BE APPLIED FROM THE BANK ACCOUNT (UPON INSTRUCTIONS OF THE LENDER) IN THE
FOLLOWING ORDER:


 

(A)                              FIRST, TO THE LENDER FOR PAYMENT OF ALL FEES
AND EXPENSES DUE AND PAYABLE PURSUANT TO THE FEE LETTER AND SECTIONS 3.04, 3.05,
11.03 AND OTHER APPLICABLE PROVISIONS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS;

 

(B)                                SECOND, TO THE LENDER FOR PAYMENT OF ALL
INTEREST DUE AND PAYABLE PURSUANT TO SECTION 2.06(B) OF THIS AGREEMENT;

 

(C)                                THIRD, TO THE PAYMENT OF OUTSTANDING LOANS,
IF REQUESTED BY THE BORROWERS; AND

 

(D)                               FOURTH, THE BALANCE TO THE OPERATING ACCOUNT.

 

(II)                                  IN THE ABSENCE OF THE OCCURRENCE AND
CONTINUANCE OF A SPECIFIED EVENT, THE TERMINATION DATE OR THE OCCURRENCE OF ANY
MANDATORY PREPAYMENT EVENT PURSUANT TO OF SECTION 2.07(A) THROUGH (F) OF THIS
AGREEMENT, ON ANY DRAW DATE, ANY AMOUNTS IN THE CONCENTRATION ACCOUNT SHALL BE
APPLIED BY THE ACCOUNT BANK (UPON INSTRUCTIONS BY THE LENDER) IN ANY ORDER
DESIGNATED BY THE BORROWER AS FOLLOWS:

 

(A)                              FOR TRANSFER TO ANY OPERATING ACCOUNT;

 

(B)                                FOR PAYMENT TO THE LENDER OF ANY OF THE
OBLIGATIONS.

 

50

--------------------------------------------------------------------------------


 


(C)                                  UPON THE OCCURRENCE AND CONTINUANCE OF AN
ACCELERATED AMORTIZATION EVENT, BUT IN THE ABSENCE OF THE OCCURRENCE AND
CONTINUANCE OF A SPECIFIED EVENT, ON ANY PAYMENT DATE ANY AMOUNTS IN THE
CONCENTRATION ACCOUNT SHALL BE APPLIED FROM THE BANK ACCOUNT (UPON INSTRUCTIONS
OF THE LENDER) IN THE FOLLOWING ORDER:


 

(I)                                     FIRST, TO THE APPLICABLE PAYEE UNDER
EACH MASTER LEASE FOR PAYMENT OF ALL SCHEDULED PAYMENTS FOR RENT, UTILITIES AND
OTHER CHARGES;

 

(II)                                  SECOND, TO THE LENDER, FOR PAYMENT OF ALL
INTEREST, FEES AND EXPENSES DUE AND PAYABLE PURSUANT TO THE FEE LETTER AND
SECTIONS 2.06(B), 3.04, 3.05, 11.03 OF THIS AGREEMENT AND OTHER APPLICABLE
PROVISIONS OF THE AGREEMENT AND THE OTHER LOAN DOCUMENTS;

 

(III)                               THIRD, TO THE OPERATING ACCOUNT FOR PAYMENT
OF ALL OPERATING EXPENSES PROJECTED TO BE PAYABLE BY THE BORROWERS DURING THE
PERIOD FROM SUCH PAYMENT DATE TO THE NEXT SUCCEEDING PAYMENT DATE;

 

(IV)                              FOURTH, TO THE MANAGER FOR PAYMENT OF ALL
APPLICABLE FEES UNDER THE MANAGEMENT AGREEMENT, IN AN AMOUNT NOT TO EXCEED FIVE
PERCENT (5%) OF THE COMBINED REVENUES;

 

(V)                                 FIFTH, TO THE OPERATING ACCOUNT FOR PAYMENT
OF ALL CAPITAL EXPENDITURES (OTHER THAN CAPITAL EXPENDITURES WHICH CONSTITUTE
OPERATING EXPENSES) PROJECTED TO BE PAYABLE BY THE BORROWERS DURING THE PERIOD
FROM SUCH PAYMENT DATE TO THE NEXT SUCCEEDING PAYMENT DATE AND APPROVED BY THE
LENDER, PURSUANT TO A BUDGETARY PLAN APPROVED BY THE LENDER; AND

 

(VI)                              SIXTH, TO THE LENDER FOR PAYMENT OF ALL
OUTSTANDING OBLIGATIONS IN AN AMOUNT EQUAL TO THE GREATER OF (X) THE BALANCE
REMAINING IN THE ARC CONCENTRATION ACCOUNT FOLLOWING APPLICATION OF THE AMOUNTS
PAID PURSUANT TO THIS SECTION 6.10(C)(I) THROUGH (V) OR (Y) AN AMOUNT EQUAL TO
THE AGGREGATE LOANS OUTSTANDING AS OF THE DATE OF THE ACCELERATED AMORTIZATION
EVENT, DIVIDED BY 72.

 


(D)                                 UPON ANY BORROWER’S FAILURE TO DELIVER A
BORROWING BASE REPORT, ANY AMOUNTS IN THE CONCENTRATION ACCOUNT SHALL BE APPLIED
BY THE LENDER IN THE FOLLOWING ORDER:


 

(I)                                     IN THE CASE OF A FAILURE TO DELIVER A
WEEKLY BORROWING BASE REPORT AND SUCH FAILURE TO DELIVER SHALL CONTINUE FOR A
PERIOD OF AT LEAST TWO (2) BUSINESS DAYS, (A) FIRST, TO THE LENDER FOR PAYMENT
OF ALL OUTSTANDING OBLIGATIONS ON THE NEXT SUCCEEDING BUSINESS DAY; AND (B)
SECOND, THE BALANCE, IF ANY, TO THE OPERATING ACCOUNT; AND

 

(II)                                  IN THE CASE OF A FAILURE TO DELIVER A
MONTHLY BORROWING BASE REPORT, (A) FIRST, TO THE LENDER FOR PAYMENT OF ALL DUE
AND PAYABLE INTEREST ON SUCH BUSINESS DAY, (B) SECOND, TO THE LENDER FOR PAYMENT
OF ALL OUTSTANDING OBLIGATIONS ON THE NEXT SUCCEEDING BUSINESS DAY, AND (C)
THIRD, THE BALANCE, IF ANY, TO THE OPERATING ACCOUNT; PROVIDED THAT, TO THE
EXTENT SUFFICIENT FUNDS ARE ON DEPOSIT FOLLOWING APPLICATION OF THE AMOUNTS IN
THE CONCENTRATION ACCOUNT ON A PAYMENT DATE PURSUANT TO SUBSECTION (B)(I) OF
THIS SECTION AN AMOUNT EQUAL TO THE ANTICIPATED AMOUNT OF INTEREST DUE AND
PAYABLE ON THE FOLLOWING PAYMENT DATE SHALL BE RESERVED; PROVIDED FURTHER, THAT
ANY AMOUNTS RESERVED PURSUANT TO THE FIRST PROVISO SHALL BE APPLIED ON ACCOUNT
OF INTEREST FOR SUCH NEXT

 

51

--------------------------------------------------------------------------------


 

FOLLOWING PAYMENT DATE TO THE EXTENT THE AMOUNTS DEPOSITED IN THE CONCENTRATION
ACCOUNT (PRIOR TO THE APPLICATION OF THE AMOUNTS HELD IN RESERVE PURSUANT TO THE
FIRST PROVISO HERETO) ARE SUFFICIENT TO PAY INTEREST DUE AND PAYABLE ON SUCH
SUCCEEDING PAYMENT DATE.

 


(E)                                  UPON THE OCCURRENCE OF ANY OF THE MANDATORY
PREPAYMENT EVENTS UNDER SECTION 2.07(A) THROUGH (D) OF THIS AGREEMENT, ANY
AMOUNTS IN THE CONCENTRATION ACCOUNT SHALL BE APPLIED BY THE LENDER, ON THE NEXT
SUCCEEDING BUSINESS DAY FOLLOWING THE DATE SUCH MANDATORY PREPAYMENT EVENT HAS
OCCURRED, FOR PAYMENT TO THE LENDER IN THE MANNER SET FORTH IN SECTION 2.07 OF
THIS AGREEMENT; PROVIDED, THAT, PRIOR TO THE OCCURRENCE AND CONTINUANCE OF A
SPECIFIED EVENT, AN ACCELERATED AMORTIZATION EVENT OR ANY FAILURE TO DELIVER A
BORROWING BASE REPORT, IN RESPECT OF MANDATORY PREPAYMENTS CONSTITUTING
PERMITTED NET DISPOSITION PROCEEDS PURSUANT TO SECTION 2.07(D) OF THIS
AGREEMENT, ANY AMOUNTS IN EXCESS OF 65% OF SUCH PERMITTED NET DISPOSITION
PROCEEDS SHALL BE APPLIED FOR PAYMENT TO EACH BORROWER AS DIRECTED BY HOUSING
LLC.


 


SECTION 6.11                                NOTICES.  THE BORROWERS SHALL
PROMPTLY GIVE NOTICE TO THE LENDER OF:

 


(A)                                  THE OCCURRENCE OF ANY DEFAULT OR EVENT OF
DEFAULT;


 


(B)                                 AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN
THREE DAYS AFTER ANY BORROWER OR ANY OTHER OBLIGOR OBTAINS KNOWLEDGE OF (I) THE
OCCURRENCE OF ANY MATERIAL ADVERSE DEVELOPMENT WITH RESPECT TO ANY LITIGATION,
ACTION, PROCEEDING OR LABOR CONTROVERSY OR (II) THE COMMENCEMENT OF ANY
LITIGATION, ACTION, PROCEEDING OR LABOR CONTROVERSY OF THE TYPE AND MATERIALITY
DESCRIBED IN SECTION 5.06 OF THIS AGREEMENT, NOTICE THEREOF AND, TO THE EXTENT
THE LENDER REASONABLY REQUESTS, COPIES OF ALL DOCUMENTATION RELATING THERETO;


 


(C)                                  PROMPTLY AFTER THE SENDING OR FILING
THEREOF, NOTICE OF ALL REPORTS, NOTICES, PROSPECTUSES AND REGISTRATION
STATEMENTS WHICH ANY OBLIGOR FILES WITH THE SEC OR ANY NATIONAL SECURITIES
EXCHANGE;


 


(D)                                 THE FOLLOWING EVENTS, AS SOON AS POSSIBLE
AND IN ANY EVENT WITHIN 30 DAYS AFTER ANY BORROWER KNOWS THEREOF:  (I) THE
OCCURRENCE OF ANY REPORTABLE EVENT WITH RESPECT TO ANY PLAN, A FAILURE TO MAKE
ANY REQUIRED CONTRIBUTION TO A PLAN, THE CREATION OF ANY LIEN IN FAVOR OF THE
PBGC OR A PLAN OR ANY WITHDRAWAL FROM, OR THE TERMINATION, REORGANIZATION OR
INSOLVENCY OF, ANY MULTIEMPLOYER PLAN OR (II) THE INSTITUTION OF PROCEEDINGS OR
THE TAKING OF ANY OTHER ACTION BY THE PBGC OR THE BORROWERS OR ANY ERISA
AFFILIATE OR ANY MULTIEMPLOYER PLAN WITH RESPECT TO THE WITHDRAWAL FROM, OR THE
TERMINATING, REORGANIZATION OR INSOLVENCY OF, ANY PLAN;


 


(E)                                  THE ADDITION OF ANY ARC COMMUNITIES BEYOND
THOSE SET FORTH ON SCHEDULE 5 OF THIS AGREEMENT; AND


 


(F)                                    ANY MATERIAL ADVERSE CHANGE IN THE
BUSINESS, OPERATIONS, PROPERTY, CONDITION (FINANCIAL OR OTHERWISE) OR PROSPECTS
OF THE BORROWERS AND THEIR SUBSIDIARIES TAKEN AS A WHOLE.


 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action each Borrower proposes to take with respect thereto.

 

52

--------------------------------------------------------------------------------


 


ARTICLE VII

NEGATIVE COVENANTS.


 

The Borrowers covenant and agree with the Lender that until the Termination Date
has occurred, the Borrowers shall, and shall cause their Subsidiaries to,
perform or cause to be performed the obligations set forth below.

 


SECTION 7.01                                BUSINESS ACTIVITIES.  THE BORROWERS
SHALL NOT, AND SHALL NOT PERMIT ANY OF THEIR SUBSIDIARIES TO, ENGAGE IN ANY
BUSINESS ACTIVITY EXCEPT THOSE BUSINESS ACTIVITIES ENGAGED IN ON THE CLOSING
DATE OF THIS AGREEMENT AND ACTIVITIES REASONABLY INCIDENTAL THERETO.

 


SECTION 7.02                                INDEBTEDNESS.  THE BORROWERS SHALL
NOT, AND SHALL NOT PERMIT ANY OF THEIR SUBSIDIARIES TO, CREATE, INCUR, ASSUME OR
PERMIT TO EXIST ANY INDEBTEDNESS, OTHER THAN PERMITTED INDEBTEDNESS.

 


SECTION 7.03                                LIMITATION ON LIENS.  THE BORROWERS
SHALL NOT, AND SHALL NOT PERMIT ANY OF THEIR SUBSIDIARIES TO, CREATE, INCUR,
ASSUME OR PERMIT TO EXIST ANY LIEN, OTHER THAN PERMITTED LIENS.

 


SECTION 7.04                                LIMITATION ON DISTRIBUTIONS.  THE
BORROWERS SHALL NOT MAKE ANY PAYMENT ON ACCOUNT OF, OR SET APART ASSETS FOR, A
SINKING OR OTHER ANALOGOUS FUND FOR THE PURCHASE, REDEMPTION, DEFEASANCE,
RETIREMENT OR OTHER ACQUISITION OF ANY EQUITY INTEREST OF THE BORROWERS, WHETHER
NOW OR HEREAFTER OUTSTANDING, OR MAKE ANY OTHER DISTRIBUTION IN RESPECT OF ANY
OF THE FOREGOING OR TO ANY SHAREHOLDER OR EQUITY OWNER OF THE BORROWERS, EITHER
DIRECTLY OR INDIRECTLY, WHETHER IN CASH OR PROPERTY OR IN OBLIGATIONS OF THE
BORROWERS OR ANY OF EACH OF THE BORROWER’S CONSOLIDATED SUBSIDIARIES AT ANY TIME
FOLLOWING THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT;
PROVIDED THAT AT ANY TIME FOLLOWING THE OCCURRENCE AND CONTINUATION OF AN EVENT
OF DEFAULT, THE BORROWERS MAY MAKE DISTRIBUTIONS IN CASH OR OTHER PROPERTY BUT
ONLY TO THE EXTENT OF ARC’S DISTRIBUTABLE SHARE OF EACH OF THE BORROWER’S NET
TAXABLE INCOME AND GAIN (AS DETERMINED FOR FEDERAL INCOME TAX PURPOSES) WITH
RESPECT TO SUCH TAXABLE YEAR, AND ONLY TO THE EXTENT REASONABLY NECESSARY FOR
ARC TO SATISFY ITS ARC DISTRIBUTION REQUIREMENT WITH RESPECT TO SUCH TAXABLE
YEAR.

 


SECTION 7.05                                INVESTMENTS.  THE BORROWERS SHALL
NOT, AND SHALL NOT PERMIT ANY OF THEIR SUBSIDIARIES TO, PURCHASE, MAKE, INCUR,
ASSUME OR PERMIT TO EXIST ANY INVESTMENT IN ANY OTHER PERSON OTHER THAN
PERMITTED INVESTMENTS.

 


SECTION 7.06                                ISSUANCE OF CAPITAL STOCK.  THE
BORROWERS SHALL NOT, AND SHALL NOT PERMIT ANY OF THEIR SUBSIDIARIES TO,
(I) ISSUE ANY CAPITAL STOCK (WHETHER FOR VALUE OR OTHERWISE) TO ANY PERSON OTHER
THAN (IN THE CASE OF SUBSIDIARIES) A BORROWER OR A PARENT GUARANTOR OR ANOTHER
WHOLLY OWNED SUBSIDIARY OR (II) BECOME LIABLE IN RESPECT OF ANY OBLIGATION
(CONTINGENT OR OTHERWISE) TO PURCHASE, REDEEM, RETIRE, ACQUIRE OR MAKE ANY OTHER
PAYMENT IN RESPECT OF ANY CAPITAL STOCK OF THE BORROWERS OR ANY SUBSIDIARY OR
ANY OPTION, WARRANT OR OTHER RIGHT TO ACQUIRE ANY SUCH CAPITAL STOCK.

 


SECTION 7.07                                PROHIBITION OF FUNDAMENTAL CHANGES.
 NO BORROWER SHALL ENTER INTO ANY TRANSACTION OF MERGER OR CONSOLIDATION OR
AMALGAMATION, OR LIQUIDATE, WIND UP OR DISSOLVE ITSELF (OR SUFFER ANY
LIQUIDATION, WINDING UP OR DISSOLUTION) OR SELL ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS OTHER THAN A PERMITTED CONSOLIDATION.

 

53

--------------------------------------------------------------------------------


 


SECTION 7.08                                PERMITTED DISPOSITIONS.  THE
BORROWERS SHALL NOT, AND SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, DISPOSE OF
ANY OF THE BORROWERS’ OR SUCH SUBSIDIARIES’ ASSETS (INCLUDING ACCOUNTS
RECEIVABLE AND CAPITAL STOCK OF SUBSIDIARIES) TO ANY PERSON IN ONE TRANSACTION
OR SERIES OF TRANSACTIONS UNLESS SUCH DISPOSITION IS A PERMITTED DISPOSITION.

 


SECTION 7.09                                TRANSACTIONS WITH AFFILIATES.  THE
BORROWERS SHALL NOT, AND SHALL NOT PERMIT ANY OF THEIR SUBSIDIARIES TO, ENTER
INTO OR CAUSE OR PERMIT TO EXIST ANY ARRANGEMENT, TRANSACTION OR CONTRACT
(INCLUDING FOR THE PURCHASE, LEASE OR EXCHANGE OF PROPERTY OR THE RENDERING OF
SERVICES) WITH ANY OF ITS OTHER AFFILIATES, UNLESS SUCH ARRANGEMENT, TRANSACTION
OR CONTRACT (I) IS ON FAIR AND REASONABLE TERMS NO LESS FAVORABLE TO THE
BORROWERS OR SUCH SUBSIDIARY THAN IT COULD OBTAIN IN AN ARM’S-LENGTH TRANSACTION
WITH A PERSON THAT IS NOT AN AFFILIATE OR (II) IS A PERMITTED AFFILIATE
TRANSACTION.

 


SECTION 7.10                                RESTRICTIVE AGREEMENTS, ETC.  THE
BORROWERS SHALL NOT, AND SHALL NOT PERMIT ANY OF THEIR SUBSIDIARIES TO, ENTER
INTO ANY AGREEMENT PROHIBITING

 


(A)                                  THE CREATION OR ASSUMPTION OF ANY LIEN UPON
ITS PROPERTIES, REVENUES OR ASSETS, WHETHER NOW OWNED OR HEREAFTER ACQUIRED;


 


(B)                                 THE ABILITY OF ANY OBLIGOR TO AMEND OR
OTHERWISE MODIFY ANY LOAN DOCUMENT; OR


 


(C)                                  THE ABILITY OF ANY SUBSIDIARY TO MAKE ANY
PAYMENTS, DIRECTLY OR INDIRECTLY, TO THE BORROWERS, INCLUDING BY WAY OF
DIVIDENDS, ADVANCES, REPAYMENTS OF LOANS, REIMBURSEMENTS OF MANAGEMENT AND OTHER
INTERCOMPANY CHARGES, EXPENSES AND ACCRUALS OR OTHER RETURNS ON INVESTMENTS;


 

provided, that the foregoing prohibitions shall not apply to restrictions
imposed by law or contained in any Loan Document.

 


SECTION 7.11                                SALE AND LEASEBACK.  THE BORROWERS
SHALL NOT, AND SHALL NOT PERMIT ANY OF THEIR SUBSIDIARIES TO, DIRECTLY OR
INDIRECTLY ENTER INTO ANY AGREEMENT OR ARRANGEMENT PROVIDING FOR THE SALE OR
TRANSFER BY IT OF ANY PROPERTY (NOW OWNED OR HEREAFTER ACQUIRED) TO A PERSON AND
THE SUBSEQUENT LEASE OR RENTAL OF SUCH PROPERTY OR OTHER SIMILAR PROPERTY FROM
SUCH PERSON.

 


SECTION 7.12                                MANAGER.  THE BORROWERS SHALL NOT
CAUSE THE UNITS OR THE UNIT LEASES TO BE MANAGED BY ANY MANAGER OTHER THAN A
MANAGER EXPRESSLY APPROVED IN WRITING BY THE LENDER.

 


SECTION 7.13                                ANTI-TERRORISM LAW; ANTI-MONEY
LAUNDERING.  THE BORROWERS SHALL NOT:

 


(A)                                  DIRECTLY OR INDIRECTLY, (I) KNOWINGLY
CONDUCT ANY BUSINESS OR ENGAGE IN MAKING OR RECEIVING ANY CONTRIBUTION OF FUNDS,
GOODS OR SERVICES TO OR FOR THE BENEFIT OF ANY PERSON DESCRIBED IN SECTION 5.15
OF THIS AGREEMENT, (II) KNOWINGLY DEAL IN, OR OTHERWISE ENGAGE IN ANY
TRANSACTION RELATING TO, ANY PROPERTY OR INTERESTS IN PROPERTY BLOCKED PURSUANT
TO THE EXECUTIVE ORDER OR ANY OTHER PRESCRIBED LAW, OR (III) KNOWINGLY ENGAGE IN
OR CONSPIRE TO ENGAGE IN ANY TRANSACTION THAT EVADES OR AVOIDS, OR HAS THE
PURPOSE OF EVADING OR AVOIDING, OR ATTEMPTS TO VIOLATE, ANY OF THE PROHIBITIONS
SET FORTH IN ANY PRESCRIBED LAW (AND THE BORROWERS SHALL DELIVER

 

54

--------------------------------------------------------------------------------


 


TO THE LENDER ANY CERTIFICATION OR OTHER EVIDENCE REQUESTED FROM TIME TO TIME BY
THE LENDER IN ITS REASONABLE DISCRETION, CONFIRMING THE BORROWERS’ COMPLIANCE
WITH THIS SECTION.


 


(B)                                 KNOWINGLY CAUSE OR PERMIT ANY OF THE FUNDS
OF THE BORROWERS THAT ARE USED TO REPAY THE LOANS TO BE DERIVED FROM ANY
UNLAWFUL ACTIVITY WITH THE RESULT THAT THE MAKING OF THE LOANS WOULD BE IN
VIOLATION OF PRESCRIBED LAW.


 


ARTICLE VIII

EVENTS OF DEFAULT.


 

Each of the following events or occurrences described in this Article shall
constitute an event of default (an “Event of Default”):

 


(A)                                  ANY BORROWER SHALL DEFAULT IN THE PAYMENT
OF ANY PRINCIPAL OR INTEREST ON ANY LOAN WHEN DUE (WHETHER SCHEDULED, AT STATED
MATURITY, UPON ACCELERATION OR UPON MANDATORY PREPAYMENT).


 


(B)                                 ANY BORROWER SHALL DEFAULT IN THE PAYMENT OF
ANY OTHER AMOUNT PAYABLE BY IT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT AFTER
NOTIFICATION BY THE LENDER OF SUCH DEFAULT, AND SUCH DEFAULT SHALL HAVE
CONTINUED UNREMEDIED FOR THREE (3) BUSINESS DAYS.


 


(C)                                  ANY REPRESENTATION, WARRANTY OR
CERTIFICATION MADE OR DEEMED MADE HEREIN OR IN ANY OTHER LOAN DOCUMENT BY ANY
BORROWER OR MASTER LESSOR, AS APPLICABLE, OR ANY CERTIFICATE FURNISHED TO THE
LENDER PURSUANT TO THE PROVISIONS OF THIS AGREEMENT SHALL PROVE TO HAVE BEEN
FALSE OR MISLEADING IN ANY MATERIAL RESPECT AS OF THE TIME MADE OR FURNISHED.


 


(D)                                 ANY BORROWER SHALL DEFAULT IN THE DUE
PERFORMANCE OR OBSERVANCE OF ANY OF ITS OBLIGATIONS UNDER SECTIONS 6.01(D),
6.02(A)(I), 6.02(D), 6.07(B) OR ARTICLE VII OF THIS AGREEMENT.


 


(E)                                  ANY BORROWER SHALL DEFAULT IN THE DUE
PERFORMANCE OR OBSERVANCE OF ANY OF ITS OBLIGATIONS UNDER (I) SECTIONS 6.09 AND
6.10 OF THIS AGREEMENT, AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD
OF ONE (1) BUSINESS DAY, (II) SECTION 6.01(E) OF THIS AGREEMENT, AND SUCH
DEFAULT SHALL CONTINUE FOR A PERIOD OF TWO (2) BUSINESS DAYS (AFTER NOTICE OF
SUCH DEFAULT BY THE LENDER) (III) SECTIONS 6.01(F), 6.01(G) AND 6.01(H) OF THIS
AGREEMENT, AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF FIVE (5)
BUSINESS DAYS AND (IV) SECTIONS 6.01(A), 6.01(B), AND 6.01(C) OF THIS AGREEMENT,
AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF TEN (10) BUSINESS
DAYS.


 


(F)                                    ANY “EVENT OF DEFAULT” OR ANY OTHER
DEFAULT WHICH PERMITS A DEMAND FOR, OR REQUIRES, THE EARLY REPAYMENT OF
OBLIGATIONS DUE BY THE BORROWERS OR ANY OF THEIR SUBSIDIARIES, ANY OTHER OBLIGOR
OR ANY SUBSIDIARY OF ARC LP (OTHER THAN ANY NON-MASTER LESSOR SUBSIDIARY)  AND
(Y) UNDER (I) ANY AGREEMENT (AFTER THE EXPIRATION OF ANY APPLICABLE GRACE PERIOD
UNDER ANY SUCH AGREEMENT) RELATING TO ANY INDEBTEDNESS (OTHER THAN INDEBTEDNESS
DESCRIBED IN THE PROVISOS TO CLAUSE (C) OF THE DEFINITION OF “INDEBTEDNESS”) OF
THE BORROWERS OR ANY OF THEIR SUBSIDIARIES, ANY OTHER OBLIGOR OR ANY SUBSIDIARY
OF ARC LP, AS APPLICABLE, TO WHICH THE LENDER OR ANY AFFILIATE THEREOF IS A
PARTY; OR (II) ANY AGREEMENT (AFTER THE EXPIRATION OF ANY APPLICABLE GRACE
PERIOD UNDER ANY SUCH AGREEMENT) RELATING TO ANY INDEBTEDNESS OF THE BORROWERS
OR ANY OF THEIR

 

55

--------------------------------------------------------------------------------


 


SUBSIDIARIES, ANY OTHER OBLIGOR OR ANY SUBSIDIARY OF ARC LP, FOR $15,000,000 OR
MORE IN THE AGGREGATE.


 


(G)                                 ANY JUDGMENT OR JUDGMENTS FOR THE PAYMENT OF
MONEY IN EXCESS OF $10,000,000 IN THE AGGREGATE SHALL BE RENDERED AGAINST ARC LP
OR ANY OF ITS AFFILIATES BY ONE OR MORE COURTS, ADMINISTRATIVE TRIBUNALS OR
OTHER BODIES HAVING JURISDICTION AND THE SAME SHALL NOT BE SATISFIED, DISCHARGED
(OR PROVISION SHALL NOT BE MADE FOR SUCH DISCHARGE) OR BONDED, OR A STAY OF
EXECUTION THEREOF SHALL NOT BE PROCURED, WITHIN THIRTY (30) DAYS FROM THE DATE
OF ENTRY THEREOF, AND ARC LP OR ANY SUCH AFFILIATE SHALL NOT, WITHIN SAID PERIOD
OF THIRTY (30) DAYS, OR SUCH LONGER PERIOD DURING WHICH EXECUTION OF THE SAME
SHALL HAVE BEEN STAYED OR BONDED, APPEAL THEREFROM AND CAUSE THE EXECUTION
THEREOF TO BE STAYED DURING SUCH APPEAL; PROVIDED, HOWEVER, THAT ANY SUCH
JUDGMENT OR JUDGMENTS SHALL NOT GIVE RISE TO AN EVENT OF DEFAULT UNDER THIS
SECTION IF AND SO LONG AS (A) THE AMOUNT OF SUCH JUDGMENT OR ORDER WHICH REMAINS
UNSATISFIED IS COVERED BY A VALID AND BINDING POLICY OF INSURANCE BETWEEN ARC LP
OR AFFILIATE IN RESPECT OF SUCH JUDGMENT OR JUDGMENTS AND THE INSURER COVERING
FULL PAYMENT OF SUCH UNSATISFIED AMOUNT AND (B) SUCH INSURER, WHICH SHALL BE
RATED AT LEAST “A” BY A.M. BEST COMPANY, HAS BEEN NOTIFIED, AND HAS NOT DISPUTED
THE CLAIM MADE FOR PAYMENT, OF THE AMOUNT OF SUCH JUDGMENT OR JUDGMENTS.


 


(H)                                 (I) ANY PERSON SHALL ENGAGE IN ANY
“PROHIBITED TRANSACTION” (AS DEFINED IN SECTION 406 OF ERISA OR SECTION 4975 OF
THE INTERNAL REVENUE CODE) INVOLVING ANY PLAN, (II) ANY “ACCUMULATED FUNDING
DEFICIENCY” (AS DEFINED IN SECTION 302 OF ERISA), WHETHER OR NOT WAIVED, SHALL
EXIST WITH RESPECT TO ANY PLAN, (III) A REPORTABLE EVENT SHALL OCCUR WITH
RESPECT TO, OR PROCEEDINGS SHALL COMMENCE TO HAVE A TRUSTEE APPOINTED, OR A
TRUSTEE SHALL BE APPOINTED, TO ADMINISTER OR TO TERMINATE, ANY SINGLE EMPLOYER
PLAN, WHICH REPORTABLE EVENT OR INSTITUTION OF PROCEEDINGS IS, IN THE REASONABLE
OPINION OF THE LENDER, LIKELY TO RESULT IN THE TERMINATION OF SUCH PLAN FOR
PURPOSES OF TITLE IV OF ERISA, AND, IN THE CASE OF A REPORTABLE EVENT, THE
CONTINUANCE OF SUCH REPORTABLE EVENT UNREMEDIED FOR TEN (10) DAYS AFTER NOTICE
OF SUCH REPORTABLE EVENT PURSUANT TO SECTION 4043(A), (C) OR (D) OF ERISA IS
GIVEN OR THE CONTINUANCE OF SUCH PROCEEDINGS FOR TEN (10) DAYS AFTER
COMMENCEMENT THEREOF, AS THE CASE MAY BE, (IV) ANY SINGLE EMPLOYER PLAN SHALL
TERMINATE FOR PURPOSES OF TITLE IV OF ERISA, OR (V) ANY WITHDRAWAL LIABILITY TO
A MULTIEMPLOYER PLAN SHALL BE INCURRED BY ANY BORROWER OR ANY OF ITS
SUBSIDIARIES; AND IN EACH CASE IN CLAUSES (I) THROUGH (V) ABOVE, SUCH EVENT OF
CONDITION, TOGETHER WITH ALL OTHER SUCH EVENTS OR CONDITIONS ARISING FROM A PLAN
OR PLANS, IF ANY, IS REASONABLY LIKELY TO SUBJECT SUCH BORROWER OR ANY OF ITS
SUBSIDIARIES TO ANY TAX, PENALTY OR OTHER LIABILITIES IN THE AGGREGATE MATERIAL
IN RELATION TO THE BUSINESS, OPERATIONS, PROPERTY OR FINANCIAL OR OTHER
CONDITION OF SUCH BORROWER OR ANY OF ITS SUBSIDIARIES.


 


(I)                                     ANY CHANGE IN CONTROL SHALL OCCUR.


 


(J)                                     ANY BORROWER SHALL ADMIT IN WRITING ITS
INABILITY TO PAY ITS DEBTS AS SUCH DEBTS BECOME DUE.


 


(K)                                  ANY BORROWER OR ANY OF ITS AFFILIATES SHALL
(I) APPLY FOR OR CONSENT TO THE APPOINTMENT OF, OR THE TAKING OF POSSESSION BY,
A RECEIVER, CUSTODIAN, TRUSTEE, EXAMINER OR LIQUIDATOR OR THE LIKE OF ITSELF OR
OF ALL OR A SUBSTANTIAL PART OF ITS PROPERTY, (II) MAKE A GENERAL ASSIGNMENT FOR
THE BENEFIT OF ITS CREDITORS, (III) COMMENCE A VOLUNTARY CASE UNDER THE
BANKRUPTCY CODE, (IV) FILE A PETITION SEEKING TO TAKE ADVANTAGE OF ANY OTHER LAW
RELATING TO BANKRUPTCY, INSOLVENCY, REORGANIZATION, LIQUIDATION, DISSOLUTION,
ARRANGEMENT OR WINDING-UP, OR COMPOSITION OR READJUSTMENT OF DEBTS, (V) FAIL TO
CONTROVERT IN A TIMELY AND APPROPRIATE MANNER, OR ACQUIESCE

 

56

--------------------------------------------------------------------------------


 


IN WRITING TO, ANY PETITION FILED AGAINST IT IN AN INVOLUNTARY CASE UNDER THE
BANKRUPTCY CODE OR (VI) TAKE ANY CORPORATE OR OTHER ACTION FOR THE PURPOSE OF
EFFECTING ANY OF THE FOREGOING.


 


(L)                                     A PROCEEDING OR CASE SHALL BE COMMENCED,
WITHOUT THE APPLICATION OR CONSENT OF ANY BORROWER OR ANY OF ITS AFFILIATES, IN
ANY COURT OF COMPETENT JURISDICTION, SEEKING (I) ITS REORGANIZATION,
LIQUIDATION, DISSOLUTION, ARRANGEMENT OR WINDING-UP, OR THE COMPOSITION OR
READJUSTMENT OF ITS DEBTS, (II) THE APPOINTMENT OF, OR THE TAKING OF POSSESSION
BY, A RECEIVER, CUSTODIAN, TRUSTEE, EXAMINER, LIQUIDATOR OR THE LIKE OF ANY
BORROWER OR ANY SUCH AFFILIATE OR OF ALL OR ANY SUBSTANTIAL PART OF ITS
PROPERTY, OR (III) SIMILAR RELIEF IN RESPECT OF ANY BORROWER OR ANY SUCH
AFFILIATE UNDER ANY LAW RELATING TO BANKRUPTCY, INSOLVENCY, REORGANIZATION,
LIQUIDATION, DISSOLUTION, ARRANGEMENT OR WINDING-UP, OR COMPOSITION OR
ADJUSTMENT OF DEBTS, AND SUCH PROCEEDING OR CASE SHALL CONTINUE UNDISMISSED, OR
AN ORDER, JUDGMENT OR DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE
ENTERED AND CONTINUE UNSTAYED AND IN EFFECT, FOR A PERIOD OF THIRTY (30) OR MORE
DAYS; OR AN ORDER FOR RELIEF AGAINST ANY BORROWER OR ANY SUCH AFFILIATE SHALL BE
ENTERED IN AN INVOLUNTARY CASE UNDER THE BANKRUPTCY CODE.


 


(M)                               ANY LOAN DOCUMENT, ANY MASTER LEASE ESTOPPEL
CERTIFICATE AND AGREEMENT WHICH RELATES TO A BORROWING BASE ARC COMMUNITY OR ANY
LIEN GRANTED THEREUNDER SHALL (EXCEPT IN ACCORDANCE WITH ITS TERMS), IN WHOLE OR
IN PART, TERMINATE, CEASE TO BE EFFECTIVE OR CEASE TO BE THE LEGALLY VALID,
BINDING AND ENFORCEABLE OBLIGATION OF ANY OBLIGOR, OR, IN RESPECT OF ANY MASTER
LEASE ESTOPPEL CERTIFICATE AND AGREEMENT WHICH RELATES TO A BORROWING BASE ARC
COMMUNITY, ANY OBLIGOR OR MASTER LESSOR, IN EACH CASE PARTY THERETO; ANY
OBLIGOR, MASTER LESSOR OR ANY OTHER PARTY SHALL, DIRECTLY OR INDIRECTLY, CONTEST
IN ANY MANNER SUCH EFFECTIVENESS, VALIDITY, BINDING NATURE OR ENFORCEABILITY;
OR, EXCEPT AS PERMITTED UNDER ANY LOAN DOCUMENT OR ANY MASTER LEASE ESTOPPEL
CERTIFICATE AND AGREEMENT WHICH RELATES TO A BORROWING BASE ARC COMMUNITY, AS
APPLICABLE, ANY LIEN SECURING ANY OBLIGATION SHALL, IN WHOLE OR IN PART, CEASE
TO BE A PERFECTED FIRST PRIORITY LIEN.


 


(N)                                 ANY BORROWER SHALL GRANT, OR SUFFER TO
EXIST, ANY LIEN (OTHER THAN PERMITTED LIENS) ON ANY COLLATERAL EXCEPT THE LIENS
CONTEMPLATED HEREBY, OR PERMITTED LIENS OR THE LIENS CONTEMPLATED HEREBY SHALL
CEASE TO BE FIRST PRIORITY PERFECTED LIENS ON THE COLLATERAL IN FAVOR OF THE
LENDER OR SHALL BE LIENS IN FAVOR OF ANY PERSON OTHER THAN THE LENDER.


 


(O)                                 ANY LOAN DOCUMENT, ANY MASTER LEASE WHICH
RELATES TO A BORROWING BASE ARC COMMUNITY, OR ANY MASTER LEASE ESTOPPEL
CERTIFICATE AND AGREEMENT WHICH RELATES TO A BORROWING BASE ARC COMMUNITY SHALL
CEASE TO BE IN FULL FORCE AND EFFECT, OR THE ENFORCEABILITY THEREOF SHALL BE
CONTESTED BY ANY BORROWER OR MASTER LESSOR, AS APPLICABLE, OR THE CUSTODIAN
SHALL RESIGN AND, WITH RESPECT TO THE RESIGNATION OF SUCH CUSTODIAN, SUCH
CUSTODIAN SHALL NOT HAVE BEEN REPLACED WITH A CUSTODIAN REASONABLY ACCEPTABLE TO
THE LENDER WITHIN SIXTY (60) CALENDAR DAYS.


 


(P)                                 WITHOUT DUPLICATION OF CLAUSE (F) HEREOF,
ANY BORROWER OR ANY OF THEIR SUBSIDIARIES, ANY OTHER OBLIGOR OR ANY SUBSIDIARY
OF ARC LP (OTHER THAN ANY NON-MASTER LESSOR SUBSIDIARY) SHALL BE IN DEFAULT
UNDER ANY ML INDEBTEDNESS (INCLUDING THE CHATTEL PAPER FACILITY), WHICH DEFAULT
(I) INVOLVES THE FAILURE TO PAY AN OBLIGATION DUE AND PAYABLE UNDER ITS TERMS,
OR (II) PERMITS THE ACCELERATION OF THE MATURITY OF OBLIGATIONS BY ANY OTHER
PARTY TO OR BENEFICIARY OF SUCH NOTE, INDENTURE, LOAN AGREEMENT, GUARANTEE, SWAP
AGREEMENT OR OTHER CONTRACT.


 


(Q)                                 A MATERIAL ADVERSE EFFECT SHALL OCCUR.

 

57

--------------------------------------------------------------------------------


 


(R)                                    ANY GUARANTOR SHALL DEFAULT IN THE DUE
PERFORMANCE OR OBSERVATION OF ANY OF ITS OBLIGATIONS UNDER THE GUARANTEE TO
WHICH IT IS A PARTY.


 


(S)                                  ANY MASTER LESSOR SHALL DEFAULT IN THE DUE
PERFORMANCE OR OBSERVATION OF ANY OF ITS OBLIGATIONS UNDER THE MASTER LEASE
ESTOPPEL CERTIFICATE AND AGREEMENT TO WHICH IT IS A PARTY.


 


ARTICLE IX

REMEDIES UPON DEFAULT.


 


(A)                                  AN EVENT OF DEFAULT SHALL BE DEEMED TO BE
CONTINUING UNLESS EXPRESSLY WAIVED BY THE LENDER IN WRITING.  UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF ONE OR MORE EVENTS OF DEFAULT
HEREUNDER, THE LENDER’S OBLIGATION TO MAKE ADDITIONAL LOANS TO THE BORROWERS
SHALL AUTOMATICALLY TERMINATE WITHOUT FURTHER ACTION BY ANY PERSON.  UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF ONE OR MORE EVENTS OF DEFAULT OTHER
THAN THOSE REFERRED TO IN ARTICLE VIII(K) OR (L) OF THIS AGREEMENT, THE LENDER
MAY IMMEDIATELY DECLARE THE PRINCIPAL AMOUNT OF THE LOANS THEN OUTSTANDING UNDER
THE NOTE TO BE IMMEDIATELY DUE AND PAYABLE, TOGETHER WITH ALL INTEREST THEREON
AND FEES AND EXPENSES ACCRUING UNDER THIS AGREEMENT; PROVIDED THAT THE PRINCIPAL
AMOUNT THEN OUTSTANDING UNDER THE NOTE (TOGETHER WITH ALL INTEREST THEREON AND
FEES AND EXPENSES) SHALL NOT BE IMMEDIATELY DUE AND PAYABLE DURING THE
CONTINUANCE OF AN ACCELERATED AMORTIZATION EVENT IN THE EVENT THE AGGREGATE
AMOUNT OF PROCEEDS IN THE CONCENTRATION ACCOUNT IS DEEMED SUFFICIENT IN THE SOLE
DISCRETION OF THE LENDER.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT REFERRED TO IN ARTICLE VIII(K) OR (L) OF THIS AGREEMENT, SUCH
AMOUNTS SHALL IMMEDIATELY AND AUTOMATICALLY BECOME DUE AND PAYABLE WITHOUT ANY
FURTHER ACTION BY ANY PERSON.  UPON SUCH DECLARATION OR SUCH AUTOMATIC
ACCELERATION, THE BALANCE THEN OUTSTANDING ON THE NOTE SHALL BECOME IMMEDIATELY
DUE AND PAYABLE, WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER FORMALITIES OF
ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY THE BORROWERS.


 


(B)                                 UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ONE OR MORE EVENTS OF DEFAULT, THE LENDER SHALL HAVE THE RIGHT TO
OBTAIN PHYSICAL POSSESSION OF THE MANAGEMENT RECORDS AND ALL OTHER FILES OF THE
BORROWERS RELATING TO THE COLLATERAL AND ALL DOCUMENTS RELATING TO THE
COLLATERAL WHICH ARE THEN OR MAY THEREAFTER COME IN TO THE POSSESSION OF THE
BORROWERS OR ANY THIRD PARTY ACTING FOR THE BORROWERS AND THE BORROWERS SHALL
DELIVER TO THE LENDER SUCH ASSIGNMENTS AS THE LENDER SHALL REQUEST.  THE LENDER
SHALL BE ENTITLED TO SPECIFIC PERFORMANCE OF ALL AGREEMENTS OF THE BORROWERS
CONTAINED IN THIS AGREEMENT.


 


ARTICLE X

NO DUTY OF LENDER.


 

The powers conferred on the Lender hereunder are solely to protect the Lender’s
interests in the Collateral and shall not impose any duty upon it to exercise
any such powers.  The Lender shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers, and neither it nor
any of its officers, directors, employees or agents shall be responsible to the
Borrowers for any act or failure to act hereunder, except for its or their own
gross negligence or willful misconduct.

 

58

--------------------------------------------------------------------------------


 


ARTICLE XI


 


MISCELLANEOUS.


 


SECTION 11.01                          WAIVER.  NO FAILURE ON THE PART OF THE
LENDER TO EXERCISE AND NO DELAY IN EXERCISING, AND NO COURSE OF DEALING WITH
RESPECT TO, ANY RIGHT, POWER OR PRIVILEGE UNDER ANY LOAN DOCUMENT OR THE MASTER
LEASE ESTOPPEL CERTIFICATE AND AGREEMENT SHALL OPERATE AS A WAIVER THEREOF, NOR
SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, POWER OR PRIVILEGE UNDER ANY
LOAN DOCUMENT OR THE MASTER LEASE ESTOPPEL CERTIFICATE AND AGREEMENT PRECLUDE
ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER
OR PRIVILEGE.  THE REMEDIES PROVIDED HEREIN ARE CUMULATIVE AND NOT EXCLUSIVE OF
ANY REMEDIES PROVIDED BY LAW.

 


SECTION 11.02                          NOTICES.  EXCEPT AS OTHERWISE EXPRESSLY
PERMITTED BY THIS AGREEMENT, ALL NOTICES, REQUESTS AND OTHER COMMUNICATIONS
PROVIDED FOR HEREIN AND UNDER THE CUSTODIAL AGREEMENT (INCLUDING WITHOUT
LIMITATION ANY MODIFICATIONS OF, OR WAIVERS, REQUESTS OR CONSENTS UNDER, THIS
AGREEMENT) SHALL BE GIVEN OR MADE IN WRITING (INCLUDING WITHOUT LIMITATION BY
ELECTRONIC MAIL (TOGETHER WITH A CONFIRMATORY TELECOPY) OR TELECOPY) DELIVERED
TO THE INTENDED RECIPIENT AT THE “ADDRESS FOR NOTICES” SPECIFIED BELOW ITS NAME
ON THE SIGNATURE PAGES TO THIS AGREEMENT); OR, AS TO ANY PARTY, AT SUCH OTHER
ADDRESS AS SHALL BE DESIGNATED BY SUCH PARTY IN A WRITTEN NOTICE TO EACH OTHER
PARTY PROVIDED, THAT A COPY OF ALL NOTICES GIVEN UNDER SECTION 6.11 OF THIS
AGREEMENT SHALL SIMULTANEOUSLY BE DELIVERED TO MERRILL LYNCH MORTGAGE CAPITAL
INC., 4 WORLD FINANCIAL CENTER, 10TH FLOOR, NEW YORK, NEW YORK 10080;
ATTENTION:  JOSH GREEN VIA FACSIMILE AT (212) 449-6673 AND VIA EMAIL AT
GABFOPERATIONS@EXCHANGE.ML.COM.  EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT
AND EXCEPT FOR NOTICES GIVEN UNDER ARTICLE II OF THIS AGREEMENT (WHICH SHALL BE
EFFECTIVE ONLY ON RECEIPT), ALL SUCH COMMUNICATIONS SHALL BE DEEMED TO HAVE BEEN
DULY GIVEN WHEN TRANSMITTED BY TELEX OR TELECOPY OR PERSONALLY DELIVERED OR, IN
THE CASE OF A MAILED NOTICE, UPON RECEIPT, IN EACH CASE GIVEN OR ADDRESSED AS
AFORESAID.

 


SECTION 11.03                          INDEMNIFICATION AND EXPENSES.


 


(A)                                  EACH BORROWER AGREES TO HOLD THE LENDER,
AND ITS AFFILIATES AND THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND ADVISORS
(EACH AN “INDEMNIFIED PARTY”) HARMLESS FROM AND INDEMNIFY ANY INDEMNIFIED PARTY
AGAINST ALL LIABILITIES, LOSSES, DAMAGES, JUDGMENTS, COSTS AND EXPENSES OF ANY
KIND WHICH MAY BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST SUCH INDEMNIFIED
PARTY (COLLECTIVELY, THE “COSTS”) RELATING TO OR ARISING OUT OF THIS AGREEMENT,
THE NOTE, ANY OTHER LOAN DOCUMENT, THE MASTER LEASE ESTOPPEL CERTIFICATE AND
AGREEMENT (SUBJECT TO THE LIMITATIONS CONTAINED IN SECTION 20 THEREOF) OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY, OR ANY AMENDMENT, SUPPLEMENT OR
MODIFICATION OF, OR ANY WAIVER OR CONSENT UNDER OR IN RESPECT OF, THIS
AGREEMENT, THE NOTE, ANY OTHER LOAN DOCUMENT, THE MASTER LEASE ESTOPPEL
CERTIFICATE AND AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY,
OTHER THAN TO THE EXTENT, IN EACH CASE, ANY SUCH COST RESULTS FROM ANY
INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, EACH BORROWER AGREES TO HOLD ANY INDEMNIFIED
PARTY HARMLESS FROM AND INDEMNIFY SUCH INDEMNIFIED PARTY AGAINST ALL COSTS WITH
RESPECT TO ALL UNITS AND UNIT LEASES RELATING TO OR ARISING OUT OF ANY VIOLATION
OR ALLEGED VIOLATION OF ANY ENVIRONMENTAL LAW, RULE OR REGULATION OR ANY
CONSUMER PROTECTION, OTHER THAN TO THE EXTENT, IN EACH CASE, ANY SUCH COST
RESULTS FROM INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  EACH
INDEMNIFIED PARTY AGREES THAT IT (I) SHALL PROMPTLY NOTIFY THE BORROWERS OF ANY
CLAIM, ACTION OR SUIT ASSERTED OR COMMENCED AGAINST THEM, AND (II) THAT THE
BORROWERS, WITH THE WRITTEN CONSENT OF THE LENDER, MAY ASSUME THE DEFENSE
THEREOF WITH COUNSEL

 

59

--------------------------------------------------------------------------------


 


REASONABLY SATISFACTORY TO SUCH INDEMNIFIED PARTY AT THE BORROWERS’ SOLE
EXPENSE, (III) THAT SUCH INDEMNIFIED PARTY SHALL COOPERATE WITH THE BORROWERS ON
SUCH DEFENSE, AND (IV) THAT SUCH INDEMNIFIED PARTY SHALL NOT SETTLE ANY SUCH
CLAIM, ACTION OR SUIT WITHOUT THE CONSENT OF THE BORROWERS; PROVIDED, HOWEVER,
THAT IN THE EVENT SUCH INDEMNIFIED PARTY IS NOT REASONABLY SATISFIED WITH SUCH
DEFENSE, SUCH INDEMNIFIED PARTY MAY ASSUME SUCH DEFENSE WITH COUNSEL
SATISFACTORY TO SUCH INDEMNIFIED PARTY AT THE BORROWERS’ SOLE EXPENSE.


 


(B)                                 THE BORROWERS, JOINTLY AND SEVERALLY, AGREE
TO REIMBURSE AN INDEMNIFIED PARTY FOR ALL SUCH INDEMNIFIED PARTY’S REASONABLE
(IN THE CASE OF PRESERVATION) COSTS AND EXPENSES INCURRED IN CONNECTION WITH THE
ENFORCEMENT OR THE PRESERVATION OF SUCH INDEMNIFIED PARTY’S RIGHTS UNDER THIS
AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT, THE MASTER LEASE ESTOPPEL
CERTIFICATE AND AGREEMENT, OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY,
INCLUDING WITHOUT LIMITATION THE FEES AND DISBURSEMENTS OF ITS COUNSEL AS AND
WHEN BILLED BY SUCH INDEMNIFIED PARTY.  THE BORROWERS HEREBY ACKNOWLEDGE THAT,
NOTWITHSTANDING THE FACT THAT THE NOTE IS SECURED BY THE COLLATERAL, THE
OBLIGATION OF THE BORROWERS UNDER THE NOTE IS A RECOURSE OBLIGATION OF THE
BORROWERS.


 


(C)                                  THE BORROWERS, JOINTLY AND SEVERALLY, AGREE
TO PAY AS AND WHEN BILLED BY THE LENDER ALL OF THE REASONABLE OUT-OF-POCKET
COSTS AND EXPENSES INCURRED BY THE LENDER IN CONNECTION WITH THE DEVELOPMENT,
PREPARATION AND EXECUTION OF, AND ANY AMENDMENT, SUPPLEMENT OR MODIFICATION TO,
THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT, THE MASTER LEASE ESTOPPEL
CERTIFICATE AND AGREEMENT (SUBJECT TO THE LIMITATIONS CONTAINED IN SECTION 20
THEREOF) OR ANY OTHER DOCUMENTS PREPARED IN CONNECTION HEREWITH OR THEREWITH. 
THE BORROWERS, JOINTLY AND SEVERALLY, AGREE TO PAY AS AND WHEN BILLED BY THE
LENDER ALL OF THE REASONABLE OUT-OF-POCKET COSTS AND EXPENSES INCURRED IN
CONNECTION WITH THE CONSUMMATION AND ADMINISTRATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY INCLUDING WITHOUT LIMITATION (I) ALL THE
REASONABLE FEES, DISBURSEMENTS AND EXPENSES OF COUNSEL TO THE LENDER AND
(II) SUBJECT TO AN ANNUAL LIMIT OF $100,000, ALL THE DUE DILIGENCE, INSPECTION,
TESTING AND REVIEW COSTS AND EXPENSES INCURRED BY THE LENDER WITH RESPECT TO
COLLATERAL UNDER THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO, THOSE COSTS AND
EXPENSES INCURRED BY THE LENDER PURSUANT TO SECTION 11.15 OF THIS AGREEMENT.


 


SECTION 11.04                          AMENDMENTS.  EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THIS AGREEMENT, ANY PROVISION OF THIS AGREEMENT MAY BE
MODIFIED OR SUPPLEMENTED ONLY BY AN INSTRUMENT IN WRITING SIGNED BY THE
BORROWERS AND THE LENDER AND ANY PROVISION OF THIS AGREEMENT MAY BE WAIVED BY
THE LENDER.

 


SECTION 11.05                          ASSIGNMENTS AND PARTICIPATIONS.


 


(A)                                  THE LENDER MAY FROM TIME TO TIME ASSIGN ALL
OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE LOAN
DOCUMENTS TO (I) ANY AFFILIATE OF THE LENDER WHICH HAS SHAREHOLDER EQUITY OF AT
LEAST $50,000,000; OR (II) ANOTHER PERSON, IN EACH CASE, IN RESPECT OF CLAUSE
(I) OF THIS SECTION, PRIOR TO THE CONTINUANCE OF DEFAULT, AND IN RESPECT OF
CLAUSE (II), PRIOR TO THE CONTINUANCE OF AN EVENT OF DEFAULT, WITH THE PRIOR
CONSENT OF THE BORROWERS WHICH SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED;
PROVIDED, FURTHER, THAT THE PARTIES TO EACH SUCH ASSIGNMENT SHALL EXECUTE AND
DELIVER A COMPLETED ASSIGNMENT AND ACCEPTANCE, ALONG WITH REPLACEMENT NOTE
EXECUTED AND DELIVERED BY THE BORROWERS.


 


(B)                                 SUBJECT TO ACCEPTANCE AND RECORDING THEREOF
PURSUANT TO SECTION 11.05(E), UPON SUCH EXECUTION AND DELIVERY, FROM AND AFTER
THE EFFECTIVE DATE SPECIFIED IN SUCH ASSIGNMENT

 

60

--------------------------------------------------------------------------------


 


AND ACCEPTANCE, (I) THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND, TO THE
EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED TO IT PURSUANT
TO SUCH ASSIGNMENT AND ACCEPTANCE, HAVE THE RIGHTS AND OBLIGATIONS OF THE LENDER
HEREUNDER, AND (II) THE LENDER ASSIGNOR THEREUNDER SHALL, TO THE EXTENT THAT ANY
RIGHTS AND OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED BY IT PURSUANT TO SUCH
ASSIGNMENT AND ACCEPTANCE, RELINQUISH ITS RIGHTS AND BE RELEASED FROM ITS
OBLIGATIONS UNDER THIS AGREEMENT.


 


(C)                                  ANY ASSIGNMENT OR TRANSFER BY THE LENDER OF
RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH THIS
SECTION SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY THE LENDER
OF A PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH THE
FOLLOWING PARAGRAPH OF THIS SECTION.


 


(D)                                 THE LENDER MAY SELL PARTICIPATIONS TO ONE OR
MORE PERSONS IN OR TO ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT; PROVIDED, HOWEVER, THAT (I) THE LENDER’S OBLIGATIONS UNDER THIS
AGREEMENT SHALL REMAIN UNCHANGED, (II) THE LENDER SHALL REMAIN SOLELY
RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS,
(III) THE LENDER SHALL REMAIN THE HOLDER OF ANY SUCH NOTE FOR ALL PURPOSES OF
THIS AGREEMENT, AND (IV) THE BORROWERS SHALL CONTINUE TO DEAL SOLELY AND
DIRECTLY WITH THE LENDER IN CONNECTION WITH THE LENDER’S RIGHTS AND OBLIGATIONS
UNDER AND IN RESPECT OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS. 
NOTWITHSTANDING THE TERMS OF SECTION 3.03 OF THIS AGREEMENT, EACH PARTICIPANT OF
THE LENDER SHALL BE ENTITLED TO THE ADDITIONAL COMPENSATION AND OTHER RIGHTS AND
PROTECTIONS AFFORDED THE LENDER UNDER SECTION 3.03 OF THIS AGREEMENT TO THE SAME
EXTENT AS THE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE THEM WITH RESPECT TO
THE PARTICIPATION SOLD TO SUCH PARTICIPANT.


 


(E)                                  THE BORROWERS SHALL MAINTAIN A REGISTER
(THE “REGISTER”) ON WHICH THEY WILL RECORD THE LENDER’S RIGHTS HEREUNDER, AND
EACH ASSIGNMENT AND ACCEPTANCE AND PARTICIPATION.  THE REGISTER SHALL INCLUDE
THE NAMES AND ADDRESSES OF THE LENDER (INCLUDING ALL ASSIGNEES AND SUCCESSORS);
PROVIDED, HOWEVER, THAT A BORROWER SHALL NOT BE REQUIRED TO RECORD ANY TRANSFER
ON THE REGISTER OF WHICH IT HAS NOT RECEIVED NOTICE, OR DOES NOT HAVE
KNOWLEDGE.  FAILURE TO MAKE ANY SUCH RECORDATION, OR ANY ERROR IN SUCH
RECORDATION SHALL NOT AFFECT THE BORROWER’S OBLIGATIONS IN RESPECT OF SUCH
RIGHTS.  IF THE LENDER SELLS A PARTICIPATION IN ITS RIGHTS HEREUNDER, IT SHALL
PROVIDE THE BORROWERS, OR MAINTAIN AS AGENT OF THE BORROWERS, THE INFORMATION
DESCRIBED IN THIS PARAGRAPH AND PERMIT THE BORROWERS TO REVIEW SUCH INFORMATION
AS REASONABLY NEEDED FOR THE BORROWERS TO COMPLY WITH ITS OBLIGATIONS UNDER THIS
AGREEMENT OR UNDER ANY APPLICABLE LAW OR GOVERNMENTAL REGULATION OR PROCEDURE.


 


(F)                                    SUBJECT TO SECTION 11.19 OF THIS
AGREEMENT, THE LENDER MAY, IN CONNECTION WITH ANY ASSIGNMENT OR PARTICIPATION OR
PROPOSED ASSIGNMENT OR PARTICIPATION PURSUANT TO THIS SECTION, DISCLOSE TO THE
ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR PARTICIPANT, AS THE CASE MAY BE,
ANY INFORMATION RELATING TO ANY BORROWER OR ANY OF ITS SUBSIDIARIES OR TO ANY
ASPECT OF THE LOANS THAT HAS BEEN FURNISHED TO THE LENDER BY OR ON BEHALF OF ANY
BORROWER OR ANY OF ITS SUBSIDIARIES.


 


(G)                                 THE LENDER MAY AT ANY TIME CREATE A SECURITY
INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT (INCLUDING,
WITHOUT LIMITATION, THE LOANS OWING TO IT AND ANY NOTE HELD BY IT) (I) IN FAVOR
OF ANY FEDERAL RESERVE BANK IN ACCORDANCE WITH REGULATION A OF THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM AND ANY OPERATING CIRCULAR ISSUED BY
SUCH

 

61

--------------------------------------------------------------------------------


 


FEDERAL RESERVE BANK OR (II)  IN FAVOR OF ANY TRUSTEE IN CONNECTION WITH LOAN
COLLATERALIZED DEBT ARRANGEMENTS.


 


(H)                                 NO SUCH ASSIGNMENT SHALL RELEASE THE
ASSIGNING LENDER FROM ITS OBLIGATIONS HEREUNDER.


 


SECTION 11.06                          SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.

 


SECTION 11.07                          SURVIVAL.  THE OBLIGATIONS OF THE
BORROWERS UNDER SECTIONS 3.03 AND 11.03 OF THIS AGREEMENT SHALL SURVIVE THE
REPAYMENT OF THE LOANS AND THE TERMINATION OF THIS AGREEMENT.  IN ADDITION, EACH
REPRESENTATION AND WARRANTY MADE OR DEEMED TO BE MADE BY A REQUEST FOR A
BORROWING, HEREIN OR PURSUANT HERETO SHALL SURVIVE THE MAKING OF SUCH
REPRESENTATION AND WARRANTY, AND THE LENDER SHALL NOT BE DEEMED TO HAVE WAIVED,
BY REASON OF MAKING ANY LOAN, ANY DEFAULT THAT MAY ARISE BECAUSE ANY SUCH
REPRESENTATION OR WARRANTY SHALL HAVE PROVED TO BE FALSE OR MISLEADING,
NOTWITHSTANDING THAT THE LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OR REASON TO
BELIEVE THAT SUCH REPRESENTATION OR WARRANTY WAS FALSE OR MISLEADING AT THE TIME
SUCH LOAN WAS MADE.

 


SECTION 11.08                          CAPTIONS.  THE TABLE OF CONTENTS AND
CAPTIONS AND SECTION HEADINGS APPEARING HEREIN ARE INCLUDED SOLELY FOR
CONVENIENCE OF REFERENCE AND ARE NOT INTENDED TO AFFECT THE INTERPRETATION OF
ANY PROVISION OF THIS AGREEMENT.

 


SECTION 11.09                          EXECUTION IN COUNTERPARTS, EFFECTIVENESS,
ETC.  THIS AGREEMENT MAY BE EXECUTED BY THE PARTIES HERETO IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL (WHETHER SUCH
COUNTERPART IS ORIGINALLY EXECUTED OR AN ELECTRONIC COPY OF AN ORIGINAL) AND ALL
OF WHICH SHALL CONSTITUTE TOGETHER BUT ONE AND THE SAME AGREEMENT.  THIS
AGREEMENT SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HEREOF EXECUTED ON BEHALF OF
EACH BORROWERS AND THE LENDER SHALL HAVE BEEN RECEIVED BY THE LENDER AND NOTICE
THEREOF SHALL HAVE BEEN GIVEN BY THE LENDER TO THE BORROWERS.

 


SECTION 11.10                          GOVERNING LAW.  EACH LOAN DOCUMENT
(EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN A LOAN DOCUMENT) WILL EACH BE DEEMED
TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 


SECTION 11.11                          SUBMISSION TO JURISDICTION; WAIVERS. 
EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY:

 

(A)                              SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK, THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;

 

62

--------------------------------------------------------------------------------


 

(B)                                CONSENTS THAT ANY SUCH ACTION OR PROCEEDING
MAY BE BROUGHT IN SUCH COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

(C)                                AGREES THAT SERVICE OF PROCESS IN ANY SUCH
ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO
ITS ADDRESS SET FORTH UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF
WHICH THE LENDER SHALL HAVE BEEN NOTIFIED; AND

 

(D)                               AGREES THAT NOTHING HEREIN SHALL AFFECT THE
RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL
LIMIT THE RIGHT TO SUE IN ANY OTHER JURISDICTION.

 


SECTION 11.12                          WAIVER OF JURY TRIAL.  EACH BORROWER AND
THE LENDER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 


SECTION 11.13                          ACKNOWLEDGMENTS.  EACH BORROWER HEREBY
ACKNOWLEDGES THAT:

 


(A)                                  IT HAS BEEN ADVISED BY COUNSEL IN THE
NEGOTIATION, EXECUTION AND DELIVERY OF THIS AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS;


 


(B)                                 THE LENDER HAS NO FIDUCIARY RELATIONSHIP TO
ANY BORROWER, AND THE RELATIONSHIP BETWEEN THE BORROWERS AND THE LENDER IS
SOLELY THAT OF DEBTOR AND CREDITOR; AND


 


(C)                                  NO JOINT VENTURE EXISTS BETWEEN THE LENDER
AND ANY BORROWER.


 


SECTION 11.14                          MANAGEMENT OF UNITS AND UNIT LEASES.


 


(A)                                  EACH BORROWER COVENANTS TO MAINTAIN OR
CAUSE THE MANAGEMENT OF THE UNITS AND THE UNIT LEASES TO BE MAINTAINED IN
CONFORMITY WITH STANDARD INDUSTRY PRACTICES FOR THE SAME TYPE OF UNITS AND
LEASES AS THE UNITS AND UNIT LEASES, RESPECTIVELY, AND IN A MANNER AT LEAST
EQUAL IN QUALITY TO THE MANAGEMENT EACH BORROWER PROVIDES FOR ITS UNITS AND UNIT
LEASES.


 


(B)                                 THE UNITS AND THE UNIT LEASES SHALL
INITIALLY BE MANAGED BY ARCMS, (TOGETHER WITH ANY REPLACEMENT MANAGER APPROVED
BY THE LENDER, THE “MANAGER”).


 


(C)                                  IN THE EVENT A BORROWER OR ITS AFFILIATE IS
MANAGING THE UNITS AND THE UNIT LEASES, SUCH BORROWER SHALL PERMIT THE LENDER
FROM TIME TO TIME TO INSPECT SUCH BORROWER’S OR

 

63

--------------------------------------------------------------------------------


 


ITS AFFILIATE’S MANAGING FACILITIES, AS THE CASE MAY BE, FOR THE PURPOSE OF
SATISFYING THE LENDER THAT SUCH BORROWER OR ITS AFFILIATE, AS THE CASE MAY BE,
HAS THE ABILITY TO MANAGE THE UNITS AND THE UNIT LEASES AS PROVIDED IN THIS
AGREEMENT.


 


SECTION 11.15                          PERIODIC DUE DILIGENCE REVIEW.  THE
BORROWERS ACKNOWLEDGE THAT THE LENDER HAS THE RIGHT TO PERFORM CONTINUING DUE
DILIGENCE REVIEWS WITH RESPECT TO THE UNITS AND UNIT LEASES AND THE MANNER IN
WHICH THE ARE MANAGED, FOR PURPOSES OF VERIFYING COMPLIANCE WITH THE
REPRESENTATIONS, WARRANTIES AND SPECIFICATIONS MADE HEREUNDER, OR OTHERWISE, AND
THE BORROWERS AGREE THAT, UNLESS A DEFAULT HAS OCCURRED (IN WHICH CASE NO NOTICE
IS REQUIRED), UPON REASONABLE (BUT NO LESS THAN ONE (1) BUSINESS DAY’S) PRIOR
NOTICE TO THE BORROWERS, THE LENDER OR ITS AUTHORIZED REPRESENTATIVES SHALL BE
PERMITTED DURING NORMAL BUSINESS HOURS TO EXAMINE, INSPECT, AND MAKE COPIES AND
EXTRACTS OF, THE TRANSMITTAL PACKAGE AND ANY AND ALL DOCUMENTS, RECORDS,
AGREEMENTS, INSTRUMENTS OR INFORMATION RELATING TO SUCH UNITS AND UNIT LEASES IN
THE POSSESSION OR UNDER THE CONTROL OF THE BORROWERS AND/OR THE CUSTODIAN.  THE
BORROWERS ALSO SHALL MAKE AVAILABLE TO THE LENDER A KNOWLEDGEABLE FINANCIAL OR
ACCOUNTING OFFICER FOR THE PURPOSE OF ANSWERING QUESTIONS RESPECTING THE
TRANSMITTAL PACKAGE AND THE UNITS AND UNIT LEASES.  THE BORROWERS FURTHER AGREE
THAT THE BORROWERS SHALL REIMBURSE THE LENDER FOR ANY AND ALL OUT-OF-POCKET
COSTS AND EXPENSES INCURRED BY THE LENDER IN CONNECTION WITH THE LENDER’S
ACTIVITIES PURSUANT TO THIS SECTION AS AND WHEN BILLED BY THE LENDER.

 


SECTION 11.16                          SET-OFF.  IN ADDITION TO ANY RIGHTS AND
REMEDIES OF THE LENDER PROVIDED BY THIS AGREEMENT AND BY LAW, THE LENDER SHALL
HAVE THE RIGHT, WITHOUT PRIOR NOTICE TO THE BORROWERS, ANY SUCH NOTICE BEING
EXPRESSLY WAIVED BY THE BORROWERS TO THE EXTENT PERMITTED BY APPLICABLE LAW,
UPON ANY AMOUNT BECOMING DUE AND PAYABLE BY THE BORROWERS HEREUNDER (WHETHER AT
THE STATED MATURITY, BY ACCELERATION OR OTHERWISE) TO SET-OFF AND APPROPRIATE
AND APPLY AGAINST SUCH AMOUNT ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR
DEMAND, PROVISIONAL OR FINAL), IN ANY CURRENCY, AND ANY OTHER CREDITS,
INDEBTEDNESS OR CLAIMS, IN ANY CURRENCY, IN EACH CASE WHETHER DIRECT OR
INDIRECT, ABSOLUTE OR CONTINGENT, MATURED OR UNMATURED, AT ANY TIME HELD OR
OWING BY THE LENDER OR ANY AFFILIATE THEREOF TO OR FOR THE CREDIT OR THE ACCOUNT
OF THE BORROWERS.  THE LENDER AGREES PROMPTLY TO NOTIFY THE BORROWERS AFTER ANY
SUCH SET-OFF AND APPLICATION MADE BY THE LENDER; PROVIDED THAT THE FAILURE TO
GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SET-OFF AND APPLICATION.

 


SECTION 11.17                          GUARANTEE PROVISIONS; JOINT AND SEVERAL
LIABILITY. EACH BORROWER ACKNOWLEDGES AND AGREES THAT, WHETHER OR NOT
SPECIFICALLY INDICATED AS SUCH IN A LOAN DOCUMENT, ALL OBLIGATIONS SHALL BE
JOINT AND SEVERAL OBLIGATIONS OF EACH INDIVIDUAL BORROWER, AND IN FURTHERANCE OF
SUCH JOINT AND SEVERAL OBLIGATIONS, EACH BORROWER HEREBY IRREVOCABLY GUARANTEES
THE PAYMENT OF ALL OBLIGATIONS OF EACH OTHER BORROWER AS SET FORTH BELOW:

 


(A)                                  GUARANTEE.  EACH BORROWER HEREBY JOINTLY
AND SEVERALLY, ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY GUARANTEES THE FULL
AND PUNCTUAL PAYMENT WHEN DUE, WHETHER AT STATED MATURITY, BY REQUIRED
PREPAYMENT, DECLARATION, ACCELERATION, DEMAND OR OTHERWISE, OF ALL OBLIGATIONS;
PROVIDED, HOWEVER, THAT EACH BORROWER SHALL ONLY BE LIABLE UNDER THIS AGREEMENT
FOR THE MAXIMUM AMOUNT OF SUCH LIABILITY THAT CAN BE HEREBY INCURRED WITHOUT
RENDERING THIS AGREEMENT, AS IT RELATES TO SUCH BORROWER, VOIDABLE UNDER
APPLICABLE LAW RELATING TO FRAUDULENT CONVEYANCE OR FRAUDULENT TRANSFER, AND NOT
FOR ANY GREATER AMOUNT.  THIS GUARANTEE CONSTITUTES A GUARANTY OF PAYMENT WHEN
DUE AND NOT OF COLLECTION, AND EACH BORROWER SPECIFICALLY AGREES THAT IT SHALL
NOT BE NECESSARY OR REQUIRED THAT THE LENDER EXERCISE ANY RIGHT, ASSERT ANY
CLAIM OR

 

64

--------------------------------------------------------------------------------


 


DEMAND OR ENFORCE ANY REMEDY WHATSOEVER AGAINST ANY OBLIGOR OR ANY OTHER PERSON
BEFORE OR AS A CONDITION TO THE OBLIGATIONS OF SUCH BORROWER HEREUNDER.


 


(B)                                 GUARANTEE ABSOLUTE, ETC.  THE GUARANTEE
AGREED TO ABOVE SHALL IN ALL RESPECTS BE A CONTINUING, ABSOLUTE, UNCONDITIONAL
AND IRREVOCABLE GUARANTEE OF PAYMENT, AND SHALL REMAIN IN FULL FORCE AND EFFECT
UNTIL THE TERMINATION DATE.  EACH BORROWER JOINTLY AND SEVERALLY GUARANTEES THAT
THE OBLIGATIONS SHALL BE PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF EACH LOAN
DOCUMENT UNDER WHICH SUCH OBLIGATIONS ARISE, REGARDLESS OF ANY LAW, REGULATION
OR ORDER NOW OR HEREAFTER IN EFFECT IN ANY JURISDICTION AFFECTING ANY OF SUCH
TERMS OR THE RIGHTS OF THE LENDER WITH RESPECT THERETO.  THE LIABILITY OF EACH
BORROWER UNDER THIS AGREEMENT SHALL BE JOINT AND SEVERAL, ABSOLUTE,
UNCONDITIONAL AND IRREVOCABLE IRRESPECTIVE OF (I) ANY LACK OF VALIDITY, LEGALITY
OR ENFORCEABILITY OF ANY LOAN DOCUMENT; (II) THE FAILURE OF THE LENDER (A) TO
ASSERT ANY CLAIM OR DEMAND OR TO ENFORCE ANY RIGHT OR REMEDY AGAINST ANY OBLIGOR
OR ANY OTHER PERSON (INCLUDING ANY OTHER GUARANTOR) UNDER THE PROVISIONS OF ANY
LOAN DOCUMENT OR OTHERWISE, OR (B) TO EXERCISE ANY RIGHT OR REMEDY AGAINST ANY
OTHER GUARANTOR (INCLUDING ANY OBLIGOR) OF, OR COLLATERAL SECURING, ANY
OBLIGATIONS; (III) ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN
ANY OTHER TERM OF, ALL OR ANY PART OF THE OBLIGATIONS, OR ANY OTHER EXTENSION,
COMPROMISE OR RENEWAL OF ANY OBLIGATION; (IV) ANY REDUCTION, LIMITATION,
IMPAIRMENT OR TERMINATION OF ANY OBLIGATIONS FOR ANY REASON, INCLUDING ANY CLAIM
OF WAIVER, RELEASE, SURRENDER, ALTERATION OR COMPROMISE, AND SHALL NOT BE
SUBJECT TO (AND EACH BORROWER HEREBY WAIVES ANY RIGHT TO OR CLAIM OF) ANY
DEFENSE OR SETOFF, COUNTERCLAIM, RECOUPMENT OR TERMINATION WHATSOEVER BY REASON
OF THE INVALIDITY, ILLEGALITY, IRREGULARITY, COMPROMISE, UNENFORCEABILITY OF, OR
ANY OTHER EVENT OR OCCURRENCE AFFECTING, ANY OBLIGATIONS OR OTHERWISE; (V) ANY
AMENDMENT TO, RESCISSION, WAIVER, OR OTHER MODIFICATION OF, OR ANY CONSENT TO OR
DEPARTURE FROM, ANY OF THE TERMS OF ANY LOAN DOCUMENT; (VI)  ANY ADDITION,
EXCHANGE, RELEASE, SURRENDER OR NON-PERFECTION OF ANY COLLATERAL, OR ANY
AMENDMENT TO OR WAIVER OR RELEASE OR ADDITION OF, OR CONSENT TO OR DEPARTURE
FROM, ANY OTHER GUARANTEE HELD BY THE LENDER SECURING ANY OF THE OBLIGATIONS; OR
(VII) ANY OTHER CIRCUMSTANCE WHICH MIGHT OTHERWISE CONSTITUTE A DEFENSE
AVAILABLE TO, OR A LEGAL OR EQUITABLE DISCHARGE OF, ANY OBLIGOR, ANY SURETY OR
ANY GUARANTOR.


 


(C)                                  REINSTATEMENT, ETC.  EACH BORROWER AGREES
THAT ITS GUARANTEE SHALL CONTINUE TO BE EFFECTIVE OR BE REINSTATED, AS THE CASE
MAY BE, IF AT ANY TIME ANY PAYMENT (IN WHOLE OR IN PART) OF ANY OF THE
OBLIGATIONS IS RESCINDED OR MUST OTHERWISE BE RESTORED BY THE LENDER, UPON THE
INSOLVENCY, BANKRUPTCY OR REORGANIZATION OF ANY OTHER BORROWER, ANY OTHER
OBLIGOR OR OTHERWISE, ALL AS THOUGH SUCH PAYMENT HAD NOT BEEN MADE.


 


(D)                                 WAIVER, ETC.  EACH BORROWER HEREBY WAIVES
PROMPTNESS, DILIGENCE, NOTICE OF ACCEPTANCE AND ANY OTHER NOTICE WITH RESPECT TO
ANY OF THE OBLIGATIONS AND THIS AGREEMENT AND ANY REQUIREMENT THAT THE LENDER
PROTECT, SECURE, PERFECT OR INSURE ANY LIEN, OR ANY PROPERTY SUBJECT THERETO, OR
EXHAUST ANY RIGHT OR TAKE ANY ACTION AGAINST ANY OTHER OBLIGOR OR ANY OTHER
PERSON (INCLUDING ANY OTHER GUARANTOR) OR ENTITY OR ANY COLLATERAL SECURING THE
OBLIGATIONS, AS THE CASE MAY BE.


 


(E)                                  POSTPONEMENT OF SUBROGATION, ETC.  EACH
BORROWER AGREES THAT IT SHALL NOT EXERCISE ANY RIGHTS WHICH IT MAY ACQUIRE BY
WAY OF RIGHTS OF SUBROGATION UNDER ANY LOAN DOCUMENT TO WHICH IT IS A PARTY, NOR
SHALL ANY BORROWER SEEK OR BE ENTITLED TO SEEK ANY CONTRIBUTION OR REIMBURSEMENT
FROM ANY OBLIGOR, IN RESPECT OF ANY PAYMENT MADE HEREUNDER, UNDER ANY OTHER LOAN
DOCUMENT OR OTHERWISE, UNTIL FOLLOWING THE TERMINATION DATE.  ANY AMOUNT PAID TO
ANY BORROWER ON ACCOUNT OF ANY SUCH SUBROGATION RIGHTS PRIOR TO THE TERMINATION

 

65

--------------------------------------------------------------------------------


 


DATE SHALL BE HELD IN TRUST FOR THE BENEFIT OF THE LENDER AND SHALL IMMEDIATELY
BE PAID AND TURNED OVER TO THE LENDER IN THE EXACT FORM RECEIVED BY SUCH
BORROWER (DULY ENDORSED IN FAVOR OF THE LENDER, IF REQUIRED), TO BE CREDITED AND
APPLIED AGAINST THE OBLIGATIONS, WHETHER MATURED OR UNMATURED; PROVIDED,
HOWEVER, THAT IF (I)  ANY BORROWER HAS MADE PAYMENT TO THE LENDER OF ALL OR ANY
PART OF THE OBLIGATIONS; AND (II)  THE TERMINATION DATE HAS OCCURRED; THEN AT
SUCH BORROWER’S REQUEST, THE LENDER SHALL, AT THE EXPENSE OF SUCH BORROWER,
EXECUTE AND DELIVER TO SUCH BORROWER APPROPRIATE DOCUMENTS (WITHOUT RECOURSE AND
WITHOUT REPRESENTATION OR WARRANTY) NECESSARY TO EVIDENCE THE TRANSFER BY
SUBROGATION TO SUCH BORROWER OF AN INTEREST IN THE OBLIGATIONS RESULTING FROM
SUCH PAYMENT.  IN FURTHERANCE OF THE FOREGOING, AT ALL TIMES PRIOR TO THE
TERMINATION DATE, EACH BORROWER SHALL REFRAIN FROM TAKING ANY ACTION OR
COMMENCING ANY PROCEEDING AGAINST ANY OBLIGOR (OR ITS SUCCESSORS OR ASSIGNS,
WHETHER IN CONNECTION WITH A BANKRUPTCY PROCEEDING OR OTHERWISE) TO RECOVER ANY
AMOUNTS IN THE RESPECT OF PAYMENTS MADE UNDER ANY LOAN DOCUMENT TO THE LENDER.


 


(F)                                    RIGHT OF CONTRIBUTION.  EACH BORROWER
HEREBY AGREES THAT, TO THE EXTENT THAT A BORROWER SHALL HAVE PAID MORE THAN ITS
PROPORTIONATE SHARE OF ANY PAYMENT MADE HEREUNDER OR IN RESPECT OF THE
OBLIGATIONS, SUCH BORROWER SHALL BE ENTITLED TO SEEK AND RECEIVE CONTRIBUTION
FROM AND AGAINST THE OTHER BORROWER HEREUNDER WHICH HAS NOT PAID ITS
PROPORTIONATE SHARE OF SUCH PAYMENT.  THE PROVISIONS OF THIS SECTION SHALL IN NO
RESPECT LIMIT THE OBLIGATIONS AND LIABILITIES OF ANY BORROWER TO THE LENDER, AND
EACH BORROWER SHALL REMAIN LIABLE TO THE LENDER FOR THE FULL AMOUNT GUARANTEED
BY IT HEREUNDER.


 

Each Borrower hereby acknowledges and agrees that such Borrower shall be jointly
and severally liable to the Lender for all representations, warranties,
covenants, obligations and indemnities of the Borrowers hereunder

 


SECTION 11.18                          TREATMENT OF CERTAIN INFORMATION. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN ANY OTHER LOAN
DOCUMENT, ALL PERSONS MAY DISCLOSE TO ANY AND ALL PERSONS, WITHOUT LIMITATION OF
ANY KIND, THE U.S. FEDERAL, STATE AND LOCAL TAX TREATMENT OF THE LOANS OR ANY OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
(COLLECTIVELY, THE “TRANSACTIONS”), ANY FACT THAT MAY BE RELEVANT TO
UNDERSTANDING THE U.S. FEDERAL, STATE AND LOCAL TAX TREATMENT OF THE
TRANSACTIONS AND ALL MATERIALS OF ANY KIND (INCLUDING OPINIONS OR OTHER TAX
ANALYSES) RELATING TO SUCH U.S. FEDERAL, STATE AND LOCAL INCOME TAX TREATMENT.

 


SECTION 11.19                          CONFIDENTIALITY.  THE LENDER AGREES THAT
IT WILL NOT USE, EITHER DIRECTLY OR INDIRECTLY, ANY OF THE CONFIDENTIAL
INFORMATION EXCEPT IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY.  THE LENDER SHALL NOT DISCLOSE TO ANY PERSON THE
CONFIDENTIAL INFORMATION, EXCEPT

 


(A)                                  TO ITS AND ITS AFFILIATES’ DIRECTORS,
OFFICERS, EMPLOYEES AND AGENTS, INCLUDING ACCOUNTANTS, LEGAL COUNSEL AND OTHER
PROFESSIONAL ADVISORS WHO NEED TO KNOW THE CONFIDENTIAL INFORMATION FOR PURPOSES
RELATED TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, THE MASTER LEASE ESTOPPEL
CERTIFICATE AND AGREEMENT OR ANY TRANSACTIONS CONTEMPLATED THEREBY OR REASONABLY
INCIDENTAL TO THE ADMINISTRATION OF THIS AGREEMENT, OTHER LOAN DOCUMENTS OR THE
MASTER LEASE ESTOPPEL CERTIFICATE AND AGREEMENT (IT BEING UNDERSTOOD THAT THE
PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE INFORMED OF THE CONFIDENTIAL
NATURE OF SUCH CONFIDENTIAL INFORMATION AND AGREE TO KEEP SUCH CONFIDENTIAL
INFORMATION CONFIDENTIAL IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION),

 

66

--------------------------------------------------------------------------------


 


(B)                                 TO THE EXTENT REQUESTED BY ANY REGULATORY
AUTHORITY HAVING JURISDICTION OVER IT OR ITS AFFILIATES,


 


(C)                                  TO THE EXTENT REQUIRED BY APPLICABLE LAW,
REGULATIONS OR BY ANY SUBPOENA OR SIMILAR LEGAL PROCESS, PROVIDED THAT THE
LENDER SHALL REQUEST CONFIDENTIAL TREATMENT OF SUCH CONFIDENTIAL INFORMATION TO
THE EXTENT PERMITTED BY APPLICABLE LAW AND THE LENDER SHALL, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, PROMPTLY INFORM THE BORROWERS WITH RESPECT THERETO
SO THAT THE BORROWERS MAY SEEK APPROPRIATE PROTECTIVE RELIEF TO THE EXTENT
PERMITTED BY APPLICABLE LAW, PROVIDED FURTHER THAT IN THE EVENT THAT SUCH
PROTECTIVE REMEDY OR OTHER REMEDY IS NOT OBTAINED, THE LENDER, AS THE CASE MAY
BE, SHALL FURNISH ONLY THAT PORTION OF THE CONFIDENTIAL INFORMATION THAT IS
LEGALLY REQUIRED AND SHALL DISCLOSE THE CONFIDENTIAL INFORMATION IN A MANNER
REASONABLY DESIGNED TO PRESERVE ITS CONFIDENTIAL NATURE;


 


(D)                                 IN CONNECTION WITH THE EXERCISE OF ANY
REMEDIES HEREUNDER OR ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR THE ENFORCEMENT OF RIGHTS HEREUNDER,


 


(E)                                  SUBJECT TO AN AGREEMENT CONTAINING
PROVISIONS SUBSTANTIALLY THE SAME AS THOSE OF THIS SECTION, TO (I) ANY ASSIGNEE
OF OR PARTICIPANT IN, OR ANY PROSPECTIVE ASSIGNEE OF OR PARTICIPANT IN, ANY OF
ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT OR (II) ANY ACTUAL OR
PROSPECTIVE COUNTERPARTY (OR ITS ADVISORS) TO ANY SWAP OR DERIVATIVE TRANSACTION
RELATING TO THE BORROWERS AND THEIR OBLIGATIONS,


 


(F)                                    WITH THE PRIOR WRITTEN CONSENT OF THE
BORROWERS OR


 


(G)                                 TO THE EXTENT SUCH CONFIDENTIAL INFORMATION
(I) BECOMES PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF THIS
SECTION OR (II) BECOMES AVAILABLE TO THE LENDER ON A NONCONFIDENTIAL BASIS FROM
A SOURCE OTHER THAN THE BORROWERS OR THEIR AFFILIATES, WHICH SOURCE, TO THE
REASONABLE KNOWLEDGE OF THE LENDER, AS MAY BE APPROPRIATE, IS NOT PROHIBITED
FROM DISCLOSING SUCH CONFIDENTIAL INFORMATION TO THE LENDER BY A CONTRACTUAL,
LEGAL OR FIDUCIARY OBLIGATION, TO THE BORROWERS OR THE LENDER.


 

The Lender shall not make any public announcement, advertisement, statement or
communication regarding the Borrowers, their Affiliates or this Agreement or the
transactions contemplated hereby without the prior written consent of the
Borrowers.  The obligations of the Lender under this Section shall survive the
termination or expiration of this Agreement.

 


SECTION 11.20                          PRESCRIBED LAWS.  THE LENDER HEREBY
NOTIFIES THE BORROWERS THAT PURSUANT TO THE REQUIREMENTS OF THE PRESCRIBED LAWS,
IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES THE
BORROWERS, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF THE BORROWERS AND
OTHER INFORMATION THAT WILL ALLOW THE LENDER TO IDENTIFY THE BORROWERS IN
ACCORDANCE WITH THE PRESCRIBED LAWS.  THE BORROWERS SHALL PROMPTLY PROVIDE SUCH
INFORMATION UPON REQUEST BY THE LENDER.  IN CONNECTION THEREWITH, THE LENDER
HEREBY AGREES THAT THE CONFIDENTIALITY PROVISIONS SET FORTH IN SECTION 11.19 OF
THIS AGREEMENT SHALL APPLY TO ANY NON-PUBLIC INFORMATION PROVIDED TO IT BY THE
BORROWERS AND THEIR SUBSIDIARIES PURSUANT TO THIS SECTION.

 

[SIGNATURE PAGE FOLLOWS]

 

67

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

 

BORROWER

 

 

 

 

 

ARC HOUSING LLC

 

 

 

 

 

By:

/s/ John Sprengle

 

 

 

Name: John Sprengle

 

 

Title: President

 

 

 

Address for Notices:

 

 

 

Affordable Residential Communities Inc.

 

Attention: Alan Kessock, Treasurer

 

600 Grant Street, Suite 900

 

Denver, CO 80203

 

Telecopier No.: (303) 749-2172

 

Telephone No.: (303) 383-7523

 

 

 

with a copy to:

 

 

 

Affordable Residential Communities Inc.

 

Attention: Scott Gesell, General Counsel

 

600 Grant Street, Suite 900

 

Denver, CO 80203

 

Telecopier No.: (303) 749-2073

 

Telephone No.: (303) 383-7506

 

 

CREDIT AGREEMNT

 

--------------------------------------------------------------------------------


 

 

BORROWER

 

 

 

 

 

ARC HOUSINGTX LP

 

 

 

 

 

By:

/s/ John Sprengle

 

 

 

Name: John Sprengle

 

 

Title: President

 

 

 

 

Address for Notices:

 

 

 

Affordable Residential Communities Inc.

 

Attention: Alan Kessock, Treasurer

 

600 Grant Street, Suite 900

 

Denver, CO 80203

 

Telecopier No.: (303) 749-2172

 

Telephone No.: (303) 383-7523

 

 

 

with a copy to:

 

 

 

Affordable Residential Communities Inc.

 

Attention: Scott Gesell, General Counsel

 

600 Grant Street, Suite 900

 

Denver, CO 80203

 

Telecopier No.: (303) 749-2073

 

Telephone No.: (303) 383-7506

 

--------------------------------------------------------------------------------


 

 

LENDER

 

 

 

 

 

MERRILL LYNCH MORTGAGE
CAPITAL INC.

 

 

 

 

 

By:

/s/ Joshua A. Green

 

 

 

Name: Joshua A. Green

 

 

Title: Vice President

 

 

 

 

Address for Notices:

 

 

 

4 World Financial Center, 10th Floor

 

New York, New York 10080

 

Attention: Josh Green

 

Telecopier No.: (212) 449-6673

 

Telephone No.: (212) 449-7330

 

--------------------------------------------------------------------------------